 Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 1 of 186 PageID# 674
                                                                                 1

 1                 I N T HE UN IT E D S TA T ES D I ST R IC T C OU R T
                   FO R T H E EA S TE R N D IS TR I CT OF VI RG I NI A
 2                               R IC H MO N D DI V IS I ON

 3
      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 4                                          )
       U NI T ED S T AT E S O F AM E RI C A )
 5                                          )               C ri m in a l N o.
       v.                                   )               3 :1 9 CR 1 30
 6                                          )
       O KE L LO T . C H AT R IE            )               J an u ar y 2 1 , 20 2 0
 7    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _)

 8

 9             C OM P LE T E T RA NS C RI P T O F DI S CO V ER Y M OT I ON
                 B EF O RE TH E H ON O RA B LE M . H A NN A H LA U CK
10                      UN I TE D S TA T ES DI ST R IC T J U DG E

11

12    A P PE A RA NC E S:

13    K e nn e th R . S i mo n , Jr . , A ss i st an t U . S. A t to r ne y
      P e te r S . D uf f ey , A ss i st a nt U. S. At t or ne y
14    O f fi c e of th e U . S. A t to r ne y
      S u nT r us t B ui l di n g
15    9 1 9 E as t M ai n S t re et , S u it e 1 90 0
      R i ch m on d, Vi r gi n ia     23 2 19
16
                  C o un s el fo r t he Un i te d S ta t es
17
      L a ur a J . K oe n ig , A ss i st a nt Fe de r al Pu bl i c D ef e nd er
18    O f fi c e of th e F e de ra l P u bl i c De f en d er
      7 0 1 E . Br o ad St r ee t, Su i te 36 00
19    R i ch m on d, Vi r gi n ia     23 2 19

20    M i ch a el W . P r ic e , Es q ui r e
      N a ti o na l A ss o ci a ti on of Cr i mi na l D e fe ns e L a wy e rs
21    1 6 60 L St r ee t , N W
      1 2 th Fl oo r
22    W a sh i ng to n , D C     2 00 3 6

23                C o un s el fo r t he De f en da n t

24                            D IA NE J. DA F FR ON , R P R
                            O F FI CI A L C OU R T RE P OR T ER
25                      UN I TE D S TA T ES DI ST R IC T C O UR T
 Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 2 of 186 PageID# 675
                                                                                 2

 1

 2                                    I N D E X

 3
                                          D I RE C T   C R OS S   RE D IR E CT
 4
       S PE N CE R M cI N VA I LL E             17      1 07         1 30
 5

 6

 7

 8                               E X H I B I T S

 9                                                                                   P a ge
       D EF E ND AN T 'S EX H IB IT S :
10
       N o. 1           G eo f en ce Wa r ra n t an d A p pl i ca ti o n                24
11
       N o. 2           G oo g le A m ic u s B ri ef                                    26
12
       N o. 3           P DF of R a w D at a ( se a le d )                              28
13
       N o. 4           A ct i va ti o n V id e o                                       35
14
       N o. 5           T hr e e Pa t hs Vi d eo ( s ea l ed )                          77
15
       N o. 6           F ir s t St e p 2 R e qu es t t o G oo g le                     94
16
       N o. 7           S ec o nd S t ep 2 R eq ue s t t o Go o gl e                    96
17
       N o. 8           T hi r d St e p 2 R e qu es t t o G oo g le                     97
18
       N o. 9           S te p 3 R e qu e st to G o og l e                            1 00
19

20

21

22

23

24

25
 Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 3 of 186 PageID# 676
                                                                                     3

 1                ( T he pr o ce ed i ng s i n t hi s m a tt er co m me n ce d a t

 2   11 : 07 a. m. )

 3                T H E C LE R K:      C as e N o . 3: 1 9C R 13 0, Un i te d S ta t es

 4   of Am e ri ca ve r su s O ke l lo T. Ch at r ie .

 5                T h e U ni t ed S t at e s i s re p re s en te d b y K e nn et h

 6   Si m on an d P et e r D uf fe y .       Th e d ef e nd a nt is r e pr e se nt e d

 7   by La u ra K o en i g a nd M i ch a el Pr ic e .

 8                A r e c ou n se l r ea d y t o pr o ce e d?

 9                M R . S IM O N:      T he Un i te d S ta t es is r e ad y , Yo u r

10   Ho n or .

11                M S . K OE N IG :     Th e d e fe ns e i s r ea d y, Yo u r

12   Ho n or .   Go o d m or n in g.

13                T H E C OU R T:      G oo d m o rn in g .

14                M S . K OE N IG :     Yo u r H on or , w e a r e he r e o n

15   de f en s e mo t io n 2 8 , wh i ch is th e m ot i on re qu e st i ng

16   di s co v er y a nd th e s ub s eq u en t b ri e fi n g a ft er th a t.

17                T H E C OU R T:      Y ou ' re go in g t o h a ve t o s p ea k u p.

18                M S . K OE N IG :     I' m s o rr y.        W e a r e he r e o n

19   de f en s e mo t io n 2 8 , wh i ch is th e d ef e ns e m ot i on fo r

20   di s co v er y a nd th e s ub s eq u en t b ri e fi n g a ft er th a t.

21                T h e d ef e ns e h as on e w it n es s t ha t w e w i ll

22   pr e se n t to he l p a id t h e C ou r t in un d er s ta nd i ng th e

23   ma t er i al it y a s pe c ts o f t h e a rg um e nt th a t we ma k e

24   re l at e d to th e d i sc ov e ry re q ue st s .          Hi s n am e i s

25   Sp e nc e r Mc I nv a il l e.     H e a lr e ad y h as th e p ro p os e d
 Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 4 of 186 PageID# 677
                                                                               4

 1   ex h ib i ts o n t h e b en ch .      I 'm su re th e C o ur t s ho u ld h a ve

 2   th e p r op os e d e xh i bi ts on th e b en c h w it h a ll bu t 4 a n d

 3   5, wh i ch a r e i n t he w i tn e ss fo ld e r t ha t w e' l l s ee k f or

 4   ad m is s io n l at e r.

 5                    N o . 4 a n d No . 5 ar e v id e os .     We ha d i n it ia l ly

 6   th o ug h t th a t w e w ou ld tr y t o a ct i va t e a c el l p h on e i n

 7   th e c o ur tr o om us i ng a wi r el e ss h o ts p ot , a nd th a t

 8   pr o ve d t o b e a l i tt le di f fi c ul t t o t ry to p r ac t ic e f or

 9   an d e n ac t.       S o w h at w e d i d i ns te a d i s w e ma d e v is ua l

10   re p re s en ta t io n s i n te r ms of vi de o s.       T h er e a re tw o

11   sh o rt vi de o s.       A n d No . 4 is th e a ct i va ti o n o f t he c e ll

12   ph o ne th at we wi l l pl a y a t t he s a me ti m e we ' re

13   de s cr i bi ng wi t h t he w i tn e ss wh at is ha p pe ni n g.

14                    A n d t he n N o. 5 i s t he e x am p le - - p l ot t in g

15   ex a mp l es o f t h re e i nd i vi d ua l s wh o se lo c at io n d a ta w a s

16   tr a ck e d wi t h t he ge of e nc e w a rr an t d a ta th at Go o gl e h ad

17   pr o vi d ed .     In th a t vi d eo it s el f, th e re ar e n o l oc at i on

18   co o rd i na te s t h at ar e d is c lo s ed .      It do e s sh o w a m ap ,

19   li k e a G oo g le Ea r th m a p, wi t h pl o ts be i ng p o in t ed , a nd

20   ne x t t o th e p l ot s i s a d a te an d t im e , bu t i t d o es n o t

21   ha v e l oc a ti on co o rd in a te s .

22                    I th i nk it w o ul d b e n ex t t o i mp o ss i bl e f or

23   an y bo d y in th e a u di en c e t o d ec ip h er an y e xa c t

24   lo c at i on s b as e d o n th a t.       S o w e w ou l d p ro ff e r t ha t t he

25   ex h ib i t co u ld be ad mi t te d .       I sh o ul d s a y it ' s n ex t t o
 Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 5 of 186 PageID# 678
                                                                                5

 1   im p os s ib le fo r a n yb od y s i tt i ng i n t h e c ou rt r oo m h er e

 2   to d ay .      I t hi n k i t wo u ld be re la t iv e ly ea sy fo r

 3   an y bo d y wh o h a s u nf et t er e d a cc es s t o t h at e x hi b it t o

 4   fi g ur e o ut th e l o ca ti o n c oo r di na t es .       An d s o w e h av e a

 5   pr o po s al , b ut if th e C ou r t w ou ld li k e us to ha v e th e

 6   en t ir e e xh i bi t p u bl is h ed an d s ub m it t ed un de r s e al , w e

 7   ca n d o t ha t .      Bu t I d o t h in k t ha t i t c ou l d b e

 8   pu b li s he d p ub l ic l y he r e i n t he c o ur t ro o m, b u t i t wo u ld

 9   ne e d t o be un d er se al fo r a l l th e r e as on s t h at we h a d

10   su b mi t te d i n E CF No . 6 8, an d t ha t t h e C ou rt ha d

11   or d er e d se a le d i n E CF 69 , b a se d o n t he ra w d at a ,

12   be c au s e th o se pl o ts a r e b as e d on th e r a w da t a.

13                   T h e o nl y o th e r i ss u e be f or e t he Co u rt is t h at

14   bo t h p ar t ie s h av e a gr e ed to as k t he Co u rt t o

15   cr o ss - de si g na t e t he ir ex p er t s as ad v is or y w i tn e ss es .

16   Ou r s, as I me n ti o ne d b ef o re , i s S pe n ce r M cI n va i ll e,

17   an d t h e go v er n me n t ma y c a ll , i n r es p on se to Mr .

18   Mc I nv a il le , J e re m y D' E rr i co .     An d w e h av e n o

19   ob j ec t io n, an d t h ey h a ve no ob je c ti o n t o ei t he r b ei n g

20   cr o ss - de si g na t ed as a d vi s or y w it n es s es .

21                   T H E C OU R T:     A ll ri g ht .   We l l, l e t m e a sk y o u

22   fi r st , d o y ou or th e g ov e rn m en t h av e a po si t io n a s t o

23   wh e th e r or no t t h e ru l es of ev id e nc e p e rt ai n t o t hi s

24   he a ri n g?

25                   M S . K OE N IG :    I t hi n k th a t t he r u le s o f
 Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 6 of 186 PageID# 679
                                                                               6

 1   ev i de n ce a p pl y , b ut b e ca u se th is is re la t in g t o t he

 2   ad m is s io n o f e vi d en ce , I th i nk w e 'r e s ee k in g - - I

 3   gu e ss th e p ur p os e o f t hi s h e ar in g i s f o r th e C o ur t t o

 4   or d er wh et h er or no t e vi d en c e wi l l b e d is cl o se d .          And

 5   so th a t re l at e s t o th e a d mi s si bi l it y o f e vi d en c e,

 6   wh i ch un de r t h e r ul es of ev i de nc e o p er a te s u nd e r a

 7   re l ax e d st a nd a rd .     An d s o I do n' t t h in k t ha t ,

 8   sp e ci f ic al l y, li k e he a rs a y r ul es wo u ld ap pl y .      I do n 't

 9   an t ic i pa te th a t t ha t' s g o in g t o b e t oo mu ch of a

10   pr o bl e m at th i s h ea ri n g.

11                T H E C OU R T:     A ll ri g ht .   I' m g o in g t o a sk t h e

12   go v er n me nt to sp e ak , p le a se .

13                M S . K OE N IG :     Th a nk yo u, Yo u r Ho n or .

14                T H E C OU R T:     S o, fi r st , M r. Si m on , I 'd li ke to

15   as k y o u to ta k e a p os i ti o n o n th e d e fe ns e 's pr o po se d

16   co u rs e o f a ct i on , w he t he r y o u ha v e a ny ob je c ti o n o r

17   di f fe r en t p ro p os a l, a n d I a l so w a nt yo u t o a dd r es s

18   wh e th e r yo u t h in k t he ru l es of e v id e nc e a pp l y.

19                M R . S IM O N:     J ud g e, no o b je c ti o n to th e u se of

20   th e r a w da t a i n t hi s c ou r tr o om o r t h e

21   cr o ss - de si g na t io n o f t he wi t ne ss e s a s a dv is o ry

22   wi t ne s se s.   A n d S pe ci a l A ge n t D' E rr i co , w e' l l b ri ng

23   hi m i n d ur i ng th e t es t im o ny of M r . M cI n va il l e.

24                W i th re s pe ct to , J u dg e, th e F e de ra l R u le s o f

25   Ev i de n ce , w e d o b el ie v e t he y a pp l y h er e , an d I th in k
 Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 7 of 186 PageID# 680
                                                                                 7

 1   it br i ng s i nt o s o rt o f t h e p ic tu r e h er e a b i gg e r

 2   qu e st i on , w hi c h i s wh e th e r, at t h is st a ge , w he t he r i n

 3   a m ot i on f o r d is c ov er y h e ar i ng w e 'r e m ov i ng to w ar d

 4   wh e re we w i ll be fo r a s u pp r es si o n h ea ri n g i n F eb ru a ry

 5   in te r ms o f s o me of t h e t es t im on y t h at I th i nk wi l l be

 6   gl e an e d he r e.   W e 'l l c er t ai n ly l i st e n to it , b u t th e re

 7   ma y b e a r e le v an c e ob j ec t io n t o a n u mb e r of th e - -

 8   so m e o f t he t e st i mo ny el i ci t ed h e re .

 9                I th i nk wi th re s pe c t to th e F ed e ra l R u le s o f

10   Ev i de n ce , t he y s h ou ld ap p ly .    An d t o t he ex t en t

11   th a t t he y - -

12                T H E C OU R T:     D o t he ru le s o f e v id en c e a pp ly in

13   a m ot i on t o s u pp r es s?

14                M R . S IM O N:     Y es , Y o ur H o no r , I t hi n k t he

15   ru l es of e v id e nc e w ou l d a pp l y he r e.

16                T H E C OU R T:     I n t he mo ti o n t o s up pr e ss .

17                M R . S IM O N:     I n t he mo ti o n t o s up pr e ss

18   he a ri n g, y e s, Ju d ge .

19                T H E C OU R T:     W el l , w ha t d o I d o , fi r st of a l l,

20   wi t h t he f a ct th a t yo u a l l d is ag r ee ab o ut w h at ru le s I

21   sh o ul d b e a pp l yi n g?

22                M S . K OE N IG :    Yo u r H on or , I ' m lo o ki n g a t

23   Fe d er a l Ru l e o f E vi de n ce 11 0 1( d) ( 3) , w hi c h s ay s t ha t

24   th e se ru le s , e xc e pt f o r t ho s e on pr i vi l eg e, do no t

25   ap p ly to t h e f ol l ow in g , a nd it s a ys "m is c el l an e ou s
 Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 8 of 186 PageID# 681
                                                                                  8

 1   pr o ce e di ng s s u ch as ."         A n d t he n j um p in g t o t he po rt i on

 2   th a t w ou ld be ap p li ca b le he r e, " T he pr e li mi n ar y

 3   ex a mi n at io n i n a cr im i na l c a se " - - I 'm so rr y .          No t

 4   th a t.       B ut (c ) - - I 'm so r ry .       (d ) (1 ) , wh i ch is th e

 5   Co u rt ' s de t er m in a ti on un d er Ru le 10 4 (a ) o n a

 6   pr e li m in ar y q u es t io n o f f ac t g ov e rn i ng ad mi s si b il i ty .

 7   Bu t t h is i s a l so a mi s ce l la n eo us pr o ce e di ng un d er

 8   (d ) (3 ) .

 9                    I th i nk un de r e i th e r on e o f t ho s e t he Co ur t

10   is lo o ki ng at ev i de nc e i n t h is c a se in a ve r y

11   pr e li m in ar y m a tt e r, n o t i n t er ms of fi n al it y o f w ha t

12   wo u ld be p r es e nt e d at a t ri a l or wh a t wo u ld be

13   pr e se n te d i n s om e th in g w h er e a f i na l j ud g me n t w ou ld be

14   re n de r ed .      An d s o b as e d o n t ho se ex c ep t io ns to wh en

15   th e r u le s o f e vi d en ce ap p ly , I t h in k t he y d o n' t a pp l y,

16   bu t e v en i f t h ey di d a pp l y i n so m e f as h io n, it wo ul d

17   be a v er y r el a xe d s ta n da r d a s in th e m o ti on s t o

18   su p pr e ss .

19                    T H E C OU R T:     E xp l ai n t o m e y ou r p os i ti o n on

20   th e s t an da r d i n t he m o ti o n t o su p pr e ss .

21                    M S . K OE N IG :    Yo u r H on or , a n d I a po l og i ze .    I

22   do n 't ha ve th e c a se i n f r on t o f m e, bu t I t h in k t he r e

23   is ca s e la w f r om th e F ou r th Ci rc u it wh i ch i n di c at es

24   th a t i n a m ot i on to s u pp r es s , be c au s e it is go v er ni n g

25   th e a d mi ss i bi l it y o f e vi d en c e, t h at to t h e e xt e nt t h at
 Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 9 of 186 PageID# 682
                                                                               9

 1   ru l es of e v id e nc e a re ad h er e d to in an y m ot i on to

 2   su p pr e ss , t he y a r e un d er a v er y r el a xe d s ta n da r d.        I 'm

 3   so r ry I do n 't ha v e th e c a se ci te , Y o ur H o no r .

 4                 T H E C OU R T:   T ha t 's fi ne .

 5                 M R . S IM O N:   J ud g e, I' ll ag r ee wi th th a t.          I

 6   th i nk th e - - I w a s in c or r ec t t o t he ex t en t t ha t I

 7   in d ic a te d t ha t t h ey w o ul d a p pl y.     A n d ce r ta i nl y t o t he

 8   ex t en t t he y w o ul d , it wo u ld be a re l ax e d st a nd a rd in

 9   te r ms of t h e s up p re ss i on he a ri ng .      A nd he re , t h e

10   bi g ge r p oi n t t he r e, J u dg e , i s ju s t w it h r es p ec t t o t he

11   te s ti m on y e li c it e d an d i t s p ot en t ia l r e le va n ce he re to

12   th e m o ti on fo r d i sc ov e ry .    A nd I th i nk we c a n g et t o

13   th a t p oi nt ba s ed of f o f t he te st i mo n y t ha t t he y w il l

14   el i ci t .

15                 I th i nk it w o ul d b e h el p fu l , Ju d ge , t o k in d

16   of no t e, a n d m ay b e fo r d e fe n se c o un s el , t o t he ex te n t

17   th a t t he y d is a gr e e, t o p u t o n th e r e co r d wh e re I th i nk

18   th e re is a g re e me n t at th i s p oi nt wi t h r es pe c t t o th e

19   mo t io n f or di s co v er y, wh i ch pa ra g ra p hs h a ve be e n

20   ad d re s se d s uf f ic i en tl y , w hi c h ar e s t il l i n d is p ut e,

21   an d w h ic h r el a te pu re l y t o d oc um e nt s t h at m i gh t b e i n

22   th e p o ss es s io n o f G oo g le to th e g ov e rn m en t' s

23   vi e wp o in t.

24                 T H E C OU R T:   W el l , w hy d o n' t y o u al l d i sc us s

25   th a t t og et h er an d s ee if yo u c an pu t t h at o n t h e
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 10 of 186 PageID# 683
                                                                                10

 1   re c or d i n a s t ip u la te d f a sh i on .

 2                   M R . S IM O N:    O ka y .   An d, Ju d ge , I 'm ha p py t o

 3   sa y i t r ig h t n ow be fo r e t he Co ur t , a nd to t h e e xt e nt

 4   th a t d ef en s e c ou n se l d is a gr e es , I t h in k s om e o f t h is

 5   ha s a l re ad y b e en pu t o n t he re co r d.           I j u st wa n te d t o

 6   be cl e ar b e fo r e t es ti m on y w a s el i ci t ed a b ou t s o me o f

 7   th e p a ra gr a ph s h e re .      So in --

 8                   T H E C OU R T:    J us t a mi nu t e.     L e t me ca t ch u p

 9   wi t h y ou .

10                   A l l r ig h t.

11                   M R . S IM O N:    A nd so in E C F 2 8, th is is th e

12   di s co v er y m ot i on , f ir s t, to no te wh i ch ha ve -- th e

13   pa r ti e s ag r ee ha v e be e n m ad e s uf f ic i en tl y a n d w he re

14   th a t c an b e f o un d .        P a ra g ra p h 6 w it h r el a ti o n t o th e

15   ph y si c al a c ce s s t o an y a n d a ll d e vi c es an d s of t wa re ,

16   to th e e xt e nt th a t th a t w ou l d be pr o vi d ed , t he de fe n se

17   ag r ee s o n p ag e 1 of t h ei r r e pl y t ha t t h at i s

18   su f fi c ie nt at th i s st a ge fo r t he i r w ar r an t.          S a me w i th

19   pa r ag r ap h 7 , c op i es o f t h e r aw d a ta pr o du ce d a n d

20   ut i li z ed b y l a w e nf or c em e nt .      I t hi n k bo t h p ar t ie s

21   no w , o bv i ou sl y , r ec og n iz e t h at t h at ' s be e n p ro d uc ed ,

22   an d I th in k t h at ' s ma d e c le a r on pa g e 1 .

23                   T h e r ep l y of th e d e fe nd a nt , a s w el l a s

24   pa r ag r ap hs 11 ( a) an d ( b) , t h at r e la t es to

25   co m mu n ic at i on s c o nc er n in g t h e ge o fe n ce r e qu e st in t h is
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 11 of 186 PageID# 684
                                                                                  11

 1   ca s e, co mm u ni c at i on s w it h G o og le , a s w e ll a s a n y

 2   ar r es t s an d i n ve s ti ga t iv e r e po rt s .    I d on 't be l ie ve

 3   th e re we re an y a s i t r el a te d t o t ha t , bu t t o t h e

 4   ex t en t t ha t t h er e w er e , t he y w er e t u rn ed ov e r.           A nd so

 5   th e re ' s ag r ee m en t a s t o t ho s e th r ee pa r ag ra p hs .

 6                T h er e c o ul d p ot e nt i al ly be ad di t io n al

 7   di s ag r ee me n t a bo u t pa r ag r ap h 2 a n d p ar ag r ap h 8 .        So

 8   pa r ag r ap h 2 i s t h e an o ny m ou s i de n ti f ie r a s i t r el a te s

 9   to Mr . C ha t ri e 's -- p a rd o n m e -- an o ny m ou s i de n ti fi e rs

10   pr o vi d ed b y G o og l e an d i t s r et ur n s.      T h e Un i te d S ta t es

11   ha s m a de c l ea r t h at t h at wa s p ro v id e d an d g a ve th e

12   la s t f ou r d ig i ts of t h at as it 's la i d ou t i n t h e ra w

13   re t ur n s fr o m G oo g le .   It ju s t se e ms th a t th e d e fe nd a nt

14   wa s u n ab le to as c er ta i n w hi c h ac c ou n t w as h i s, bu t

15   th a t n um b er i s i n t he ra w d a ta r e tu r n i n pa r ag r ap h 2 .

16   So I b el ie v e w e a gr ee at th i s po i nt th a t th e y h av e t he

17   an o ny m ou s i de n ti f ie r t ha t r e la te s t o M r . Ch a tr i e.

18                A n d t he n f or pa r ag r ap h 8 , a ll in fo r ma t io n

19   ab o ut ho w l aw en f or ce m en t o f fi ci a ls ma ni p ul a te an d

20   an a ly z ed t h e d at a i n t hi s c a se t o i d en t if y t he se co n d

21   an d t h ir d r ou n ds of t h e s ea r ch p r oc e ss , t he r e' s n o

22   do c um e nt ed re c or d o f t ha t i n t er m s - - th a t w ou l d be

23   tu r ne d o ve r b y a Je nc k s, or if t h er e w a s so m e o th er

24   so r t o f do c um e nt e d pi e ce of th at .         T he r e wi l l b e

25   wi t ne s s te s ti m on y t o t ha t p o in t, an d c e rt ai n ly to t h e
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 12 of 186 PageID# 685
                                                                               12

 1   ex t en t t ha t i t 's in vo l ve d i n e xp e rt no t ic e, we

 2   pr o vi d ed t h er e .   Bu t I d o n' t t hi n k t ha t t he r e' s

 3   an y th i ng d i sc o ve r ab le at th i s po i nt , d oc u me n ta r y

 4   ev i de n ce a s t o p a ra gr a ph 8.     P ur e ly , t he r e w ou l d be

 5   wi t ne s s te s ti m on y .   T o t h e e xt en t t h at ou r e xp e rt w a s

 6   in v ol v ed i n t h at , i t w ou l d b e ce r ta i nl y p ro v id e d in

 7   th e e x pe rt no t ic e t ha t t h e C ou rt ha s o r de re d p r od uc e d

 8   on Fe b ru ar y 3 r d, to t h e e xt e nt t h at th at co m es .

 9                 W i th re l at io n t o p a ra gr a ph (c ) , (d ) , a nd ( e )

10   of pa r ag ra p h 1 1, it c o nt i nu e s to be th e p os i ti o n of

11   th e U n it ed St a te s t ha t t o t h e sp e ci a l a ge nt wh o 's

12   ta s ke d w it h o r w h o ha s a kn o wl ed g e o f th o se ki n ds o f

13   do c um e nt s, th e y a re n o t a va i la bl e .   Th ey do no t e xi s t.

14   An d , a ga i n, t o t h e ex t en t t h at t h at we re to ch a ng e,

15   we ' d p ro vi d e t ho s e do c um e nt s t o t he de f en se .

16                 T h e r em a in in g p a ra g ra ph s , p ar ag r ap h s 1 , 3, 4,

17   5, 9, 10 , a ll re l at e t o d oc u me nt s t h at we h a ve ar g ue d

18   an d c o nt in u e t o a rg ue ar e i n t he po s se ss i on , c u st od y ,

19   an d c o nt ro l o f G o og le fo r p u rp os e s o f R ul e 1 6, an d t o

20   th e e x te nt th a t t he re wo u ld be s o me so r t of Br a dy

21   re q ui r em en t , G oo g le i s n o t a p ar t o f t he Un i te d

22   St a te s ' in v es t ig a ti ve te a m i n te r ms of th os e

23   do c um e nt s.   B u t, ag ai n , w e p ro du c ed ev er y th i ng th at

24   Go o gl e h as pr o vi d ed t o u s .     An d s o I t h in k t ha t i s a n

25   ac c ur a te a n d f ai r l ay of th e l an d , b ut to t h e e xt en t
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 13 of 186 PageID# 686
                                                                              13

 1   th a t t he re ' s s om e d is a gr e em e nt t h er e , I t hi n k d ef en s e

 2   co u ns e l ca n i n fo r m th e C o ur t .

 3                 T H E C OU R T:     A ll ri g ht .   So , I 'm ju s t g oi ng to

 4   ma k e t he f i nd i ng so i t 's cl e ar o n t h e re c or d t h at f o r

 5   pu r po s es o f t h is he ar i ng wi t h re s pe c t t o th e r u le s o f

 6   ev i de n ce , I d o t h in k u nd e r R ul e 1 10 1 (d ), it is

 7   ap p ro p ri at e t o a p pl y t he re l ax ed st a nd a rd s i mi l ar t o

 8   th a t u nd er t ak e n i n a m ot i on to s u pp r es s .     I t c e rt ai n ly

 9   ma k es no s e ns e t h at i t w o ul d b e h ar s he r t ha n a mo t io n

10   to su p pr es s , a nd it 's qu i te po ss i bl e t ha t u n de r s om e

11   of th e p ro v is i on s i n ( d) ( 1) , t he y m a y no t a p pl y a t

12   al l , b ut w e w i ll ad dr e ss ea c h is s ue as i t c o me s u p.

13                 S o I ' ll he ar fr o m t he d e fe n se a s t o w h at i s

14   or is no t i n d is p ut e.

15                 M S . K OE N IG :    Yo u r H on or , a s i t r el a te s t o

16   pa r ag r ap h 6 a n d 7 o f d oc u me n t No . 2 8 , we wi l l a gr ee

17   th a t t ho se ha v e b ee n p ro v id e d su f fi c ie nt l y a nd

18   sa t is f ac to r il y .

19                 A s i t r e la te s t o p a ra gr a ph 2, wh ic h i s t he

20   an o ny m ou s i de n ti f ie r, we st i ll d o n' t h av e a n y f or ma l

21   re c og n it io n o f w h ic h i de n ti f ie r i s M r. Ch at r ie ' s.      I

22   th i nk we h a ve a g oo d i de a , b ut I do n 't wa nt to

23   fo r ec l os e t ha t u n ti l w e h av e w it n es s t e st im o ny .

24                 P a ra g ra p hs e i gh t a n d el e ve n , we do an t ic ip a te

25   pr e se n ti ng ev i de n ce a s t o w h y we ne e d t ho se re q ue st s
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 14 of 186 PageID# 687
                                                                                14

 1   sa t is f ie d.

 2                  A n d t he n , as Mr . S i mo n i nd i ca t ed , t he

 3   re m ai n in g p ar a gr a ph s 1 , 3 , 4 , 5, 9, an d 1 0, we wi ll

 4   la y a fo u nd at i on as t o w h y t ho se ar e m a te ri a l, an d

 5   th e n w e' ll ge t i n to t h e l eg a l ar g um e nt s a bo u t h ow t h at

 6   ap p li e s at th i s h ea ri n g.

 7                  T H E C OU R T:     A ll ri g ht .

 8                  M S . K OE N IG :    Th a nk yo u, Yo u r Ho n or .

 9                  T H E C OU R T:     M r. Si m on , I 'm so r ry t o m a ke yo u

10   bo u nc e u p a nd do w n, b u t t he de fe n se ha s p ro v id e d

11   a w it n es s l is t a n d ex h ib i t l is t.          D o y ou ha v e o ne ?

12                  M R . S IM O N:     Y es , J u dg e.     I re c ei ve d i t t hi s

13   mo r ni n g.

14                  T H E C OU R T:     N o.       D o y ou ha v e o ne f o r m e?

15                  M R . S IM O N:     N o, we do n o t h av e a n e xh i bi t

16   li s t, in p a rt be c au se we ' re no t c er t ai n w e' l l c al l

17   Sp e ci a l Ag e nt D' E rr ic o , a nd so t h er e 's n o f o rm a l

18   ex h ib i t li s t.

19                  T H E C OU R T:     A nd no wi tn e ss li st ?

20                  M R . S IM O N:     N o w it n es s l is t , th a t' s r i gh t,

21   Ju d ge .

22                  T H E C OU R T:     O ka y .     Th an k y o u.

23                  A l l r ig h t.     W e c an be gi n t h e p ro ce s s.     A nd

24   wi t h r es pe c t t o t he p i ec e s o f ev i de n ce an d t he vi d eo

25   or th e o ne s t h at ar e u nd e r s ea l, I a m i nc li n ed to h a ve
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 15 of 186 PageID# 688
                                                                              15

 1   th i s e vi de n ce on th e r ec o rd un de r s e al ra th e r t ha n

 2   ju s t h av in g i t v i ew ed du r in g t he he a ri n g it s el f .         So I

 3   gr a nt th e m ot i on to s e al an d p la c e i t i n th e

 4   ev i de n ti ar y r e co r d.    D oe s a n yb od y o b je c t to th a t?

 5                M R . S IM O N:     N o o bj e ct io n , Y ou r H on o r.

 6                M S . K OE N IG :    No ob j ec ti o n.

 7                T H E C OU R T:     A ll ri g ht .   I w an t t o b e c le ar

 8   th a t I t hi n k f or pu rp o se s - - I 'v e r e ad yo ur br i ef in g ,

 9   an d I un de r st a nd th at th i s i s me a nt to el uc i da t e to me

10   th e i m po r ta nc e o f w ha t i s o r i s n ot di s co ve r ab l e.

11                I wa n t t o be cl e ar th at bo t h pa r ti e s h av e t o

12   be ex a ct in g i n w h et he r t h ey ar e t al k in g t o m e a bo ut

13   th e R u le 1 6 s t an d ar d o r t he Br ad y s t an d ar d b ec a us e

14   th e y a re n o t t he sa me .       A nd I wa n t t he ar gu m en t s no t

15   to bl e nd t h os e s t an da r ds be c au se it ' s n ot h e lp f ul t o

16   th e C o ur t.    S p ec i fi ca l ly , w i th r e sp e ct to m a te r ia li t y,

17   it ' s n ot t h e s am e t es t .

18                I al s o w an t y ou al l t o k ee p i n m in d t h at

19   th e re is - - I wa n t yo u t o e d uc at e m e a b ou t h ow I a pp ly

20   th e se st an d ar d s.    A nd th e s p ec if i c i ss u e be i ng th at

21   th e B r ad y s ta n da r d fo r m a te r ia li t y i s wh e th e r i t' s a

22   re a so n ab le pr o ba b il it y t h at ha d t he ev i de nc e b e en

23   di s cl o se d t o t he de fe n da n t, th e r es u lt of t h e

24   pr o ce e di ng wo u ld ha ve be e n d if fe r en t .      Un de r R u le 1 6 ,

25   "m a te r ia li t y" is de fi n ed as so me in d ic a ti on th a t t he
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 16 of 186 PageID# 689
                                                                              16

 1   pr e tr i al d i sc l os u re o f t h e e vi de n ce wo u ld h a ve en ab l ed

 2   th e d e fe nd a nt to si gn i fi c an t ly a l te r t h e qu a nt u m of

 3   pr o of in h i s o r h er f a vo r .

 4                 N o w, ob v io us l y, th e se a r e b ot h

 5   ba c kw a rd -l o ok i ng te st s , a nd so I wa n t yo u t o e d uc at e

 6   me ab o ut h o w I a p pl y t he m f o rw ar d -l o ok i ng , b ec a us e w e

 7   do n 't ha ve an ou t co me .         A nd so I ju s t w an t y ou al l t o

 8   be mi n df ul of th a t as we l l.

 9                 I al s o n ee d, at so m e po i nt , f or th e d e fe ns e

10   to ad d re ss th e 1 7 (c ) a rg u me n t ra i se d b y t he Un i te d

11   St a te s .   I t i s n o t ad d re s se d a t a ll in br ie f in g , an d I

12   th i nk it 's re l ev a nt , a nd so th at ' s g ot to b e a d dr es s ed

13   al s o.

14                 S o t h os e a re my pr e li mi n ar y c om m en t s.

15                 M S . K OE N IG :    Yo u r H on or , t h e de f en s e f ir st

16   ca l ls Sp en c er Mc I nv ai l le .

17                 T H E C OU R T:     I s t he r e a w it n es s e xc l us i on

18   mo t io n ?

19                 M S . K OE N IG :    Yo u r H on or , i f t he Co u rt wi ll

20   or d er th at we ca n c ro s s- d es i gn at e M r . Mc I nv a il l e an d

21   Mr . D ' Er r ic o a s a dv is o ry wi t ne ss e s, we d o n' t n e ed a n

22   or d er of s e qu e st r at io n b e ca u se t h er e w ou l d b e n o or d er

23   wi t ne s se s p re s en t ed .

24                 T H E C OU R T:     A ll ri g ht .   Ag r ee d ?

25                 M R . S IM O N:     N o o bj e ct io n t o t h at , Y ou r H on o r.
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 17 of 186 PageID# 690

                             Mc IN V AI L LE - DI R EC T                             17

 1                  T H E C OU R T:      A ll ri g ht .    Ok a y.       W e' l l m ov e

 2   fo r wa r d.

 3

 4         S P EN C ER M C IN V AI LL E , c al l ed b y t h e De f en d an t , fi r st

 5   be i ng du ly sw o rn , t es t if i ed as f o ll o ws :

 6

 7                  M R . P RI C E:      G oo d m o rn in g , Y ou r H on o r.

 8                  T H E C OU R T:      G oo d m o rn in g .   Ca n y ou pl a ce y o ur

 9   na m e o n th e r e co r d?

10                  M R . P RI C E:      S or r y.   M ic h ae l P r ic e w it h t he

11   NA C DL Fo ur t h A me n dm en t C e nt e r fo r M r . Ch a tr i e.

12

13           D IR E CT E X AM I NA TI O N

14   BY MR . P RI C E:

15   Q     G o od mo rn i ng , M r. Mc I nv a il le .

16   A     G o od mo rn i ng .

17   Q     C o ul d y ou pl e as e s ta t e y ou r f ul l n a me f o r t he

18   re c or d ?

19   A     S p en c er M c In v ai ll e .

20   Q     W h er e d o y ou cu rr e nt l y w or k?

21                  T H E C OU R T:      C an yo u s pe l l i t, p l ea s e?

22                  T H E W IT N ES S:      Y e s, ma 'a m .    It ' s

23   M- c -I - N- V- A -I - L- L -E .

24                  T H E C OU R T:      T ha n k y ou .

25   A     I cu r re nt l y w or k f or En v is ta Fo r en s ic s.              T h at 's
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 18 of 186 PageID# 691

                              Mc IN V AI L LE - DI R EC T                       18

 1   E- N -V - I- S- T -A .

 2   Q     W h at do y o u d o at En v is t a Fo r en s ic s ?

 3   A     I am a di g it a l fo r en s ic s e xa m in e r.

 4   Q     W h at d o es th a t en t ai l , g en er a ll y ?

 5   A     I de a l wi t h v ar io u s t yp e s of lo c at io n d a ta , c el l

 6   ph o ne fo re n si c s, re co r ds fr o m ph o ne ca rr i er s , v ar io u s

 7   ty p es of l o ca t io n i nf o rm a ti o n, G P S, se ve r al di f fe re n t

 8   fo r ms .

 9   Q     P r io r t o w or k in g a t E nv i st a, we r e y ou e m pl o ye d?

10   A     Y e s.   I w a s a l aw en f or c em en t o f fi c er i n

11   La n ca s te r, So u th Ca ro l in a .

12   Q     W h at di d y ou do a s a la w e nf o rc e me n t of f ic e r i n

13   So u th Ca ro l in a ?

14   A     I wa s a v i ol e nt c r im e s i nv es t ig a to r .      P a rt of m y

15   ta s k w as a l so on th e I nt e rn e t, C r im e s Ag a in s t C hi ld r en

16   Ta s k F or c e, a s w e ll a s m o bi l e ph o ne fo re n si c s, an d

17   lo c at i on d a ta ex a mi na t io n .

18   Q     C o ul d y ou ex p an d o n t ha t a l i tt l e b it m o re ?         Yo u

19   us e d l oc a ti on da t a fo r w h at ?

20   A     L o ca t io n d at a f or va r io u s th i ng s .    So

21   in v es t ig at i on s o f v ar i ou s v i ol en t c r im e s.    A ls o

22   si m il a r ty p es of da ta fo r i n ve st i ga t io n s of ch i ld

23   ex p lo i ta ti o n, as we ll as lo c at in g f u gi t iv es fr o m ou r

24   co u nt y .

25   Q     T h an k y ou .    D o yo u h a ve an y c er t if i ca ti o ns th a t
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 19 of 186 PageID# 692

                              Mc IN V AI L LE - DI R EC T                      19

 1   ar e r e le va n t?

 2   A     Y e s.     I h o ld ce rt i fi c at i on s f ro m C el l eb r it e f or

 3   mo b il e p ho n es fo r en si c s, as we ll as ce r ti fi c at i on s f or

 4   te l ec o mm un i ca t io n s.    S o d ea l in g w it h t h e di f fe r en t

 5   ne t wo r ks t h at we se e.

 6   Q     H a ve yo u h ad an y t ra i ni n g de a li n g w it h l oc a ti o n

 7   da t a a nd i n te r pr e ti ng lo c at i on d a ta ?

 8   A     Y e s, t r ai n in g i n G PS , c a ll d e ta i l r ec or d s,

 9   hi s to r ic al re c or d s.      I b e li e ve I me n ti o ne d G PS , a nd

10   th e n v ar io u s t yp e s of in f or m at io n t h at we g e t f ro m

11   Go o gl e a nd va r io u s pl a ce s .

12   Q     D o y o u re c al l h ow ma n y h ou rs of tr ai n in g y o u mi g ht

13   ha v e h ad ?

14   A     Q u it e a f e w.      S ev e ra l d i ff er e nt cl a ss es .

15   Q     H a ve yo u b ee n q ua l if i ed as a n e x pe r t be f or e ?

16   A     I ha v e.

17   Q     H o w m an y t im e s?

18   A     I be l ie ve 11 ti me s .

19   Q     D o y o u kn o w w ha t a g e of e nc e w ar r an t i s?

20   A     Y e s.

21                   T H E C OU R T:   A n e xp e rt i n w h at ?

22                   M R . P RI C E:   S or r y.

23   BY MR . P RI C E:

24   Q     Y o u' ve be e n q ua li f ie d a s a n e xp e rt b e fo r e 1 1

25   ti m es .      Ho w h a ve yo u b ee n q u al if i ed ?
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 20 of 186 PageID# 693

                               Mc IN V AI L LE - DI R EC T                        20

 1   A     I n m o bi le ph o ne f o re n si c s as we l l a s hi s to r ic a l

 2   ce l l s it e a na l ys i s.

 3                    T H E C OU R T:      A nd wh o w er e t h e t ra in i ng s w it h ?

 4                    T H E W IT N ES S:      C e ll e br it e , a s w el l a s

 5   Te r ra c om , a nd my co mp a ny as we ll .

 6                    T H E C OU R T:      T ha n k y ou .

 7   BY MR . P RI C E:

 8   Q     S o , we ' ll ge t i nt o t h e d et ai l s i n a m in u te .           I

 9   ju s t w an t t o a sk yo u, ge n er a ll y s pe a ki ng , d o y o u kn o w

10   wh a t a g eo f en c e w ar ra n t i s?

11   A     Y e s.

12   Q     G e ne r al ly sp e ak in g , h ow do es a g eo f en ce wa r ra nt

13   op e ra t e?

14   A     A Ge of e nc e r e qu es t t o G o og le is a re q ue s t b as ed on

15   an in c id en t o c cu r ri ng , d e te r mi ne th a t i nc id e nt ' s

16   lo c at i on , a nd it s d at e a n d t im e, an d d r aw in g s o me s o rt

17   of bo u nd ar y a r ou n d th a t a re a t ha t y o u w ou ld li k e

18   se a rc h ed .      Th a t r eq ue s t g oe s t o G oo g le fo r t he m t o

19   th e n s ea rc h t h e u se rs th a t c ou ld ha v e b ee n i n t ha t

20   ar e a a t th a t t im e a nd th e n r et ur n t h at in fo r ma t io n f or

21   it to be a n al y ze d .

22   Q     I s t h at a n i t er at i ve pr o ce ss ?

23   A     S i r?

24   Q     D o es t h at pr o ce ss ta k e p la ce in mo r e th a n o ne

25   st e p?
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 21 of 186 PageID# 694

                             Mc IN V AI L LE - DI R EC T                       21

 1   A     Y e s, i t d o es ta ke se v er a l st e ps .

 2   Q     H o w i s th a t d if fe r en t f r om t h e u su a l wa y t h at y o u

 3   ha v e s ee n l oc a ti o n da t a p ro d uc ed ?

 4                T H E C OU R T:     Y ou ' re go in g t o h a ve t o p u ll u p

 5   th e m i cr op h on e a li tt l e b it , b ec a us e y ou ' re lo o ki ng

 6   mo r e a t hi m t h an yo u a re in t o th e m i cr op h on e .          An d

 7   it ' s h ar d f or me to h e ar an d I 'm su r e m y co u rt

 8   re p or t er , t oo .

 9   BY MR . P RI C E:

10   Q     T h e l oc at i on da ta in th i s ca s e, ho w i s t ha t

11   di f fe r en t f ro m l o ca ti o n d at a t ha t y o u ha v e s ee n i n

12   ot h er ca s es ?

13   A     S o , ty p ic a ll y , wh e n w e' r e de a li n g wi t h l ik e

14   hi s to r ic al ce l l c it e i nf o rm a ti on , d i ff e re nt re q ue st s

15   fr o m G oo g le , t ho s e re q ue s ts ar e m ad e b a se d o n

16   in d iv i du al us e rs .      So we kn o w a c er t ai n a cc o un t o r a

17   ph o ne nu mb e r t ha t w e' r e l oo k in g f or , a nd we ma k e a

18   re q ue s t to th e c o rr ec t c o mp a ny t o g e t t ho se re c or ds .

19   Q     T h an k y ou .   H av e y ou re c ei ve d a n y f or ma l t r ai n in g

20   or in - cl as s t r ai n in g o n g eo f en ce wa r ra n ts ?

21   A     N o , s ir .

22   Q     W h y n ot ?

23   A     T h at is n o t a va il a bl e t o n on - la w e n fo rc e me n t.

24   Q     W h at ma te r ia l s ha v e y ou re vi e we d t h at a r e r el a te d

25   to th e g eo f en c e w ar ra n t i n t hi s c as e ?
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 22 of 186 PageID# 695

                             Mc IN V AI L LE - DI R EC T                      22

 1   A     W e h av e t h e r et ur n s f ro m G oo g le , t h e am i cu s b ri e f

 2   fr o m G oo gl e , t he em ai l s a nd co rr e sp o nd e nc e b et w ee n t he

 3   de t ec t iv e a nd Go o gl e.      I be l ie ve th a t' s i t.

 4   Q     A n yt h in g e ls e ?   T h e w ar r an t?

 5   A     O h , as we l l a s th e s e ar c h wa r ra n t.        E xc u se me .

 6   Q     W h at so rt of ex pe r ie n ce do y o u h av e w it h G o og l e' s

 7   pu b li c -f ac i ng po l ic ie s , t he i r pr i va c y po l ic y ?

 8   A     J u st wh at yo u c an fi n d a va il a bl e o n t he i r w eb si t e.

 9   Q     W h at is y o ur pa st ex p er i en ce wi t h G oo gl e 's

10   lo c at i on d a ta pr o du ct i on ?       I s th i s t yp i ca l?

11   A     I ha v e se e n b ot h g eo f en c e re s po n se s a s w el l a s

12   ac c ou n t- sp e ci f ic re sp o ns e s.

13                M R . P RI C E:     Y ou r H o no r, at th is ti m e I 'd l i ke

14   to te n de r M r. Mc I nv ai l le as an e x pe r t i n th e f i el d o f

15   di g it a l fo r en s ic ex am i na t io n s, m o bi l e fo r en s ic s , an d

16   ce l lu l ar l o ca t io n a na l ys i s.

17                T H E C OU R T:     N o o bj e ct io n , c or r ec t?

18                M R . S IM O N:     N o o bj e ct io n , Y ou r H on o r.

19                T H E C OU R T:     H e w il l b e d ee m ed a n e x pe r t.

20                M R . P RI C E:     T ha n k y ou , Y ou r H o no r.

21   BY MR . P RI C E:

22   Q     I ' d l ik e t o a sk y o u s om e q ue s ti o ns no w

23   sp e ci f ic al l y a bo u t Go o gl e a n d wh a t G oo g le p r ov i de d t o

24   la w e n fo rc e me n t i n th i s c as e .      H o w d oe s G oo g le sa y i t

25   ca t eg o ri ze s d i ff e re nt ty p es of l o ca t io n d at a i t
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 23 of 186 PageID# 696

                              Mc IN V AI L LE - DI R EC T                       23

 1   ob t ai n s?

 2   A      A s f a r as Go o gl e, th e y c la ss i fy th em di f fe r en tl y .

 3   Th e y h av e G oo g le lo ca t io n s e rv ic e s, yo ur we b a n d ap p

 4   ac t iv i ty , a s w el l a s G oo g le lo ca t io n h i st or y .

 5   Q      A n d ca n y o u t el l u s b ri e fl y w ha t e ac h o n e o f th o se

 6   is ?    W ha t i s G oo g le l o ca t io n s er v ic e s, ge ne r al l y

 7   sp e ak i ng ?

 8   A      S o , Go o gl e l o ca ti o n s er v ic es is a se r vi c e t hr o ug h

 9   Go o gl e t ha t u s es th ei r v a ri o us s y st e ms th ro u gh yo ur

10   de v ic e t o l oc a te yo u s o t ha t y ou ca n n a vi ga t e a ro un d

11   to w n, fi nd re s ta u ra nt s , a ll of t h e c on ve n ie n ce s t ha t

12   we fi n d in ou r d e vi ce s .

13   Q      A n d wh a t a bo u t we b a n d a pp a c ti v it y ?

14   A      S o w e b an d a p p ac t iv i ty al so tr a ck si mi l ar it e ms .

15   So se a rc he s , t he th in g s t ha t y ou do wi th i n y ou r a pp s .

16   Th o se it em s a r e u se d a nd tr a ck ed ac r os s p la t fo r ms wi th

17   Go o gl e t o, ag a in , e nh a nc e t h e us e r' s e x pe ri e nc e .

18   Q      A n d t he n t he r e' s a t h ir d c at e go r y, lo ca t io n

19   hi s to r y.     W ha t i s t ha t , g en e ra ll y ?

20   A      S o , lo c at i on hi st o ry is es se n ti a ll y a k i nd of

21   ga t he r in g o f t ho s e pi e ce s o f i nf o rm a ti on st o re d s o

22   th a t y ou r d ev i ce an d y ou r a c co un t c a n be t te r a i d yo u

23   in fi n di ng re l ev a nt l o ca t io n s th a t y ou wo ul d w a nt t o

24   us e , a s w el l a s b ei ng ab l e t o ke e p t he da ta th a t yo u

25   ge n er a te .
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 24 of 186 PageID# 697

                                 Mc IN V AI L LE - DI R EC T                      24

 1   Q        T h an k y ou .     I w an t t o a s k yo u t o t u rn t o w h at 's

 2   be e n m ar ke d a s E x hi bi t 1 in yo ur fo l de r t he r e.              D o y ou

 3   re c og n iz e t he do c um en t ?

 4   A        Y e s, a f fi d av i t fo r a se a rc h w ar r an t .

 5   Q        A n d i s th a t t he s e ar c h w ar ra n t y ou re vi e we d i n

 6   th i s c as e?

 7   A        C o rr e ct .

 8                    M R . P RI C E:    I 'd li k e to in t ro d uc e t ha t i nt o

 9   ev i de n ce a s E x hi b it 1 .

10                    T H E C OU R T:    A ny ob j ec ti o n?

11                    M R . S IM O N:    N o o bj e ct io n , Y ou r H on o r.

12                    T H E C OU R T:    I t' s e n te re d .

13                    ( D ef e nd a nt 's Ex h ib i t 1 i s a dm it t ed in t o

14   ev i de n ce .)

15   BY MR . P RI C E:

16   Q        C o ul d y ou re a d th e f i rs t b ul l et po i nt , p ag e 2 ?

17   I' m s o rr y, th e s e co nd bu l le t p oi n t, th e f ir s t f ul l

18   se n te n ce b e gi n ni n g wi t h " fo r e ac h t y pe ."

19   A        I ' m s or ry .     I 'm n o t p ic k in g u p w he r e yo u 'r e a t.

20   Q        I t 's m a rk e d p ag e 2 .     It ' s ac t ua l ly pa ge 4 o f th e

21   PD F .

22   A        G o tc h a.     S o, th e s ec o nd bu ll e t p oi nt ?

23   Q        T h e s ec on d b u ll et , f i rs t s en t en c e, p l ea s e.

24   A        " F or e a ch ty p e of Go o gl e a cc o un t t ha t i s

25   as s oc i at ed " - -
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 25 of 186 PageID# 698

                               Mc IN V AI L LE - DI R EC T                    25

 1                T H E C OU R T:      S ir , i t 's h u ma n n at u re , i f y ou ' re

 2   re a di n g so m et h in g , to sp e ed up , b ut ou r c ou r t r ep o rt er

 3   ne e ds to g e t e ve r y wo r d.        S o j us t r e ad i t a s i f y ou

 4   we r e s ay i ng i t , n ot a s i f y o u ar e r e ad i ng i t .        It

 5   ha p pe n s al l t h e t im e.

 6   A     I un d er st a nd .      Th a t' s a l l ri g ht .

 7         " F or ea ch ty p e of Go o gl e a cc o un t t h at i s

 8   as s oc i at ed wi t h a d ev i ce th a t is in s id e t he

 9   ge o gr a ph ic a l a re a d es c ri b ed fu rt h er an d a tt a ch m en t t o

10   du r in g t he ti m e f ra me li s te d a bo v e, Go og l e w il l

11   pr o vi d e an o ny m iz e d in f or m at i on r e ga r di n g th e a c co un t s

12   th a t a re a s so c ia t ed w i th a d ev ic e t h at wa s i ns i de t h e

13   de s cr i be d g eo g ra p hi ca l a r ea du ri n g t he t i me fr a me

14   de s cr i be d a bo v e.      T he an o ny m iz ed in f or ma t io n w i ll

15   in c lu d e nu m er i ca l i de n ti f ie r f or th e a cc o un t , t he t y pe

16   of ac c ou nt , t i me st am p l o ca t io n c oo r di n at es , a n d th e

17   da t a s ou r ce t h at in fo r ma t io n c am e f r om , i f a va i la bl e .

18   Th e i n fo rm a ti o n i ni ti a ll y p r ov id e d b y G oo gl e w i ll n o t

19   co n ta i n an y f u rt h er c o nt e nt or i n fo r ma t io n i de n ti fy i ng

20   th e u s er o f a pa r ti cu l ar de v ic e o r a cc o un t. "

21   Q     I ju s t wa n t t o ca l l y ou r a tt e nt i on to t h e f ir s t

22   se n te n ce t h er e .     It s a ys "f o r ea c h t yp e ."     S o w ha t

23   ty p es of l o ca t io n i nf o rm a ti o n di d t h is wa rr a nt as k

24   Go o gl e t o p ro d uc e ?

25   A     E a ch , a ll , i s w ha t i t a p pe ar s t o b e .
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 26 of 186 PageID# 699

                              Mc IN V AI L LE - DI R EC T                      26

 1   Q     W h at wo ul d t h at m e an to yo u?          " E ac h " me a ni n g?

 2   A     A n yt h in g t ha t G oo g le re t ai ns as fa r a s a cc o un t s

 3   wi t h l oc at i on th a t th e y c an se ar c h.

 4   Q     W o ul d t ha t i n cl ud e t h e t hr ee ty p es of l o ca t io n

 5   da t a t ha t w e j us t t al k ed ab o ut ?

 6   A     C o rr e ct .

 7   Q     I wa n t to as k y ou to tu r n to Ex h ib i t 2 i n y ou r

 8   fo l de r t he r e.      D o y ou re c og n iz e t ha t d o cu me n t?

 9   A     Y e s, t h e G oo g le a m ic u s b ri ef .

10   Q     A n d t ha t' s t h e br i ef th a t yo u r e vi e we d i n t hi s

11   ca s e?

12   A     C o rr e ct .

13                 M R . P RI C E:    Y ou r H o no r, th i s i s al r ea d y a

14   pa r t o f t he r e co r d, E C F N o. 59 -1 .         W e d on 't se e k t o

15   in t ro d uc e i t a s e vi de n ce he r e bu t j u st to m a rk it as

16   Ex h ib i t 2 f or pu r po se s o f t h is h e ar i ng .

17                 T H E C OU R T:    A ll ri g ht .     It wi l l be ma r ke d.

18   No ob j ec ti o n, co r re ct ?

19                 M R . S IM O N:    N o o bj e ct io n , Y ou r H on o r.

20                 ( D ef e nd a nt 's Ex h ib i t No . 2 is m a rk e d f or

21   id e nt i fi ca t io n p u rp os e s. )

22   BY MR . P RI C E:

23   Q     W o ul d y ou tu r n to pa g e 1 2 of th a t d oc um e nt fo r m e

24   an d r e ad t h e l as t s en t en c e o f th e f i rs t f ul l p a ra gr a ph

25   in pa r en th e si s ?
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 27 of 186 PageID# 700

                               Mc IN V AI L LE - DI R EC T                        27

 1   A     " I n o rd er to co mp l y w it h t he " - -

 2   Q     I t b e gi ns wi t h "i n p r ac t ic e. "

 3   A     E x cu s e me .

 4   Q     T h e l as t s en t en ce of th e f ir s t f ul l p ar a gr a ph .

 5   A     T h e f ir st fu l l pa r ag r ap h .         E x cu s e me .   " In

 6   pr a ct i ce , a lt h ou g h th e l e ga l r eq u es t s do no t

 7   ne c es s ar il y r e fl e ct t h is li m it at i on , s u ch r e qu e st s c an

 8   co v er on ly Go o gl e u se r s w ho ha d l oc a ti o n or LH ,

 9   lo c at i on h i st o ry , e na b le d a n d we r e u si n g it at th e

10   ti m e i n q ue st i on . "

11   Q     J u st s o w e 'r e c le a r, wh a t do e s L H st a nd fo r ?

12   A     L o ca t io n h is t or y.

13   Q     O k ay .      An d s o w ha t i s G o og le sa y in g t he r e?

14   A     I t 's s a yi n g t he r e qu e st ca n o nl y c o ve r G oo g le

15   us e rs wh o h ad lo c at io n h i st o ry e n ab l ed .

16   Q     S o t h ey 'r e s a yi ng th e y o nl y p ro d uc e d on e o f t he

17   th r ee ca te g or i es ?

18   A     C o rr e ct .

19   Q     A l l r ig ht .      I w an t y o u t o tu r n n ow t o w h at ' s

20   ma r ke d a s E xh i bi t 3 i n y o ur fo ld e r.

21                    M R . P RI C E:   A nd th i s, Y o ur Ho no r , s ho u ld b e

22   pu b li s he d o nl y t o t he Co u rt .       It ' s u nd e r se a l.

23                    T H E C OU R T:   A ll ri g ht .      So th at wi l l b e

24   pu b li s he d j us t t o t he Co u rt an d t he pa r ti es un d er

25   se a l.
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 28 of 186 PageID# 701

                            Mc IN V AI L LE - DI R EC T                     28

 1   BY MR . P RI C E:

 2   Q    D o y o u re c og n iz e t he do c um en t ?

 3   A    Y e s.

 4   Q    W h at is i t ?

 5   A    I t i s t he Go o gl e r et u rn s f ro m G o og l e, t h e r et u rn s.

 6   Q    A n d t he se ar e t he ra w d a ta r e tu r ns th at yo u

 7   re v ie w ed i n t h is ca se ?

 8   A    C o rr e ct .

 9                 M R . P RI C E:   Y ou r H o no r, th e se ar e m ar k ed a s

10   Ex h ib i t A a tt a ch e d to do c um e nt 6 8 .      We w o ul d l i ke t o

11   ma r k t he m a s E xh i bi t 3 h e re .

12                 T H E C OU R T:   A ll ri g ht .

13                 M R . S IM O N:   N o o bj e ct io n .

14                 T H E C OU R T:   T ha n k y ou .   Th e y w il l b e m ar ke d

15   as Ex h ib it 3 a nd en te r ed un d er s e al .

16                 ( D ef e nd a nt 's Ex h ib i t No . 3 is m a rk e d a nd

17   en t er e d un d er se a l. )

18   BY MR . P RI C E:

19   Q    S o t e ll u s w h at y o u s ee at t h e b eg i nn in g o f t h e

20   ra w d a ta p r ov i de d h er e .    Wh a t ty p es of lo ca t io n d a ta

21   di d G o og le pr o du c e?

22                 T H E C OU R T:   Y ou ' re go in g t o h a ve t o d i re ct

23   th e C o ur t a s t o w ha t p ag e y o u' re lo o ki n g at , a t l ea s t.

24   So m eh o w id e nt i fy it .

25                 M R . P RI C E:   E xc u se me , Y ou r H o no r.    I t 's p a ge
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 29 of 186 PageID# 702

                              Mc IN V AI L LE - DI R EC T                     29

 1   6 o f t he P D F i ts e lf .      I d on ' t be l ie v e th e y h av e p ag e

 2   nu m be r s.   I t' s t h e fi r st pa g e wi t h d at a o n i t.

 3   A     S o , th i s i s t he l o ca t io n h is t or y f or va r io u s

 4   de v ic e I Ds .

 5   BY MR . P RI C E:

 6   Q     H o w d o yo u k n ow t h at it ' s lo c at i on h i st o ry ?

 7   A     I t h a s lo c at i on s, an d t h is i s w h at w e t y pi c al ly

 8   ge t i n r et u rn .

 9   Q     D o es it i n di c at e t he so u rc e o f t he da ta he r e?

10   A     I t i n di ca t es wh at th e m e as ur e me n t w as t a ke n f ro m ,

11   as fa r a s W i- F i o r GP S .

12   Q     D o es it s a y w he th e r i t w as d a ta ob t ai ne d f r om

13   Go o gl e l oc a ti o n s er vi c es or we b a nd ap p a ct i vi t y or

14   lo c at i on h i st o ry ?

15   A     I t d o es n o t.

16   Q     S o i t d oe s n' t s ay wh a t t yp e o f - - as fa r a s G oo g le

17   is co n ce rn e d, no t G PS or Wi - Fi , b ut th e t yp e s o f

18   ca t eg o ri es of da t a th a t w e t al ke d a b ou t b ef o re , i t

19   do e sn ' t in d ic a te th at he r e?

20   A     C o rr e ct .    It do es n 't sp e ci fy th e G oo g le ca t eg or y

21   th a t t hi s f al l s i nt o.

22   Q     W h y?

23   A     I ' m n ot s u re .

24   Q     H o w i s th a t d if fe r en t f r om G o og l e l oc at i on da t a

25   pr o du c ed t o y o u i n ot h er co n te xt s t h at yo u' v e w or ke d
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 30 of 186 PageID# 703

                            Mc IN V AI L LE - DI R EC T                       30

 1   on be f or e?

 2   A    S o , ty p ic a ll y , if yo u w e re t o s e e a r et u rn fo r a

 3   sp e ci f ic a c co u nt , f or on e , t he d o cu m en t i s n am e d by

 4   th e u s er 's ac c ou n t na m e a s w el l a s t he u s er na m e,

 5   lo c at i on h i st o ry , a nd th e n t he f i le ty p e.

 6   Q    S o i t w ou l d i nd ic a te lo c at io n h i st o ry , f or

 7   ex a mp l e, i f i t w a s pr o du c ed fr om lo c at io n h i st o ry

 8   da t a?

 9   A    T h at 's co r re c t.

10   Q    D o y o u kn o w w hy G o og l e d oe sn ' t d o th a t h er e ?

11   A    I ' m n ot s u re .

12                T H E C OU R T:      W ai t .   Wh en yo u s a y "t y pi c al ly , "

13   wh a t d o yo u m e an ?       Ty p ic a ll y , wh e n y ou ' re j u st lo ok i ng

14   at a k no w n ac c ou n t or ty p ic a ll y w he n y ou ' re no t

15   lo o ki n g at a k no w n ac c ou n t?

16                T H E W IT N ES S:      W h en yo u a re lo o ki ng at

17   ac c ou n t- sp e ci f ic re qu e st s , t ha t' s h o w i t is sh o wn .

18                T H E C OU R T:      O ka y .

19   BY MR . P RI C E:

20   Q    S o G o og le di d n' t i nd i ca t e lo c at i on hi st o ry , b u t

21   th e y s ai d t he y d i d on l y l oc a ti on hi s to r y.       D o y ou k n ow

22   wh y t h ey w o ul d h a ve p r od u ce d o nl y l o ca t io n h is t or y

23   da t a?

24   A    N o , I d o n ot kn ow .

25   Q    D o y o u kn o w w hy t h ey wo u ld n' t h a ve pr od u ce d w e b
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 31 of 186 PageID# 704

                             Mc IN V AI L LE - DI R EC T                      31

 1   an d a p p ac t iv i ty da ta ?

 2   A     I do n 't .

 3   Q     D o y o u kn o w w hy t h ey wo u ld n' t h a ve pr od u ce d G oo g le

 4   lo c at i on s e rv i ce s d at a ?

 5   A     I ' m no t s u re .

 6   Q     W h y d on 't yo u k no w ?

 7   A     T h er e' s n o t a n ex p la n at i on o f w h y.

 8   Q     W o ul d - -

 9                T H E C OU R T:      N ot an ex pl a na t io n o f w hy on t h e

10   do c um e nt , i s t ha t w ha t y o u m ea n?

11                T H E W IT N ES S:       C o rr e ct , i n a ny of t h e

12   do c um e nt s p ro v id e d.

13                T H E C OU R T:      A ll ri g ht .

14   BY MR . P RI C E:

15   Q     W o ul d G oo g le ha ve po l ic i es a n d p ro c ed ur e s a bo ut

16   th i s?

17   A     I ' m s ur e t he y w ou l d.

18   Q     W h y d o yo u t h in k s o?

19   A     C l ea r ly , s om e th in g g u id e d th e m t o p ro vi d e a

20   ce r ta i n da t a o r s ea rc h a ce r ta in se t o f d at a .

21   Q     H a ve yo u s ee n t ho s e p ol i ci es or pr o ce du r es ?

22   A     I ha v e no t .

23   Q     W h at do y o u t hi nk th e y m ig ht te l l y ou i f y o u w er e

24   to se e t he m ?

25   A     I ' m su r e t he y w ou l d o ut l in e t he pr o ce ss th a t
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 32 of 186 PageID# 705

                             Mc IN V AI L LE - DI R EC T                    32

 1   Go o gl e h as ou t li n ed f o r t he i r an a ly s ts wh o p ro v id e

 2   da t a i n re s po n se to a le g al pr oc e ss re q ue st .

 3   Q      I s t h at i n fo r ma ti o n i n t he w a rr a nt or a p pl i ca t io n?

 4   A      T h e i nf or m at i on - - I ' m s or ry ?

 5   Q      I s t ha t i n fo r ma ti o n i n t he w a rr a nt or a p pl i ca ti o n?

 6   A      T h e r eq ue s t?

 7   Q      T h e i nf or m at i on t h at yo u m ig h t l ea r n fr o m l oo k in g

 8   at th e p ol i ci e s a nd p r oc e du r es .

 9   A      I do n 't s e e i t in th e s e ar ch wa r ra n t, n o .

10   Q      A n d i t ha s n' t b ee n p r ov i de d t o y ou i n a n y w ay ?

11   A      N o , s ir .

12   Q      I ' d l ik e t o t al k a l i tt l e bi t n o w a bo ut lo c at i on

13   hi s to r y sp e ci f ic a ll y a nd wh a t' s i nv o lv ed in en a bl in g

14   it .    I n th e a m ic u s br i ef th a t yo u r e vi e we d, Ex h ib it 2

15   th a t w e' ve al r ea d y ta l ke d a b ou t, Go o gl e s ay s t h at t h is

16   so r t o f tr a de m ar k in g i s e nt i re ly vo l un t ar y, ci t in g s ix

17   st e ps .    Ca n y o u t el l u s w ha t t ho s e s ix s t ep s a r e on

18   pa g e 8 ?

19                 T H E C OU R T:   A re we ba ck to --

20                 M R . P RI C E:   W e' r e b ac k t o E xh i bi t 2 , Y ou r

21   Ho n or .

22                 T H E C OU R T:   - - E xh i bi t 2 ?

23                 M R . P RI C E:   Y es , Y o ur H o no r .

24   BY MR . P RI C E:

25   Q      T h e b ot to m o f p ag e 8 .
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 33 of 186 PageID# 706

                               Mc IN V AI L LE - DI R EC T                      33

 1   A     I ' m s or ry .     I 'm n o t s ee i ng i t o n 8 .

 2                T H E C OU R T:      T he pa r ag ra p h s ta r ts , " Th e u se r

 3   th u s c on tr o ls he r G oo g le lo c at io n h i st o ry d a ta , w hi c h

 4   is LH , u nl i ke , f o r in s ta n ce , t he CS L I at is s ue in t h e

 5   Ca r pe n te r c as e t h at t h e p ar t ie s h av e r ef e re n ce d f or

 6   ce l lu l ar d a ta . "

 7                M R . P RI C E:      E xc u se me , Y ou r H o no r.      I t 's m y

 8   fa u lt .   It ' s t he fi rs t p a ra g ra ph on pa g e ei g ht .          An d

 9   it st a rt s o n p ag e 7 , t he la s t se n te n ce .

10   "S p ec i fi ca l ly , t h e us e r m us t o pt in t o. "

11                T H E C OU R T:      O ka y .    Ma ke th i s c le ar .    W ha t d o

12   yo u w a nt h i m t o r ea d f ro m s o I c a n f ol l ow y o u, pl ea s e?

13                M R . P RI C E:      T he pa r ag ra p h s ta r ti ng on pa ge 7

14   be g in n in g w it h " s pe ci f ic a ll y ."

15                T H E C OU R T:      S o i t' s t he mi d dl e o f t he --

16                M R . P RI C E:      T he la s t se n te n ce on p a ge 7 go i ng

17   in t o p ag e 8 .

18                T H E C OU R T:      A re yo u w it h u s , si r ?

19                T H E W IT N ES S:      I am .

20                T H E C OU R T:      A ll ri g ht .

21   A     " S pe c if ic a ll y , th e u s er mu st op t i nt o l o ca t io n

22   hi s to r y in he r a c co un t s e tt i ng s a nd en ab l e " Lo c at io n

23   Re p or t in g, " a su b se tt i ng wi t hi n l oc a ti on hi s to r y, f o r

24   th e p a rt ic u la r d e vi ce .     A nd to a c tu a ll y r ec o rd an d

25   sa v e l oc a ti on hi s to ry , t h e u se r m us t t he n s i gn in to
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 34 of 186 PageID# 707

                              Mc IN V AI L LE - DI R EC T                     34

 1   he r G o og le ac c ou n t on he r d e vi ce an d t ra v el wi t h th a t

 2   de v ic e ."

 3   BY MR . P RI C E:

 4   Q     S o G o og le is sa yi n g t ha t t hi s i s a f a ir l y

 5   de l ib e ra ti v e p ro c es s.   D o y o u ag r ee th a t en a bl i ng

 6   lo c at i on h i st o ry re qu i re s s u ch d e li b er a te c h oi c es ?

 7   A     Y e s a nd n o .

 8   Q     C a n y ou e x pl a in a li t tl e m or e ?

 9   A     S o y o u do ha v e to ma k e t he s e le c ti o n to ac t iv at e

10   lo c at i on h i st o ry .    Th e m e th o d in wh i ch t h at ty p ic al l y

11   ha p pe n s an d t h e w ay t h at yo u s ee it on th e d ev i ce i s

12   th r ou g h pr o mp t s t ha t t el l y o u no t t h at lo ca t io n

13   hi s to r y ne e ds to be e n ab l ed , b ut th a t if yo u o p t in t o

14   ce r ta i n fu n ct i on s , th a t i t d oe s i mp r ov e y ou r

15   ex p er i en ce .     Y ou do n o t r ec e iv e t he ty p e of

16   in f or m at io n t h at wo ul d l e ad yo u t o b el i ev e t ha t w ha t

17   yo u h a ve h e re co n ta in e d i n l oc at i on hi st o ry an d w ha t

18   it ca n b e u se d f o r is ex a ct l y wh a t y ou ' re o p ti n g in t o.

19   Q     S o d id yo u p r ep ar e a de m on st r at i on t o i l lu s tr at e

20   th i s p oi nt ?

21   A     C o rr e ct .

22   Q     A l l r ig ht .     L et 's ta l k a bo ut wh a t yo u d i d.      Y ou

23   ma d e a v is u al pr e se nt a ti o n o f th e s e tu p p ro c es s ?

24   A     I di d.

25   Q     F o r an An d ro i d ph o ne ?
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 35 of 186 PageID# 708

                             Mc IN V AI L LE - DI R EC T                      35

 1   A     I di d.

 2   Q     A n d t he v i su a l pr e se n ta t io n i s i n t he f o rm of a

 3   vi d eo ?

 4   A     I t i s.

 5   Q     T h at ' s 4 m in u te s a nd 46 se co n ds lo n g?

 6   A     Y e s.

 7   Q     A n d yo u h a ve th at vi d eo on a DV D i n f ro n t o f yo u

 8   ma r ke d E xh i bi t 4 ?

 9   A     I do .

10   Q     A n d yo u h a ve re vi e we d t h at D V D p ri or to co m in g t o

11   co u rt to da y a n d h av e v er i fi e d it ' s t he sa me vi d eo y o u

12   cr e at e d?

13   A     I ha v e.

14   Q     Y o u m ar ke d t h e DV D w i th yo ur in i ti a ls r e fl e ct i ng

15   th a t?

16   A     I di d.

17   Q     A l l r ig ht .

18                  M R . P RI C E:   Y ou r H o no r, I' d l i ke t o m o ve t o

19   in t ro d uc e t he vi d eo a s E x hi b it 4 an d p u bl is h i t .

20                  T H E C OU R T:   A ny ob j ec ti o n?

21                  M R . S IM O N:   N o o bj e ct io n , Y ou r H on o r.

22                  T H E C OU R T:   A ll ri g ht .   It wi ll be en t er ed .

23                  ( D ef e nd a nt 's Ex h ib i t No . 4 is a d mi t te d i nt o

24   ev i de n ce .)

25   BY MR . P RI C E:
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 36 of 186 PageID# 709

                            Mc IN V AI L LE - DI R EC T                      36

 1   Q     B e fo r e we ge t s ta r te d w i th t h is vi de o , I w a nt t o

 2   as k y o u a c ou p le of p r el i mi n ar y q ue s ti on s .   Is th is

 3   th e s a me p h on e t h at t h e d ef e nd an t - - a t i ss u e h er e

 4   wi t h t he d e fe n da n t?

 5   A     I t i s n ot .

 6   Q     W h y i s it no t t he sa m e p ho ne ?

 7   A     T h is is a te s t de v ic e t h at w e h a ve a t E n vi s ta .

 8   Q     O k ay .   Is it ru nn i ng th e s am e o p er at i ng sy s te m?

 9   A     I t i s a n A nd r oi d o pe r at i ng s y st e m.

10   Q     I s i t r un n in g t he sa m e v er si o n a s th e d e fe n da nt ' s

11   ph o ne ?

12   A     T h is is r u nn i ng A n dr o id 7.

13   Q     S o i t 's o n e v er si o n e ar l ie r?

14   A     It is.      A n dr o id 8 , I be l ie ve , w a s t he d e fe n da nt ' s

15   ph o ne .

16   Q     H a ve yo u h ad an o p po r tu n it y t o c om p ar e v er s io n 7

17   an d v e rs i on 8 ?

18   A     I ha v en 't de v ic e t o d ev i ce , b ut I w as a b le to

19   re v ie w a rt i cl e s a nd l i te r at u re t h at I co u ld fi n d

20   be t we e n co m pa r in g t he tw o , a nd t h ey ' re v e ry si m il ar .

21   Q     H o w d id y o u m ak e t ha t d e te rm i na t io n ?

22   A     I n c o mp ar i so n t o w ha t I ' ve s e en he r e as we l l a s

23   th e v a ri ou s s c re e ns ho t s a nd th in g s t ha t I w a s a bl e t o

24   fi n d f or t h at se t up .

25   Q     S o j us t t o b e c le a r, th e s cr e en s ho t s fo r v e rs i on 8
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 37 of 186 PageID# 710

                                Mc IN V AI L LE - DI R EC T                         37

 1   ar e t h e sa m e a s v er si o n 7 , t o yo u r k no w le dg e ?

 2   A     T h ey 'r e v e ry si mi l ar , y e s.

 3   Q     A l l r ig ht .      S o, l e t' s g o t hr o ug h t hi s v i de o .          Can

 4   yo u t a lk u s t h ro u gh t h e s te p s he r e o n w ha t y ou ' ve

 5   do n e?

 6   A     A b so l ut el y .     So , w he n y o u fi r st bo o t th e p h on e u p,

 7   th i s i s th e w e lc o me s c re e n t ha t y ou wo u ld g e t p ri o r to

 8   a p ho n e be i ng se t u p.            S o s i mi la r t o i t c om i ng

 9   st r ai g ht o u t o f t he b o x a ft e r yo u p u rc ha s ed it .             So

10   yo u w i ll b e gi n t h e pr o ce s s.

11         I n t h is f i rs t s cr e en , w h ic h i s l ab e le d " in p ut

12   me t ho d ," y o u' r e g oi ng to --

13                    T H E C OU R T:      S o, li s te n.        I ' m go i ng to as k y ou

14   al l t o b e v er y c a re fu l a b ou t e st a bl i sh in g t h e r ec or d .

15   If yo u 'r e s wi t ch i ng t h e s cr e en s y ou ' re lo ok i ng at , y ou

16   ha v e t o s to p a nd be c l ea r t h e fi r st on e i s t he

17   st a rt - up .      Gi v e u s a m om e nt to k e ep up w i th yo u .               T h is

18   is th e s ec o nd sc r ee n t ha t p o ps u p .

19                    T H E W IT N ES S:     Y e s, ma 'a m .

20                    T H E C OU R T:      I t d oe s p op up or ho we v er yo u

21   ac c es s i t.       S o w e n ee d t o s l ow d o wn so I ca n f o ll ow

22   yo u , b ec a us e I h a ve n' t s e en th is be f or e , an d i t 's

23   he l pf u l fo r m e t o b e a bl e t o b e s ur e I ' m ab s or b in g

24   wh a t y ou 'r e s a yi n g.

25                    T H E W IT N ES S:     U n de r st oo d .
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 38 of 186 PageID# 711

                             Mc IN V AI L LE - DI R EC T                      38

 1   A     T h is is t h e s ec on d s c re e n.        T hi s i s t he in p ut

 2   me t ho d .    S o w e 'r e c ho o si n g w ha t t yp e o f k ey b oa r d an d

 3   ic o ns th at yo u w o ul d s ee in th e - - t hr o ug h t he pr oc e ss

 4   of se t ti ng up th e d ev i ce an d t he n l a te r t ha t y o u wi l l

 5   se e i n t he de v ic e .

 6         S o h e re w e 'r e g oi n g t o s el ec t t h at we w o ul d l ik e

 7   th e E n gl i sh k e yb o ar d, an d w e 'r e g oi n g to mo v e t o th e

 8   th i rd sc re e n.

 9         H e re w e h a ve to e s ta b li s h on th e t hi r d s cr e en a n

10   In t er n et c o nn e ct i on s o t h at we c a n c om p le te th e

11   pr o ce s s.    S o h er e y ou wi l l s ee s e ve r al st ep s t o

12   co m pl e te t h at pr o ce ss .

13         M o vi n g to th e n ex t s c re e n wh e re we w i ll se l ec t t he

14   Wi - Fi ac ce s s p oi n t to us e t o c om p le t e t he s e tu p .

15         S o w e e nt e r t he p a ss w or d h er e f o r t ha t a cc e ss

16   po i nt so t h at we ca n e st a bl i sh a co n ne c ti on .

17                  T H E C OU R T:      T o b e c le ar , a po p -u p c am e u p

18   pr o mp t in g t he en t ry o f t h e p as sw o rd .

19                  T H E W IT N ES S:     T h at ' s ri g ht .

20   A     A n d af t er th a t' s e nt e re d , we wi l l be co n ne c te d a nd

21   mo v e t o th e n e xt sc re e n.         I n t hi s n e xt sc re e n, we h a ve

22   th e t e rm s a nd co n di ti o ns fo r t he de v ic e i ts e lf fr om

23   it s m a nu fa c tu r er .       We wi l l s ee s e ve r al di ff e re n t te r ms

24   an d c o nd it i on s , b ut t h is is th e f ir s t r el at i ng to t h e

25   ma n uf a ct ur e r o f t he d e vi c e.
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 39 of 186 PageID# 712

                            Mc IN V AI L LE - DI R EC T                      39

 1   BY MR . P RI C E:

 2   Q     B e fo r e yo u g o t hr o ug h t h at , o r w he n y ou ' re go i ng

 3   th r ou g h th a t, ca n y ou te l l u s if th a t m en ti o ns

 4   lo c at i on h i st o ry or m e nt i on s G oo g le , s pe c if i ca l ly ?

 5   A     I t d o es n o t.

 6         S o a f te r s cr o ll in g t h ro u gh t h os e i te m s a nd

 7   cl i ck i ng t o t h e n ex t b ut t on , y ou ' re pr om p te d t o e it h er

 8   ag r ee or d i sa g re e w it h t h e t er ms of se rv i ce fo r t he

 9   de v ic e .

10                 T H E C OU R T:      C an I a sk y o u a q u es ti o n?   D id

11   yo u g o a ll th e w a y th r ou g h?        H ow ma n y te r ms an d

12   co n di t io ns ar e t h er e?

13                 T H E W IT N ES S:     T h er e a re si x .   Th at ' s t he

14   ex t en t o f t he m t h er e.

15   A     S o n o w we ' ll mo ve to th e n ex t s c re en , a n d i t w il l

16   ch e ck th e c on n ec t io n f or th e d ev i ce an d t ak e a mo m en t

17   be f or e i t m ov e s t o th e n e xt sc re e n w he r e we ha v e to

18   ma k e i nd ic a ti o ns or s e le c ti o ns o n t h e de v ic e .

19   BY MR . P RI C E:

20   Q     W h il e w e' r e d oi ng th i s, I ju s t w an t t o b e c le ar .

21   Th e p r iv ac y p o li c y fo r t h e p ho ne it s el f , th e A S US

22   po l ic y , ca n y o u e xp la i n w ha t , if an y , re l at i on s hi p

23   th a t h as t o G o og l e?

24   A     I di d n ot se e a d i re c t r el at i on or me nt i on of

25   Go o gl e i n t ha t s e tu p.
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 40 of 186 PageID# 713

                               Mc IN V AI L LE - DI R EC T                  40

 1         S o , we ' re fi n al ly to th e n ex t s c re e n.      O n t hi s

 2   sc r ee n i t' s a s ki n g if we ha v e an o th e r de v ic e t o u se to

 3   se t u p t hi s n e w d ev ic e .      So th is wo u ld be i f y o u w an t

 4   to tr a ns fe r d a ta an d s et t in g s fr o m o ne d e vi c e t o th i s

 5   ne w d e vi c e th a t y ou 'r e a c ce p ti ng up .    He r e, si n ce I ' m

 6   se t ti n g th i s u p f or t h e p ur p os es of th is an d n o t

 7   tr y in g t o r et a in an y p re v io u s da t a, I' m g oi n g t o

 8   se l ec t " no th a nk s " an d m o ve on t o t h e n ex t s el e ct i on .

 9         S o , ag a in , i t 's g o in g t o r un th r ou g h ch e ck i ng t h e

10   de v ic e f or va r io u s th i ng s t h at i t n e ed s t o c om p le t e

11   fo r s e tu p, an d w e 'l l m ov e o n t o t he ne xt in d ic a ti on

12   wh e n a va il a bl e .

13         S o , fo r A n dr o id d e vi c es to c o mp l et e t he ki n d of

14   us e r e xp er i en c e a nd u s e a ll of t h e f un c ti on s o f t he

15   de v ic e , An d ro i d w ou ld li k e f or y o u t o ac t iv a te or

16   co n ne c t a G ma i l a cc ou n t t o t he d e vi c e it s el f .   So h e re

17   yo u c a n ei t he r e n te r i n a n e xi st i ng ac co u nt or cr ea t e

18   a n ew ac co u nt .

19         F o r t he p u rp o se s o f t hi s , we ' re go i ng t o c r ea te a

20   ne w a c co un t .    Af t er t h at se l ec ti o n, it w i ll mo v e to a

21   ne w s c re en .     A nd on t h at ne w s cr e en we wi ll en t er a

22   na m e a nd s o me va r io us ot h er in fo r ma t io n s o t ha t w e c an

23   be g in to co mp l et e t he ac c ou n t cr e at i on .

24         W e 'r e m ov i ng to t h e n ex t s cr e en .

25                T H E C OU R T:     I 'm go i ng t o i n te rr u pt yo u a
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 41 of 186 PageID# 714

                             Mc IN V AI L LE - DI R EC T                       41

 1   li t tl e b it .     Y ou sa id th e A n dr oi d w o ul d l ik e y o u to

 2   ac t iv a te t h ro u gh a Gm a il ac c ou nt .          I s t he re an op ti o n

 3   no t t o ?

 4                  T H E W IT N ES S:     Y o u c an s k ip th at fu n ct i on .

 5   BY MR . P RI C E:

 6   Q     M a y I f ol l ow up o n t h at ?

 7   A     Y e s.

 8   Q     W h at 's th e c o ns eq u en c e o f sk i pp i ng th at fu n ct io n ?

 9   A     Y o u lo s e m uc h o f t he fu n ct io n al i ty of t h e d ev i ce

10   wh e re yo u w ou l d g o do w nl o ad ap pl i ca t io n s fr o m t he a p p

11   st o re an d m an y o f t he ot h er fu nc t io n s --

12                  T H E C OU R T:      A re yo u g et t in g t o t ha t l a te r?

13                  T H E W IT N ES S:     W e d i d no t s k ip t h at pr o ce ss .

14   We ' re se tt i ng th i s ph o ne up as i f - -

15                  T H E C OU R T:      A re yo u g oi n g t o t es ti f y a bo ut

16   ho w t h at h a pp e ns la te r ?

17                  T H E W IT N ES S:     A b ou t h ow --

18                  T H E C OU R T:      I f y ou do n' t u s e G oo gl e , w ha t

19   ha p pe n s?

20                  T H E W IT N ES S:     C o rr e ct .   We ca n d is c us s t h at .

21   Q     P l ea s e.    S o i f we do n 't ha ve --

22                  T H E C OU R T:      G o b ac k t o t he An d ro id ac c ou nt ,

23   th e s c re en be f or e .       S o t h e p er so n 's in de x f i ng e r is

24   co v er i ng t h e w or d " sk i p. "

25                  T H E W IT N ES S:     C o rr e ct .
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 42 of 186 PageID# 715

                                Mc IN V AI L LE - DI R EC T                          42

 1                     T H E C OU R T:      O n t he sc re e n, it s a ys yo u c an

 2   sk i p i t.

 3                     T H E W IT N ES S:      Y e s.

 4                     T H E C OU R T:      A ll ri g ht .

 5   BY MR . P RI C E:

 6   Q        I n y o ur e x pe r ie nc e , h av e y ou ev e r re c ei v ed a

 7   po p -u p m es s ag e w h en h i tt i ng sk ip ?

 8   A        Y e s.    I t d oe s a sk yo u a r e yo u s u re y o u w an t t o n ot

 9   se t u p a n a cc o un t o n t he de v ic e.

10   Q        A n d i t de s cr i be s s om e o f t he fe a tu r es t h at yo u

11   mi g ht be m i ss i ng ou t o n; is th at co r re c t?

12   A        I do b e li e ve so .

13                     T H E C OU R T:      W ai t .    I' m s or r y.     I g o t - - sa y

14   th a t a ga in , p l ea s e.

15                     T H E W IT N ES S:      T h at ' s al l r i gh t.     I f y o u sk i p

16   th e f u nc ti o n, it do es as k y o u ar e y o u s ur e y ou wa nt to

17   sk i p t hi s f un c ti o n as it ma y h in d er yo u f ro m b e in g

18   ab l e t o us e t h e d ev ic e t o i t s fu l le s t e xt en t .

19                     T H E C OU R T:      A ll ri g ht .     Wh a t h ap pe n s i f yo u

20   sa y y o u' r e su r e?

21                     T H E W IT N ES S:      T h en yo u d on ' t se t u p a n

22   ac c ou n t on th a t d ev ic e , a nd th en yo u a re n 't ab l e to

23   ac c es s t hi n gs li k e th e a p pl i ca ti o n s to r e an d o t he r

24   fu n ct i on s o f t he de vi c e t ha t w e w ou l d a ll n o rm a ll y

25   us e .
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 43 of 186 PageID# 716

                                Mc IN V AI L LE - DI R EC T                      43

 1   BY MR . P RI C E:

 2   Q        W o ul d y ou be ab le to us e a ny Go o gl e s er v ic e a t

 3   al l ?

 4   A        I st i ll d o b e li ev e y o u w ou ld be ab l e to us e s om e

 5   of th e f un c ti o ns of t h e d ev i ce .

 6   Q        B u t t he G o og l e se r vi c es in p a rt i cu la r w i th o ut a n

 7   ac c ou n t?

 8   A        I do no t b el i ev e y ou wo u ld b e a b le to u s e l ik e

 9   Go o gl e l oc a ti o n s er vi c es , a n d th i ng s l ik e t h at , t ha t

10   he l p w it h y ou r m a p fu n ct i on s .        L o ca t io n a s a w h ol e i n

11   th e d e vi ce wo u ld st il l b e a v ai la b le , b ut ma n y o f t he

12   Go o gl e -r el a te d f u nc ti o ns wo u ld n o t b e av a il a bl e .

13   Q        L i ke m a ps ?

14   A        C o rr e ct .

15                     T H E C OU R T:   A ny t hi n g el s e?   I ' m lo o ki n g fo r

16   sp e ci f ic s h er e .

17   BY MR . P RI C E:

18   Q        W h at ab ou t e m ai l?

19   A        Y o u w ou ld no t h av e y o ur Gm ai l a c co u nt a t ta c he d.

20   Th e re ag ai n , y ou wo ul d n' t b e a bl e t o a c ce ss th e a pp

21   st o re , w hi c h i s w he re yo u - -

22   Q        C a n y ou e x pl a in w h at th a t is ?

23   A        Y e s.    T ha t 's wh er e y o u d ow nl o ad th e v ar i ou s

24   ap p li c at io n s t ha t y ou wo u ld us e.          S o i f y ou wa n te d t o

25   ad d y o ur b a nk ap p li ca t io n o r v ar i ou s o th e r
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 44 of 186 PageID# 717

                               Mc IN V AI L LE - DI R EC T                         44

 1   ap p li c at io n s t ha t p eo p le ty p ic al l y u se , y ou wo u ld n' t

 2   ha v e t ha t f un c ti o na li t y.

 3   Q     S o y o u' d b e l ef t w it h w h at o n t h e p ho ne ?            W ha t i t

 4   ca m e w it h?

 5   A     E s se n ti al l y, ye s.

 6   Q     A n d y ou w o ul d n' t b e a bl e t o i ns t al l a ny ap p s fr o m

 7   th e a p p st o re ?

 8   A     C o rr e ct .

 9   Q     O r u s e an y o f t he Go o gl e a pp se r vi c es ?

10   A     C o rr e ct .

11                    T H E C OU R T:      I 'm go i ng t o i n te r ru pt yo u a ga i n.

12   I' m n o t an ex p er t i n t hi s .

13                    T H E W IT N ES S:     T h at ' s al l r i gh t .

14                    T H E C OU R T:      S o, fi r st o f f, I k no w w e' r e

15   ta l ki n g ab o ut an An dr o id be c au se th e re 's an An d ro id at

16   is s ue .     Wo u ld th i s te s ti m on y b e d if f er e nt u n de r A pp l e?

17                    T H E W IT N ES S:     Y e s, it c a n b e.

18                    T H E C OU R T:      D o y ou kn ow wh e th e r or no t i f y ou

19   do n 't si gn up wi t h a G oo g le ac co u nt in A p pl e - - f ir s t

20   of al l , do e s i t a sk y o u t o d o th a t?

21                    T H E W IT N ES S:     W h at ?   In Ap p le ?      No , I th in k

22   Ap p le wo ul d p r ob a bl y p re f er th at yo u d i dn 't us e G oo g le

23   se r vi c es .      I t hi n k th e y w ou l d pr e fe r t ha t y o u u se

24   th e ir s .

25                    T H E C OU R T:      J us t m a ki ng it cl e ar .
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 45 of 186 PageID# 718

                               Mc IN V AI L LE - DI R EC T                          45

 1                    T H E W IT N ES S:      B u t y ou c a n a dd Go og l e s er vi c es

 2   to yo u r iP h on e .

 3                    T H E C OU R T:      A ll ri g ht .   An d I wa nt to be

 4   cl e ar ab ou t - - y o u te s ti f ie d e ar l ie r a bo u t t he sy st e m.

 5   So , t h is is a n A n dr oi d p h on e .

 6                    T H E W IT N ES S:      Y e s, ma 'a m .

 7                    T H E C OU R T:      A nd is th is th e s a me k i nd of

 8   ph o ne th at Mr . C h at ri e i s a l le ge d t o h a ve c a rr i ed ?

 9                    T H E W IT N ES S:      N o , i t' s n ot th e s am e d e vi ce .

10                    T H E C OU R T:      W hy ar e t he y c o mp a ra bl e ?

11                    T H E W IT N ES S:      T h ey ar e r un n in g A nd r oi d

12   so f tw a re .

13                    T H E C OU R T:      O ka y .

14                    M R . P RI C E:      P er h ap s I c a n a sk a fe w q u es ti o ns

15   to cl a ri fy , Y o ur Ho no r .

16                    T H E C OU R T:      A ll ri g ht .

17   BY MR . P RI C E:

18   Q     T h e c ur re n t v er si o n o r t he p h on e t h at t h e

19   de f en d an t h ad wa s t he Sa m su n g S9 ; c o rr e ct ?

20   A     C o rr e ct .

21   Q     D i d yo u p u rc h as e a n S 9?

22   A     W e d i d.

23   Q     W h en yo u g o t hr ou g h t hi s p ro c es s , wh a t o pe r at in g

24   sy s te m d oe s i t l o ad u p ?

25   A     I t l o ad s w it h A nd r oi d 9 .
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 46 of 186 PageID# 719

                              Mc IN V AI L LE - DI R EC T                     46

 1   Q     I s A n dr oi d 9 si gn i fi c an t ly d i ff e re nt fr o m A nd ro i d

 2   8?

 3   A     I t s e em ed to be .       Be t we e n 7, 8, an d 9 , 9 s e em ed to

 4   be mu c h mo r e d if f er en t t h an th e c om p ar i so n o f 7 t o 8 .

 5   Q     A n d w it h 9 , a ga in , w h ic h i s n ot at i s su e h e re , d id

 6   yo u f i nd t h at so m e of th e i n fo rm a ti o n a bo ut lo c at i on

 7   se r vi c es w a s d if f er en t ?

 8   A     I t d oe s .     It pr om p ts di f fe re n tl y , bu t y o u s ti ll

 9   en d u p w it h t h e s am e p ro m pt s f or lo c at i on s e rv i ce s a nd

10   lo c at i on h i st o ry .

11   Q     W o ul d a n o rm a l us e r w ho pu rc h as e s an S9 to d ay b e

12   ab l e t o do w ng r ad e a nd lo a d t he p r ev i ou s o pe r at i ng

13   sy s te m t hr o ug h t h e no r ma l p r oc es s o f s et t in g u p t he

14   ph o ne ?

15   A     N o t th r ou g h t he n o rm a l p ro ce s s.   I t' s - - I me an ,

16   it ' s n ot t e rr i bl y c om p li c at e d, b u t i t' s n ot so m et hi n g

17   th a t y ou wo ul d t y pi ca l ly se e f ro m t h e a ve ra g e u se r.

18   Q     Y o u h ad t o d o wn lo a d s pe c ia l s of t wa r e fr o m t he

19   In t er n et t o e v en gi ve th i s a t ry ; i s t h at c o rr e ct ?

20   A     Y e s.      Y ou wo u ld h a ve to do wn l oa d t he ol d f i rm wa r e

21   ve r si o n an d l o ad it t o t h e d ev ic e .

22   Q     W h en yo u a tt e mp te d t o d o t ha t a n d r eb oo t t h e

23   ph o ne , w ha t h a pp e ne d t o t he op er a ti n g sy s te m y o u

24   in s ta l le d?

25   A     O n t h at d e vi c e wh e n y ou pr ov i de it wi th th e o l d
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 47 of 186 PageID# 720

                            Mc IN V AI L LE - DI R EC T                       47

 1   so f tw a re , i t s ti l l wa n ts to , w it h ou t a co nn e ct i on o r

 2   wi t h a c on n ec t io n , st i ll pu s he s t ow a rd s t ha t A n dr oi d 9

 3   in t er f ac e a nd it s f un c ti o na l it y.

 4   Q     S o , wo u ld it be f a ir to sa y t ha t o ne of th e

 5   re a so n s we us e d a d if f er e nt ph on e a n d a d if f er e nt

 6   op e ra t in g s ys t em he re is be c au se it is th e m os t

 7   co m pa r ab le to th e s ys t em an d t he ph o ne at i s su e i n

 8   th i s c as e?

 9   A     B e tw e en w h at I wo r ke d o n , ye s , i t wa s m o re

10   co m pa r ab le .

11                 T H E C OU R T:      A nd th e re 's no ma t er ia l

12   di f fe r en ce s b e tw e en t h e t er m s an d c o nd i ti on s o f t hi s

13   ex a mp l e an d w h at Mr . C ha t ri e i s a ll e ge d t o h av e h a d?

14                 T H E W IT N ES S:      T h at wo ul d b e h ar d t o s p ea k t o

15   ju s t b ec au s e h ow of te n G o og l e ca n c h an g e th e t e rm s.

16   So at th e t im e , a cr os s p l at f or ms , t h e t er ms wo u ld b e

17   th e s a me a s t h ey co me fr o m G oo gl e , a nd th ro u gh th a t

18   In t er n et c o nn e ct i on i s w h er e y ou ' re re c ei vi n g t ho se .

19   So th e y se e m t o b e, a c ro s s p la tf o rm s , th e e x ac t s am e

20   te r ms an d p ol i ci e s th a t c om e f ro m G o og l e.       M os t a re

21   da t ed wi th th e ir re le a se ti m e.

22                 T H E C OU R T:      O ka y .

23   BY MR . P RI C E:

24   Q     Y o u s ai d - - y ou m e nt i on e d se e in g a rt i cl e s t ha t

25   de s cr i be t h e s et u p pr o ce s s i n ve r si o n 8 .     D i d t ho s e
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 48 of 186 PageID# 721

                               Mc IN V AI L LE - DI R EC T                            48

 1   ha v e i ma g es o f t h e se t up pr o ce ss ?

 2   A     T h ey di d.

 3   Q     W e re th ey th e s am e a s t h e on e s i n v er si o n 7 ?

 4   A     Y e s, th ey lo o ke d v er y s i mi la r .

 5   Q     W e re b o th of th os e d i ff e re nt th a n th e i n fo r ma ti o n

 6   ab o ut lo ca t io n h i st or y p r ov i de d i n o pe r at in g s y st em 9?

 7   A     T h e m at er i al s a re th e s a me .             It do e sn 't lo o k

 8   di f fe r en t, bu t i t 's t h e s am e r eq u es t a n d pr o mp t f ro m

 9   Go o gl e .

10   Q     T h an k y ou .

11                   M R . P RI C E:      Y ou r H o no r, do yo u h av e a n y mo r e

12   qu e st i on s b ef o re we p r oc e ed ?

13                   T H E C OU R T:      N o.       T h an k y ou .

14                   M R . P RI C E:      O ka y .

15   A     S o w e' r e g oi n g to go ba c k in t o t he se tu p p r oc es s

16   he r e.       W e' r e j us t c re a ti n g t he a c co u nt by p r ov i di ng a

17   na m e.       A ft e r y ou pr ov i de th e n am e , i t w il l m ov e o n t o

18   th e n e xt s e le c ti o n.

19         O n t h e ne x t s cr ee n , i t p ro vi d es -- it w a nt s y ou to

20   pr o vi d e a d at e o f b ir t h.              T h at 's ty p ic al l y f or th e

21   pl a y s to r e so yo u c an de t er m in e w ha t y ou ' re go i ng t o

22   do w nl o ad i f i t 's ap pr o pr i at e .

23                   T H E C OU R T:      J us t t o b e c le a r, th at sc r ee n w as

24   en t it l ed " G oo g le Ba si c I n fo r ma ti o n. "

25                   T H E W IT N ES S:      C o rr e ct .
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 49 of 186 PageID# 722

                             Mc IN V AI L LE - DI R EC T                    49

 1   A     A n d af t er th a t se l ec t io n h as be e n ma d e, it mo ve s

 2   to th e n ex t s c re e n, w h ic h i s " ch o os e y ou r G m ai l

 3   ad d re s s. "    It pr o vi de s t w o s el ec t io n s th a t i t c re at e d

 4   as we l l as a s el e ct io n w h er e y ou ca n c r ea te yo u r ow n .

 5   I j us t o pt e d t o u se o n e o f t he a l re a dy ge ne r at e d

 6   ad d re s se s.

 7         A n d i t mo v es to t h e n ex t s cr e en wh er e w e 'l l n ow

 8   in p ut -- a n d i t p ro mp t s y ou to c r ea t e a p as s wo r d f or

 9   yo u r a cc o un t.

10   BY MR . P RI C E:

11   Q     I n y ou r e x pe r t op i ni o n, is p a ss w or d 1 -2 - 3 a s tr o ng

12   pa s sw o rd ?

13   A     I t 's a te r ri b le p a ss w or d .

14         A f te r y ou en t er y o ur pa s sw or d a n d co n fi r m i t, i t

15   wi l l n ow p r om p t y ou t o t h e n ex t s cr e en .

16         T h is ne xt sc r ee n w ou l d l ik e y ou to ad d a p h on e

17   nu m be r t o t he ac c ou nt .     I t e xp la i ns th a t th e re ar e

18   se v er a l di f fe r en t r ea s on s y o u wo u ld us e t hi s ; t o re s et

19   yo u r a cc o un t, re c ei ve me s sa g es , a s w el l a s m ak e G o og le

20   se r vi c es r e le v an t t o y ou .    A nd t h er e 's a sc r ol l d ow n

21   he r e t o ad d o t he r - - t o k in d o f f ur t he r e xp l ai n s om e

22   of th o se - - w h at ca n b e u se d a nd ho w y o u ca n u s e it .

23   Q     T o b e c le a r, do es th i s m en ti o n l oc a ti on hi s to ry ?

24   A     I t d o es n o t.     A nd yo u c a n ei t he r s ki p , y ou ca n s ay

25   ye s , I 'm i n , a nd ad d a p h on e n um b er , a nd th e n t he re ' s
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 50 of 186 PageID# 723

                            Mc IN V AI L LE - DI R EC T                        50

 1   al s o a " mo r e o pt i on s" se l ec t io n.      S o I ' m go i ng to

 2   se l ec t " mo r e o pt i on s" he r e.

 3         S o i t j us t t a ke s y ou to th e s cr e en to g i ve yo u t he

 4   th r ee di ff e re n t c ho ic e s t ha t y ou ha v e h er e.        Y o u ca n

 5   no t a d d yo u r p ho n e nu m be r , y ou c a n a dd yo ur ph o ne

 6   nu m be r w it h a l l o f th e f e at u re s, or yo u c an ad d y ou r

 7   ph o ne nu mb e r o nl y f or se c ur i ty r e as o ns .        I d id no t a dd

 8   a p ho n e nu m be r a n d mo v ed on to t h e n ex t s cr e en .

 9         H e re it 's go i ng t o s h ow yo u y ou r a cc o un t n a me ,

10   yo u r n am e, an d y o u ca n s e le c t "n e xt " t o c on t in u e wi t h

11   th e p r oc es s .

12                T H E C OU R T:      T he ti t le o f t h at sc re e n i s

13   "R e vi e w Yo u r A cc o un t I nf o ," th e n ew sc r ee n.

14                T H E W IT N ES S:     O n t h e ne x t s cr ee n a f te r m ov i ng

15   on , t h is is G o og l e pr i va c y a nd t e rm s .         He re is wh e re

16   it ex p la in s o u t a nd h a s a ll of t h e l in ks to th e

17   va r io u s we b si t es or w e b a dd r es se s w i th i n Go o gl e w he r e

18   yo u c a n re a d a ll of t h e t er m s an d c o nd i ti on s f o r

19   va r io u s -- th e a c co un t i t se l f, f o r l ik e G oo g le Pl ay as

20   we l l a s th e p r iv a cy p o li c y.

21                T h is go e s do w n q ui t e a - - i t h as q u it e a b i t

22   of in f or ma t io n c o nt ai n ed wi t hi n i t a s we l l a s s ev er a l

23   li n ks to G o og l e' s w eb s it e w i th p a ge s u p on p a ge s o f

24   in f or m at io n a b ou t t he i r p ri v ac y p ol i cy .

25   BY MR . P RI C E:
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 51 of 186 PageID# 724

                            Mc IN V AI L LE - DI R EC T                      51

 1   Q     J u st to b e c l ea r, do e s t hi s s cr e en sa y a ny t hi ng

 2   ab o ut lo ca t io n h i st or y ?

 3   A     I t d o es n' t y e t.    T he r e i s va r io u s i nf or m at i on do wn

 4   th i s s cr ee n .   Yo u c an st i ll ch oo s e n ot to c r ea t e th e

 5   pr o fi l e th a t y ou ha ve be g un to c r ea t e.          Y ou ca n s im p ly

 6   ag r ee no w a nd mo v e on or yo u c an se l ec t " mo r e

 7   op t io n s. "

 8         U n de r " mo r e o pt io n s, " w e n ow ge t i n to s o me of th e

 9   in f or m at io n t h at we s p ok e a b ou t e ar l ie r t ha t G o og le

10   ha s a s f ar as th e ir s e rv i ce s , st a rt i ng h e re wi t h we b

11   an d a p p ac t iv i ty .

12   Q     I s t h er e a d e fa ul t s e tt i ng f o r t ha t ?

13   A     T h e d ef au l t s et ti n g f or we b a nd ap p a ct i vi t y th e re

14   is th e a ff i rm a ti v e al r ea d y.    S o i t w ou ld be fo r y ou to

15   de s el e ct t h at if yo u d id n 't wa nt th a t s el ec t io n w it h in

16   th e G o og le se r vi c es .

17         T h e n ex t b ei n g "a d d p er s on al i za t io n ."    I t i s, a s

18   we l l, in t h e a ff i rm at i ve se l ec ti o n.      I t , ag a in , w ou l d

19   be up to y o u t o d es el e ct .

20         " Y ou T ub e h is t or y, " t h e s am e.   I t i s i n t he

21   af f ir m at iv e t o s a ve y o ur Go o gl e o r y ou r Y ou T ub e

22   hi s to r y in t o y ou r G oo g le ac c ou nt .

23         A n d t he n, fi n al ly , " G oo g le l o ca t io n h is t or y " be i ng

24   th e f i na l s el e ct i on o n t h is pa ge .      O ut o f t h at gr ou p ,

25   it is th e o nl y o n e th a t i s n ot c u rr e nt l y se l ec t ed .           It
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 52 of 186 PageID# 725

                             Mc IN V AI L LE - DI R EC T                          52

 1   wo u ld be u p t o y o u to op t i n to t h e G oo g le l o ca t io n

 2   hi s to r y at th i s t im e.

 3         O n ce y o u g et do wn to th e b ot t om ag ai n , y ou st il l

 4   ha v e t he c h oi c e t o no t c r ea t e th e a c co u nt o r y o u ca n

 5   ag r ee an d m ov e o n w it h t h e a cc ou n t.

 6         I ' m g oi ng to pr es s " a gr e e, " a nd mo ve to th e n ex t

 7   sc r ee n .   A g ai n , i t' s c he c ki n g th e d e vi ce .       " Ch e ck in g

 8   in f o" is wh at it di sp l ay s , a nd y o u h av e t o w ai t u nt i l

 9   th e n e xt p r om p t.

10         T h e n ex t p ro m pt i s l a be l ed " G oo g le Se rv i ce s ."           It

11   sa y s y ou ca n t ur n o n o r o ff an y s er v ic e f or th e

12   fo l lo w in g a cc o un t .     A n d t he n i t g oe s t hr o ug h a n d

13   ad v is e s th e d i ff e re nt se r vi c es , a ga i n, th at yo u c a n

14   tu r n o n or of f .

15         Y o u' l l se e " a ut om a ti c al l y ba c ku p d at a " i s i n t he

16   af f ir m at iv e p o si t io n.      " G oo g le l o ca t io n s er v ic e s, "

17   ag a in , a f fi rm a ti v e.      " Im p ro v e lo c at i on a c cu r ac y ," i t

18   is al s o se l ec t ed .        An d " i mp r ov e y ou r A nd r oi d

19   ex p er i en ce , " i t i s al s o s el e ct ed .

20         " K ee p m e u p t o da t e, " m e an in g r e ce i ve e m ai l s ab o ut

21   Go o gl e , is in th e a ff i rm a ti v e.          A nd th en if yo u a gr e e,

22   yo u c a n mo v e t o t he n e xt or de se l ec t a n y of th o se .

23         I t 's g o in g t o a sk to se t u p p ay m en t i nf o rm a ti on on

24   th e n e xt s c re e n.        Y ou ca n c h oo se to se t i t u p o r n ot .

25   We sa i d "n o t h an k s" a n d c on t in ue d .         Ag ai n , c he c ki ng
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 53 of 186 PageID# 726

                              Mc IN V AI L LE - DI R EC T                       53

 1   th e d e vi ce an d w a it in g f o r t he n e xt pr o mp t.

 2         T h e n ex t i s f or y o u t o c on fi r m t he da te an d t im e

 3   fo r t h e de v ic e t o b e u se d , a nd w e w i ll s e le c t " ne xt . "

 4         A n d th e n t o t hi s n ex t s c re en it is " p ro t ec t y ou r

 5   ph o ne . "     T h is is wh er e y o u w ou ld en a bl e a p a ss co d e or

 6   so m e k in d o f l oc k o n t he de v ic e t o p ro t ec t t he de v ic e.

 7   Q     M a y I p au s e h er e, Sp e nc e r?

 8   A     Y e s.

 9   Q     S o rr y.     M r . M cI nv a il l e.

10         P r io r t o t hi s s te p w h er e y ou ' re se t ti ng up th e

11   pa s s c od e, ca n y o u te l l u s w hi ch of th e t hr e e

12   ca t eg o ri es of lo c at io n h i st o ry h a ve be e n en a bl e d by

13   de f au l t?

14   A     S o n o l oc a ti o n hi s to r y h as b e en ac t iv at e d, bu t

15   lo c at i on s e rv i ce s a nd Go o gl e l oc a ti o n se r vi c es , a s

16   we l l a s we b a n d a pp a c ti v it y a re se l ec t ed a t t h is

17   po i nt .

18   Q     A n d a u se r w h o' s g oi n g t hr ou g h t hi s p ro c es s w ou l d

19   se e " l oc a ti on hi s to ry " w a s t ur ne d o f f?

20   A     C o rr e ct , i f t he y o pe n ed th e " mo r e op t io n s" ta b t o

21   se e t h at .

22         S o , mo v in g o n .     I ' m n ot go in g t o s et up a p in t o

23   th e d e vi ce .     T he n i t' s a s ki n g us to wa it an o th e r

24   se c on d .     I t a l so th en , o n t h e ne x t s cr ee n , s ay s

25   "r e vi e w ad d it i on a l ap p s. "        I t as k s i f y ou w o ul d l ik e
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 54 of 186 PageID# 727

                               Mc IN V AI L LE - DI R EC T                         54

 1   to ad d t he s e t hr e e ot h er Go o gl e a pp l ic a ti on s

 2   im m ed i at el y t o t h e de v ic e u p on s e tu p .         Ju st du e t o

 3   th e m a ut om a ti c al l y do w nl o ad i ng a n d u pd a ti ng , I

 4   se l ec t ed t h at th e y no t b e d o wn lo a de d .          A n d w e p re ss e d

 5   "o k ay . "

 6         T h es e f in a l s cr ee n s a re re fe r ri n g t o re g is t er i ng

 7   yo u r d ev i ce w i th th e m an u fa c tu re r , w hi c h is AS U S in

 8   th i s c as e.       Y o u c an e i th e r c re at e a n a c co un t u s in g a n

 9   ex i st i ng a c co u nt or s k ip th i s fu n ct i on .

10         M o vi n g to th e n ex t s c re e n, s t il l d ea l in g w i th t h e

11   AS U S a cc ou n t, wh e th er or no t y ou wa n t t o re g is t er ,

12   si g n i n, o r r e gi s te r b y G oo g le I D , o r y ou c a n s ki p.

13         O n t h e ne x t, it d e te r mi n es w h at da ta --

14                    T H E C OU R T:      T o b e c le ar , y o u d id n' t u n de rt a ke

15   an y o f t ho s e o pt i on s?

16                    T H E W IT N ES S:      N o , m a' am .

17                    T H E C OU R T:      A ll ri g ht .

18                    T H E W IT N ES S:      T h os e f un c ti o ns a r e n ot

19   di r ec t ly r e la t ed to G o og l e.

20                    T H E C OU R T:      O ka y .

21   A     T h e n ex t i s a cc ou n ts an d s yn c f o r y ou t o d e te r mi ne

22   wh a t a cc ou n ts yo u w ou l d l ik e t o s yn c a cr o ss yo u r

23   ac c ou n ts .

24                    T H E C OU R T:      J us t s o t he re c or d i s c le a r, j u st

25   sa y s o me o f t h e s tu ff th a t' s o n t he sc r ee n, pl e as e.
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 55 of 186 PageID# 728

                             Mc IN V AI L LE - DI R EC T                    55

 1   So ba c k up , p l ea s e.

 2                  T H E W IT N ES S:   O k ay .

 3   A     S o , on th e s c re en yo u c a n ad d a n ot he r a c co u nt , y ou

 4   ca n s y nc da ta ac r os s y ou r A S US a c co u nt , y ou r e x ch an g e

 5   or em a il , a s w el l a s t he ap p li ca t io n c al l ed Fl i ck r, or

 6   yo u r - - or th e G m ai l a cc o un t t ha t 's se l ec te d h e re , a nd

 7   it is al re a dy pr e se le c te d w i th t h e c he c k to sy n c da t a

 8   fo r t h at a c co u nt as y o u s et it u p .

 9         M o vi n g fo r wa r d, i t p r ov i de s y ou wi th a p ro m pt o n

10   th e n e xt s c re e n f or G o og l e d ri ve .      I t' s a p r om o ti on to

11   ge t s t or ag e f r om Go og l e f or yo ur va r io u s in f or m at i on .

12   We ca n s ki p t h is of fe r a n d m ov e t o t he ne xt sc r ee n.

13         W e 'r e f in i sh i ng u p t h e s et up .     T hi s i s w he r e it

14   te l ls yo u y ou r d e vi ce is no w r ea d y a nd yo u c an ma ke

15   ch a ng e s to yo u r c on fi g ur a ti o ns i n t h e se t ti n gs ar e a of

16   th e d e vi ce .     W e' l l cl i ck th e c he c k a nd m o ve on to t h e

17   ne x t s cr ee n .

18         A n d t he n e xt sc re e n i s w he re it la un c he s t h e

19   de v ic e a s y ou wo u ld n o rm a ll y s ee it as yo u w er e u si n g

20   it th r ou gh o ut th e d ay .

21   Q     S o t h is i s t h e no r ma l s e tu p p ro c es s a t t hi s p oi n t.

22   Yo u 'v e g ot a p ho n e th a t y ou ca n u se ?

23   A     Y e s.

24   Q     W h at ha pp e ns wh en yo u c l ic k o n G oo g le M a ps fo r t he

25   fi r st ti me ?
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 56 of 186 PageID# 729

                              Mc IN V AI L LE - DI R EC T                      56

 1   A     S o w e' v e n ow ma de al l o f t he se l ec t io ns to se t u p,

 2   an d n o w we go to us e t he de v ic e.             H e re , o nc e t h es e

 3   in i ti a l po p -u p s a re d o ne te l li ng me ki nd of ho w t o u se

 4   my ne w p ho n e, I' l l go in an d s el e ct Go og l e M ap s , wh i ch

 5   is an ap pl i ca t io n a lr e ad y o n t he de v ic e.

 6   Q     D o es it b r in g u p a m a p i mm ed i at e ly ?

 7   A     I t d o es n o t.       S o y ou wi l l se e t h e pr o mp t h e re f o r

 8   "g e t t he m o st ou t o f G oo g le Ma ps . "         It sa ys th a t

 9   Go o gl e n ee d s t o p er io d ic a ll y s to r e y ou r l oc a ti o n t o

10   im p ro v e ro u te re c om me n da t io n s, s e ar c h s ug ge s ti o ns , a nd

11   mo r e.   Y ou ca n o p t in or sk i p.

12   Q     W h at ar e t he op ti o ns ?        W he n i t s ay s o pt in , i t

13   sa y s w ha t?

14   A     " Y es , I 'm in . "

15   Q     A n d t he t e xt , d oe s a n y t ex t o n t hi s s cr e en me nt i on

16   lo c at i on h i st o ry ?

17   A     I t d o es n o t.

18   Q     S o p ri o r t o t hi s s et t in g u p t he ph on e , w e d id s e e

19   a s cr e en w i th lo c at io n h i st o ry , a nd it wa s m ar k ed

20   as --

21   A     I t w a s tu r ne d o ff .

22   Q     I t w a s of f .       An d y ou r u n de rs t an d in g i s t ha t i f y ou

23   hi t " y es , I 'm in , " wh a t h ap p en s?

24   A     Y e s.     I f y ou se le c t " ye s , I' m i n ," it t u rn s o n

25   Go o gl e l oc a ti o n h is to r y.
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 57 of 186 PageID# 730

                              Mc IN V AI L LE - DI R EC T                      57

 1   Q     A n d i t do e sn ' t me n ti o n l oc at i on hi s to ry in th e

 2   te x t o n t hi s s cr e en ?

 3   A     I t d o es n o t.

 4   Q     W h at h a pp e ns wh en yo u c l ic k o n " le ar n m o re " ?

 5   A     I t 's a hy p er l in k t o G oo g le 's we b si te wh e re al l o f

 6   th e t e rm s a nd co n di ti o ns ar e l oc a te d .

 7   Q     T h e en t ir e p r iv ac y p o li c y?

 8   A     A l l of th e t e rm s a nd co n di ti o ns .

 9   Q     I t d oe s n' t d i re ct yo u t o a ny t hi n g sp e ci f ic a ll y

10   ab o ut lo ca t io n ?

11   A     N o , bu t i t i s - - y ou ca n f in d i t i n t he r e.           I t' s

12   th e re .

13         T h at ' s th e e n d of th e v i de o.

14   Q     S o t h at i s t h e en d o f t h e vi d eo ?

15   A     Y e s.

16   Q     C a n y ou t e ll us , h ow lo n g is th a t v id eo ?            H ow lo ng

17   di d i t t ak e y o u, th e e nt i re pr oc e ss , f r om s t ar t t o

18   fi n is h h er e ?

19   A     W i th o ut s t op p in g, 4 m in u te s a nd 45 se co n ds .

20   Q     H o w m an y s cr e en s m en t io n l oc a ti o n h is to r y?

21   A     I be l ie ve on e .

22   Q     A n d t ha t w as on ly if yo u c li c ke d o n " mo r e o pt io n s"

23   an d s c ro ll e d d ow n ; co r re c t?

24   A     C o rr e ct .

25   Q     H o w m an y o f t he m f ul l y e xp la i ne d w h at l o ca t io n
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 58 of 186 PageID# 731

                              Mc IN V AI L LE - DI R EC T                    58

 1   hi s to r y is ?

 2   A     Y o u w ou ld ne e d to -- no n e.         Y ou wo u ld n e ed to g o

 3   lo o k a t th e p o li c ie s a nd te r ms .

 4   Q     T h an k y ou .

 5         S o , th e g o ve r nm en t s a ys th at we ca n f un c ti o n i n

 6   mo d er n s oc i et y w i th ou t e n ab l in g l oc a ti o n se r vi c es l i ke

 7   th i s.   T el l u s , h ow d i d y ou ge t h er e t od a y?

 8   A     I us e d my ph o ne .

 9   Q     Y o u w er e d ri v in g?

10   A     C o rr e ct .

11   Q     Y o u u se d y ou r p ho n e t o g et d i re c ti on s ?

12   A     I di d.

13   Q     D i d yo u l o ok up w h er e t h e co u rt h ou s e wa s o n li ne ?

14   A     I di d.

15   Q     D i d yo u p l ug it i n to Go o gl e M ap s ?

16   A     W a ze .     Ju s t a bo ut th e s a me t h in g .

17   Q     Y o u di d n' t u s e a r oa d m a p, d i d y ou ?

18   A     I di d n ot .

19   Q     O u t of cu r io s it y, wh e n w as t h e l as t t im e y o u us e d

20   a r oa d m ap ?

21   A     I t 's be en qu i te s o me ye a rs .

22   Q     Y o u' r e a f or e ns ic ex a mi n er .    Yo u e x am in e a lo t o f

23   ph o ne s ; co r re c t?

24   A     C o rr e ct .

25   Q     H o w fr e qu e nt l y do yo u e n co un t er de v ic es th a t ar e
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 59 of 186 PageID# 732

                              Mc IN V AI L LE - DI R EC T                   59

 1   al s o u se d f or Go o gl e S ea r ch ?

 2   A     M o st .

 3   Q     W h at ab ou t G o og le Ma p s?

 4   A     M o st .

 5   Q     W h at ab ou t G m ai l?

 6   A     V e ry of te n .

 7   Q     A n d Y ou Tu b e?

 8   A     Q u it e o ft e n.

 9   Q     H o w c om mo n i s i t f or yo u t o e nc o un t er p h on e s w it h

10   lo c at i on s e rv i ce s e na b le d ?

11   A     P r et t y of t en .

12   Q     W h at ab ou t l o ca ti o n h is t or y, sp e ci f ic al l y?

13   A     T y pi c al ly , t h at 's a h ar d f un c ti o n t o se e

14   ac t iv a te d.   I t 's no t s om e th i ng y o u t yp ic a ll y g o s ee k

15   ou t o n t h e de v ic e t o s ee if it 's tu r ne d o n.          B u t ba s ed

16   on th e d if f er e nt re tu r ns th a t I s ee fo r G oo g le

17   ac c ou n t- sp e ci f ic re qu e st s , a s we l l a s th e se ge o fe nc e s,

18   it ' s c le a r th a t a l ot of pe o pl e h av e t hi s f u nc t io n

19   ac t iv a te d o n t he i r de v ic e s b ec au s e o f ho w t h ey sh ow up

20   in th e se r e tu r ns .

21   Q     D o y o u kn o w w ha t p er c en t ag e o f a ll de vi c es us e

22   Go o gl e s er v ic e s?

23   A     N o , I d on ' t.

24   Q     W h o w ou ld kn o w th a t?

25   A     I ' m s ur e G oo g le w o ul d .
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 60 of 186 PageID# 733

                             Mc IN V AI L LE - DI R EC T                          60

 1   Q     D o y o u kn o w - -

 2                 T H E C OU R T:      I 'm so r ry .   Sa y t h at a g ai n .

 3                 T H E W IT N ES S:     I sa i d I w ou l d be su r e t ha t

 4   Go o gl e w ou l d k no w h ow ma n y d ev ic e s u se th ei r s e rv ic e s.

 5   BY MR . P RI C E:

 6   Q     D o y o u kn o w w ha t p er c en t ag e o f d ev i ce s h av e

 7   lo c at i on h i st o ry en ab l ed ?

 8   A     I do n 't .

 9   Q     W h at ab ou t w e b an d a p p a ct iv i ty ?

10   A     I do n 't .

11   Q     W h at ab ou t G o og le lo c at i on s e rv i ce s ?

12   A     I do n 't .

13   Q     W h o w ou ld kn o w th e a n sw e rs t o t h os e q ue s ti o ns ?

14   A     I wo ul d b e c e rt ai n t h at Go og l e w ou l d ha v e

15   st a ti s ti cs on th e ir s e rv i ce s b ei n g u se d .

16   Q     T h an k y ou .

17         I wa n t to tu r n no w t o t h e sc o pe of th e g eo f en ce

18   wa r ra n t he r e.

19                 T H E C OU R T:      B ef o re yo u g et th er e , i f y ou

20   en a bl e Y ou T ub e o r G oo g le Se a rc h w he n t h e de f au l t ha s

21   go n e t o lo c at i on hi st o ry of f , do yo u g et an y k i nd o f

22   po p -u p ?   D o es it ch an g e t he de fa u lt ?

23                 T H E W IT N ES S:     S o , a cr os s t h e p la tf o rm fo r

24   lo c at i on h i st o ry , i t' s m y e x pe ri e nc e t ha t t h at pr om p t

25   co m es fr om Go o gl e M ap s , b ut th er e a r e ce r ta i n, as f a r
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 61 of 186 PageID# 734

                            Mc IN V AI L LE - DI R EC T                      61

 1   as Yo u Tu be an d t h in gs li k e t ha t, ot h er pr om p ts fo r

 2   th e m t o wa n t t o t ra ck th e w e b an d a p p a ct iv i ty an d

 3   th i ng s l ik e t h at th at al l f a ll i n to th o se c a te g or ie s

 4   th a t G oo gl e e x pl a in ed ea r li e r or ha v e ex p la i ne d i n

 5   th e ir br i ef .

 6                T H E C OU R T:      B ut I' m a sk i ng sp e ci fi c al l y ab o ut

 7   lo c at i on h i st o ry .

 8                T H E W IT N ES S:     S o , n o, t h ey do no t - - I h av e

 9   no t s e en t h em pr o mo te lo c at i on h i st o ry .

10                T H E C OU R T:      D o y ou kn ow wh e th e r or no t t he

11   de f au l t ch a ng e s?

12                T H E W IT N ES S:     N o , I d o n ot .

13                T H E C OU R T:      Y ou do n 't k n ow ?

14                T H E W IT N ES S:     I do no t.

15   BY MR . P RI C E:

16   Q     W h en yo u w er e r ev i ew i ng in fo r ma t io n a bo u t A nd r oi d

17   ve r si o n 8 a nd yo u c am e a c ro s s sc r ee n sh ot s o f t h e

18   va r io u s pr o mp t s h er e, we sa w o ne th a t lo o ke d j u st l i ke

19   th i s; ri gh t ?

20   A     I t 's th e s am e s cr e en , b e si de s t h e s ig n- i n

21   in f or m at io n a t t h e bo t to m w i th y o ur ac c ou nt .

22   Q     W e re t h er e o t he r p ro m pt s t ha t y o u d is co v er e d in

23   yo u r r es e ar ch th a t tr i gg e r l oc at i on hi s to ry en a bl in g ,

24   su c h a s wh e n y ou go t o p h ot o s, m y p l ac e s, f o r e xa mp l e?

25   A     N o th i ng t h at di re c tl y a c ti va t ed lo c at io n h i st o ry .
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 62 of 186 PageID# 735

                               Mc IN V AI L LE - DI R EC T                      62

 1   Q     I n t h e se n se th at th e y d id n' t m e nt io n i t

 2   sp e ci f ic al l y h er e ?

 3   A     C o rr e ct , i t' s n ot me n ti o ne d a s l oc at i on hi s to ry .

 4                 T H E C OU R T:      I s i t a ct iv a te d ?

 5                 T H E W IT N ES S:      I t d o es a c ti v at e t he sh a ri ng of

 6   lo c at i on d a ta fo r t ha t a p pl i ca ti o n b ut no t d ir e ct ly

 7   li n ki n g th e a c ti v at io n o f G o og le lo c at io n h i st o ry t o

 8   th a t s el ec t io n .

 9   BY MR . P RI C E:

10   Q     I wa n t to tu r n to th e s c op e o f t he ge of e nc e

11   wa r ra n t an d t h e q ue st i on of wh et h er it wa s r ea l ly

12   li m it e d to 15 0 m e te rs .        H ow bi g w as th e g eo f en c e he r e,

13   ac c or d in g t o t he wa rr a nt ?

14   A     I be l ie ve it wa s 1 50 me t er s.

15   Q     I ap o lo gi z e f or m a ki n g y ou d o m a th , b ut do yo u

16   kn o w w ha t a re a t h at i s i n t e rm s o f s qu a re m e te r s?

17   A     I do n 't t h in k I l o ok e d u p sq u ar e m e te rs .        I

18   so m et i me s l oo k i t u p o n G oo g le j u st to fi gu r e o ut h o w

19   la r ge of a n a r ea it i s .

20   Q     W o ul d i t s ur p ri se yo u i f i t w as 70 , 68 6 s qu a re

21   me t er s ?

22   A     N o , th a t w ou l dn 't su r pr i se m e .

23   Q     D o y o u ha v e a n id e a w ha t t ha t t r an s la te s i n to i n

24   te r ms of ac re s ?

25   A     I di d t ry to lo ok it up in a c re s .                It 's ab o ut
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 63 of 186 PageID# 736

                           Mc IN V AI L LE - DI R EC T                    63

 1   17 ac r es .

 2   Q    D i d t he b a nk ta ke up al l 1 7 a cr e s?

 3   A    N o , it di d n' t .

 4   Q    W h at el se wa s i ns i de th a t ra d iu s ?

 5   A    T h er e w as a p ar ki n g l ot -- w e ll , a l a rg e p a rk in g

 6   lo t , a c hu r ch , a n d I b el i ev e t he ba c k of a h ot e l or

 7   ve r y c lo se to th e p ar k in g l o t an d o n e s id e o f t he

 8   ho t el wa s a ls o e n co mp a ss e d i n th a t c ir c le .

 9   Q    I ' d l ik e y ou to r e tu r n t o Ex h ib i t 3 , th a t r aw d a ta

10   on th e s pr e ad s he e t th e re .      G o to th e s am e p a ge yo u

11   we r e o n be f or e , w hi ch is pa g e 4 o f t he PD F i ts e lf .

12   A    O k ay .

13   Q    T a ke a lo o k a t co l um n F .

14   A    O k ay .

15   Q    W h at 's th e l a be l o n c ol u mn F ?

16   A    " S ou r ce ."

17   Q    W h at do es th a t me a n?

18   A    I t i s t el l in g y ou wh a t t yp e o f c al c ul at i on wa s

19   ma d e.   S o h er e i t d is p la y s e it he r W i -F i o r G PS wa s

20   us e d t o pr o vi d e a l oc a ti o n.

21   Q    S o t h os e a re th e t wo so u rc es of lo c at io n d a ta at

22   is s ue he re ?

23   A    T h at is p r ov i de d i n t he da ta , y e s.

24   Q    D o y o u kn o w h ow m a ny da t a po i nt s c a me f r om Wi -F i

25   he r e?
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 64 of 186 PageID# 737

                             Mc IN V AI L LE - DI R EC T                      64

 1   A     T h er e w er e q u it e a f e w.     P ro b ab l y ou t o f t h e da t a,

 2   I b el i ev e o ve r 6 0 0.

 3   Q     W o ul d i t s ur p ri se yo u i f i t w as 60 5 ?

 4   A     No.

 5   Q     O k ay .    An d t h at m e an s h o w ma n y c am e f ro m G P S?

 6   A     T h er e w er e q u it e a f e w.     I t w as mo re th a n 6 0 or

 7   70 , I be l ie ve .

 8   Q     W o ul d i t s ur p ri se yo u i f i t w as 75 ?

 9   A     T h at so un d s a bo ut ri g ht .

10   Q     S o t h e pe r ce n ta ge of th e i ni t ia l g eo f en c e

11   wa r ra n t -- th e p e rc en t ag e o f t he in i ti a l ge o fe n ce

12   re t ur n s th a t c am e f ro m W i -F i , wh a t w ou l d th a t b e?

13   A     O v er 80 p e rc e nt .

14   Q     W o ul d i t s ur p ri se yo u i f i t w as 88 pe rc e nt --

15   A     No.

16   Q     - - c om i ng fr o m Wi - Fi ?

17         O k ay .    Wh i ch is m o re ac c ur at e , W i- F i or GP S ?

18   A     G P S.

19   Q     S o b a se d o n y ou r t ra i ni n g an d e x pe r ie nc e w i th

20   Go o gl e l oc a ti o n d at a i n o th e r ca s es , c an yo u t e ll u s ,

21   ge n er a ll y s pe a ki n g, h o w G oo g le u s es Wi -F i t o l o ca te

22   so m eb o dy ?

23   A     Y e s.     S o t he ph on e i s c o ns ta n tl y s c an ni n g f or

24   Wi - Fi ac c es s p oi n ts , s o a r o ut er .       I t' s c on s ta n tl y

25   sc a nn i ng a n d s ee i ng t h e s ig n al s t re n gt h f ro m t h os e
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 65 of 186 PageID# 738

                              Mc IN V AI L LE - DI R EC T                     65

 1   ac c es s p oi n ts .     B as ed on th e s ig n al st r en gt h a n d

 2   Go o gl e d oi n g a l o t of wo r k t o un d er s ta nd wh e re ea ch of

 3   th o se ac ce s s p oi n ts i s , t he y c an ge n er al l y u nd e rs ta n d

 4   wh e re yo u a re lo c at ed ba s ed on s e ve r al po in t s, gi vi n g

 5   a s pe c if ic di s ta n ce t o t h at po in t .        So , s ev e ra l o f

 6   th o se pu t t og e th e r he l ps de t er mi n e a l oc a ti o n f or t h e

 7   de v ic e .

 8   Q     I s i t p os s ib l e, b e ca u se th is da t a i s co m in g f ro m

 9   Wi - Fi wi t h it s o w n ra n ge , t h at t h e s te p 1 r e tu r ns h e re

10   in c lu d ed d e vi c es th at we r e a ct ua l ly ou t si de of th e

11   15 0 -m e te r r ad i us ?

12   A     Y e s.

13   Q     W h y?     H ow do e s th a t w or k ?

14   A     S o , of co u rs e , th e s i gn a l co m in g f r om t h e W i- F i

15   ro u te r s is n 't bo u nd b y t h at ar bi t ra r y c ir cl e t h at 's

16   dr a wn .      Th e y c an sp il l o u t f ar th e r.    G o og le do e sn 't

17   kn o w t he ex ac t p o si ti o n o f e ve ry Wi - Fi ac ce s s p oi nt .

18   So if it 's of f b y w he r e i t t hi nk s t h e a cc es s p o in t i s,

19   th a t p ro vi d es ki n d of an er r or i n a c cu r ac y a s f ar a s

20   wh e re it t h in k s i t is .       S o i f th e a c ce ss po i nt re ac h es

21   ou t f a rt h er , i t c ou ld th i nk th at th e p ho n e w as in t h e

22   ci r cl e i f i t s aw th at ac c es s p oi n t v er s us b e in g

23   ou t si d e.

24   Q     W h at 's th e t y pi ca l r a ng e o f a W i -F i n et w or k ?

25   A     A b ou t 1 50 fe e t is ki n d o f a g en e ra l e st i ma t e.
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 66 of 186 PageID# 739

                            Mc IN V AI L LE - DI R EC T                       66

 1   Q     S o , ho w f a r o ut si d e t he ra di u s m ig ht th e i n it ia l

 2   se a rc h h av e r e ac h ed ?   Tw e nt y -f iv e m e te r s?

 3   A     I t p o ss ib l y c ou ld ha v e, ye ah .

 4   Q     F i ft y m et e rs ?

 5   A     P o ss i bl y.

 6   Q     S o , st e p 1 c a n ac t ua l ly in cl u de de vi c es th a t ar e

 7   up to 50 m e te r s o ut si d e o f t ha t r ad i us .           Do yo u k no w

 8   wh a t t he e f fe c ti v e re a ch , t h e ef f ec t iv e a re a , o f th e

 9   ge o fe n ce w a rr a nt wa s h er e ?

10   A     I t m a ke s i t q ui te la r ge r .

11   Q     S u rp r is e y ou if i t 's 12 5 ,0 00 sq u ar e m et e rs ?

12   A     No.

13   Q     W h ic h w ou l d b e ab o ut 30 ac re s ; i s t ha t c or r ec t?

14   A     I t 's pr ob a bl y g oi n g t o g o up qu i te si gn i fi c an t ly

15   by ad d in g t ha t e x tr a a re a .

16   Q     I f y o u ad d t h at e x tr a a r ea , w ha t e l se w a s i ns id e

17   th e e f fe ct i ve ra n ge o f t h is ge of e nc e w ar r an t b e si de s

18   th e c h ur ch an d t h e ba n k?

19   A     Y o u w ou ld in c lu de th e - - t he r e' s a mi ni st o re --

20   or a s el f s to r ag e n or t h o f t he b a nk an d c hu r ch .

21   Pr o ba b ly m o re of th e h ot e l a nd h o te l a r ea .         Th e r oa d

22   go i ng pa st th e c h ur ch .      T he r e' s a b u si n es s a cr o ss t h e

23   st r ee t , th e w o od e d ar e a b eh i nd t h e c hu r ch .      Th e re 's

24   qu i te a bi t o f s t uf f i n t ha t a re a .       If yo u k ep t

25   ex p an d in g, yo u w o ul d j us t k e ep - -
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 67 of 186 PageID# 740

                               Mc IN V AI L LE - DI R EC T                   67

 1   Q     W h at ab ou t r e si de n ce s o r a pa r tm e nt b u il d in g s?

 2   Wo u ld it r e ac h s o me o f t h os e , to o ?

 3   A     I t p o ss ib l y c ou ld ha v e.      T he r e i s a s et of

 4   ap a rt m en ts th a t k in d o f b ac k s up to ki nd of th e b ac k

 5   si d e o f t he b a nk , b ut th e re ' s a w oo d ed a r ea th e re .

 6   Q     R i gh t n ow we ' re t a lk i ng ab ou t t h eo r y, t h ou g h.      Y ou

 7   do n 't ac tu a ll y k n ow w h er e a n y of th o se Wi -F i a c ce ss

 8   po i nt s a re lo c at e d; r i gh t ?

 9   A     No.

10   Q     W h o w ou ld ha v e th a t i nf o rm at i on ?

11   A     G o og l e po s si b ly .

12   Q     W h y d o yo u t h in k s o?

13   A     W e ll , t he y 'v e g ot to ha v e so m et h in g t o b as e t he --

14   yo u k n ow , t he y 'v e g ot to kn o w th e g e ne r al a r ea of th e

15   ac c es s p oi n t t o u se i t a s a re fe r en c e t o de r iv e

16   lo c at i on .      Wi t h t he G P S s ys t em , t he re a so n w e' r e a bl e

17   to de t er mi n e l oc a ti on is be c au se we kn o w wh e re th e

18   sa t el l it es ar e .      So i t 's a p oi nt of re f er en c e t o t he n

19   fi n d y ou r se lf .

20   Q     A n d he r e w e d on 't -- wh a t' s t he eq ui v al e nt to t h e

21   sa t el l it es ?     W e k no w w he r e t he s a te l li t es a r e, so w e

22   ca n f i gu re ou t o u r GP S l o ca t io n?

23   A     T h is wo ul d b e k no w in g w h er e t he ac t ua l a cc e ss

24   po i nt is .

25   Q     A n d w e do n 't kn ow wh e re th os e a r e?
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 68 of 186 PageID# 741

                             Mc IN V AI L LE - DI R EC T                   68

 1   A      N o , we do n 't kn ow wh i ch po in t s w er e u se d .

 2   Q      H a ve th ey be e n pr o vi d ed to y o u b y Go o gl e ?

 3   A      No.

 4   Q      W h at wo ul d h a vi ng th a t i nf or m at i on al lo w y o u to

 5   do ?

 6   A      Y o u c ou ld us e t he i r v ar i ou s f un c ti on s t o - - i f y ou

 7   kn e w t he a c ce s s p oi nt th a t w as u s ed , i ts lo c at i on ,

 8   si g na l s tr e ng t h, yo u c ou l d, in e s se n ce , k in d o f

 9   re c re a te o r a t l e as t s ee wh a t th e r e su lt s a r e.     H er e

10   we ju s t se e t h e r es ul t s.

11   Q      W o ul d i t a ll o w yo u t o f i gu re ou t h o w ma n y h it s

12   we r e l ik e ly o u ts i de t h e 1 50 - me te r r a di u s to be g in

13   wi t h?

14   A      I t c o ul d.

15   Q      D o y o u kn o w t he r a ng e o f t he Wi - Fi ac ce s s p oi nt s

16   in th i s ca s e?

17   A      N o , n ot s p ec i fi ca l ly .

18   Q      W o ul d G oo g le ha ve th a t i nf or m at i on ?

19   A      I do n 't k n ow th at th e y w ou ld ha v e t he r a ng e .

20   Q      C e rt a in ly it ha sn ' t b ee n p ro v id e d to yo u , h as it ?

21   A      N o , it ha s n o t.

22   Q      I f y o u di d h a ve t h at ra n ge , w ha t w o ul d i t e na b le

23   yo u t o d o?

24   A      I do n 't k n ow th at we wo u ld e v er ge t t he ra n ge , a nd

25   I d on ' t kn o w t ha t r an g e w ou l d ex a ct l y as s is t o t he r
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 69 of 186 PageID# 742

                             Mc IN V AI L LE - DI R EC T                        69

 1   th a n k no wi n g, yo u k no w , k in d o f h ow fa r s om e o f t he

 2   ac c es s p oi n ts ma y r ea c h.       Y o u wo u ld ne ve r e n d u p wi t h

 3   an ac t ua l r an g e.

 4   Q     B u t it wo u ld al lo w y o u t o tr y a n d fi g ur e o u t ho w

 5   fa r o u ts i de o f t h e 15 0 -m e te r r ad i us so me of th o se

 6   re a ch ?

 7   A     I t c o ul d.    I f y ou co u ld de te r mi n e ju s t h ow fa r

 8   aw a y y ou c o ul d a c tu al l y s ee th e c hu r ch 's Wi - Fi , i t

 9   co u ld be q u it e a bi t o f d is t an ce ou t si de of th e c ir c le

10   ju s t b as ed on ho w c lo s e t he y a re to th e o ut e r e dg e o f

11   th e c i rc le .

12                 M R . P RI C E:      Y ou r H o no r, do yo u h av e a n y

13   fo l lo w -u p q ue s ti o ns ?

14                 T H E C OU R T:      L et me ma ke su r e I u nd e rs t an d

15   th a t.

16                 W h y d on ' t yo u r e st a te w h at yo u j us t s a id .

17                 T H E W IT N ES S:     S o i f t he -- ag ai n , t he ci rc l e

18   th a t h as b e en dr a wn a r ou n d t hi s a re a f o r th e s e ar ch to

19   be gi v en t o G o og l e, t h at ci r cl e d oe s n' t l im i t r ea ll y

20   an y th i ng o t he r t h an G o og l e i n th e ir se a rc h.      O u t in

21   th e a c tu al -- in th is ar e a, if y o u w en t a nd lo o ke d,

22   th e c h ur ch ' s W i- F i, w h ic h t h e ch u rc h i s l oc a te d w it h in

23   th e c i rc le , t h ei r W i- F i c ou l d ex t en d o ut pa s t t he

24   ci r cl e .   A n d d ue to t h at , t h os e m ea s ur e me nt s c o ul d b e

25   ta k en an d a ct u al l y pl a ce yo u i n t he ci rc l e e ve n i f y ou
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 70 of 186 PageID# 743

                               Mc IN V AI L LE - DI R EC T                       70

 1   we r en ' t in th e c i rc le .

 2   BY MR . P RI C E:

 3   Q        S o , if I c an cl ar i fy .         G oo gl e d o es n' t k n ow wh e re

 4   th e l o ca ti o n - - d oe sn ' t k no w t he lo c at io n o f t h e

 5   ac c es s p oi n t f or th e c hu r ch ' s Wi - Fi ; c or r ec t ?

 6   A        T h ey ge ne r al l y kn o w w he r e it is , b ut no t d o wn t o

 7   th e s p ec if i c, ex a ct - - y o u k no w, th e y c ou ld n 't wa lk

 8   in t o t he b u il d in g , I d on ' t t hi nk , a n d p oi nt it ou t t o

 9   yo u .

10   Q        B u t t he y h av e a g e ne r al id ea wh e re i t i s , a nd t h ey

11   kn o w t ha t i t' s i n t ha t c i rc l e; r i gh t ?

12                    M R . S IM O N:   Y ou r H o no r, I w ou l d as k t h at h e

13   st o p l ea di n g t he wi tn e ss .

14                    M R . P RI C E:   I 'm ju s t tr y in g t o c la r if y y ou r

15   po i nt , Y ou r H o no r .

16                    T H E C OU R T:   I t h in k I u n de r st a nd .

17                    M R . P RI C E:   O ka y .    I' d l ik e t o m ov e o n , if

18   th a t' s a ll ri g ht .

19   BY MR . P RI C E:

20   Q        I wa n t to co n ti nu e a s ki n g yo u a b ou t t he sc o pe o f

21   th e w a rr an t b u t s hi ft sl i gh t ly a n d t al k a bo u t G oo g le 's

22   pr o ce s s, G o og l e' s a lg o ri t hm fo r d et e rm in i ng de v ic e

23   lo c at i on .      So , y o u ju s t t al k ed g e ne r al ly ab o ut ho w

24   Go o gl e u se s W i -F i t o l oc a te de vi c es , b ut do yo u k no w

25   ma t he m at ic a ll y h o w Go o gl e a c tu al l y d oe s t ha t ?
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 71 of 186 PageID# 744

                             Mc IN V AI L LE - DI R EC T                     71

 1   A     G e ne r al ly , I kn ow th e p r oc es s , b ut kn ow ho w t he y

 2   la b el a di s pl a y r ad iu s o r h o w we l l t he y d et e rm i ne t h e

 3   ac c ur a cy o f t h ei r c al c ul a ti o n, n o .

 4   Q     W h at wo ul d y o u ne e d t o k no w t o f ig u re t h at ou t?

 5   A     I as su m e w e w ou ld ju s t n ee d t o k no w w ha t G o og le

 6   kn o ws as f a r a s h ow t h ey ac t ua ll y p r oc e ss t h is da ta to

 7   de t er m in e h ow ac c ur at e i t i s .

 8   Q     H o w w ou ld yo u d es c ri b e t ha t p ro c es s ?   Is it an

 9   al g or i th m?

10   A     I ho n es tl y d o n' t k no w .

11   Q     W h y d on 't yo u k no w ?

12   A     I t n e ve r - - I j us t d o n' t k no w t h ei r i nn e r

13   wo r ki n gs .    Ag a in , I k n ow ge n er al l y h ow it o p er a te s,

14   bu t w e d on ' t k no w t he fi n e p ri nt he r e t ha t t he y h av e

15   la b el e d ou t a s t o h ow th i s w or ks .

16   Q     A n d i f yo u d i d kn o w t he fi ne pr i nt , w ha t w o ul d i t

17   en a bl e y ou to de t er mi n e i n t hi s c as e ?

18   A     I t c o ul d p os s ib ly de t er m in e a l i tt le mo r e

19   in f or m at io n a s t o h ow ac c ur a te i t i s b ut , a g ai n ,

20   wi t ho u t kn o wi n g w ha t t he y p o ss ib l y h av e o r c ou l d t el l

21   us , I do n 't k n ow .

22   Q     W o ul d G oo g le ha ve do c um e nt at i on ab ou t h o w t hi s

23   pr o ce s s wo r ks ?

24   A     I as s um e t he y d o.

25   Q     H a ve yo u s ee n i t?
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 72 of 186 PageID# 745

                            Mc IN V AI L LE - DI R EC T                      72

 1   A      N o , I h av e n o t.

 2   Q      W h at do y o u t hi nk th o se do cu m en t s m ig ht te l l y ou

 3   if yo u d id se e t h em ?

 4   A      I ho n es tl y d o n' t k no w .     I gu e ss it wo ul d o u tl i ne

 5   th e ir po l ic ie s a n d pr o ce d ur e s on ho w t h ey 'r e g o in g t o

 6   co n du c t a s ea r ch , h ow th e y a pp ly an o ny m it y t o t he s e

 7   de v ic e s an d , r ea l ly , a ll of th e b ac k gr o un d w or k t ha t

 8   th e y d o.

 9   Q      W h at wo ul d i t t el l y o u a bo ut ho w f a r th e s e ar c h

10   ma y h a ve r e ac h ed be yo n d 1 50 me te r s?

11   A      I do n 't e x ac t ly k n ow , b u t, I me a n, it c o ul d

12   pr o vi d e so m e i ns i gh t i nt o t h at .

13   Q      T o t h e Wi - Fi ac ce s s p oi n ts ?

14   A      I f t h ey c a n p ro vi d e t ha t , ye s .

15   Q      W a s an y o f t h at i n fo r ma t io n i n t he wa rr a nt or t h e

16   ap p li c at io n ?

17   A      N o , I d id n 't se e a ny ty p e of re q ue st li k e t ha t.

18   Q      H a s a ny o f i t b ee n p r ov i de d t o y ou ?

19   A      I ha v en 't se e n an y th i ng .

20                 T H E C OU R T:   S o, by th e a pp l ic a ti on , y o u' re

21   ta l ki n g ab o ut De f en se Ex h ib i t 1?

22                 M R . P RI C E:   Y es , Y o ur H o no r .

23                 T H E C OU R T:   N ow , M r . Pr i ce , w e' v e b ee n g oi n g

24   fo r a li tt l e w hi l e he r e.         D o y ou ha v e a w hi l e m or e t o

25   go ?
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 73 of 186 PageID# 746

                               Mc IN V AI L LE - DI R EC T                    73

 1                M R . P RI C E:     I 'm af r ai d I h a ve a li t tl e b it

 2   mo r e, Yo ur Ho n or .

 3                T H E C OU R T:     O ka y .   Th at ' s f in e .   I th i nk w e

 4   sh o ul d t ak e a li t tl e b re a k j us t t o b e s ur e t ha t

 5   ev e ry b od y i s f re s h.     S o w e' r e go i ng to t a ke a

 6   10 - mi n ut e b re a k.

 7                I ' m g oi n g to re m in d y ou , s i r, th at yo u w il l

 8   re m ai n u nd e r o at h .     D o n' t s p ea k t o a ny bo d y a bo u t yo u r

 9   te s ti m on y o r l is t en t o a n y c om me n ta r y a bo ut it .       An d

10   I' l l a sk an yb o dy he re to do th e s am e .

11                W e 'l l j u st s t ar t f r es h a s i f we di d n' t t ak e a

12   br e ak .   A ll r i gh t ?     S o l e t' s t ak e a 10 - mi nu t e r ec e ss .

13                ( R ec e ss ta ke n f r om 12 :3 0 p . m. u n ti l 1 2 :4 5 p .m . )

14                T H E C OU R T:     A ll ri g ht , s ir .     We ' ll re s um e

15   yo u r t es ti m on y .

16                M R . P RI C E:     T ha n k y ou , Y ou r H o no r.

17   BY MR . P RI C E:

18   Q     M r . M cI nv a il l e, I ' d l ik e t o t ur n t o t he qu e st io n

19   of wh e th er th e d a ta p r ov i de d b y G oo g le in s t ep s 1 a n d

20   2 i s t ru ly an o ny m ou s?

21   A     N o , I d on ' t b el ie v e i t i s.

22   Q     W e 'r e g oi n g t o ta l k a bo u t it , b u t t ha nk yo u .          So

23   Go o gl e s ay s t h at th e d at a p r od uc e d t o l aw e n fo r ce me n t

24   he r e i s in an o ny m iz ed fo r m.        Y ou re v ie we d i t .    Ca n y ou

25   ta k e a l o ok a g ai n a t E xh i bi t 3 a n d t el l u s w ha t y ou
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 74 of 186 PageID# 747

                               Mc IN V AI L LE - DI R EC T                      74

 1   se e ?

 2   A        Y e s.   S o t he y p ro v id e d e vi ce id e nt if i er s , d at e,

 3   ti m es , l oc a ti o ns , t he so u rc e o f t ha t , an d t h en a

 4   ra d iu s i ns i de of th at da t a.

 5   Q        S o y o u sa i d d ev ic e i d en t if ie r s.     C an yo u t e ll

 6   me -- co lu m n A .         Ta ke a l oo k a t c ol u mn A an d t h e

 7   co l um n n um b er s i n t he fa r l e ft .        Wh a t a re t h os e

 8   nu m be r s?

 9   A        T h at is t h e a no ny m iz e d d ev ic e I D .

10   Q        D o y o u kn o w w ha t G oo g le do es to an o ny mi z e t hi s

11   da t a?

12   A        I do n 't k n ow sp ec i fi c al l y.

13   Q        D o y o u kn o w t he ir pr o ce s s?

14   A        I do no t.

15   Q        W h y d on 't yo u k no w ?

16   A        I t 's no t - - I d on ' t k no w t ha t i t 's p u bl i sh e d.

17   Q        W o ul d G oo g le ha ve th a t i nf or m at i on ?

18   A        I ' m s ur e t he y d o h av e i t .

19   Q        W h at ab ou t t h e la t it u de an d l on g it ud e c o or d in at e s

20   in co l um ns D a nd E?

21   A        T h at 's th e e s ti ma t ed lo c at io n o f t he de v ic e .

22   Q        A r e t ho se ma s ke d i n a ny wa y?

23   A        No.

24   Q        S o t h at 's th e a ct u al lo c at io n d a ta he re ?

25   A        Y e p.   T o t he i r kn o wl e dg e a nd to ou r s, y e s.
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 75 of 186 PageID# 748

                                Mc IN V AI L LE - DI R EC T                    75

 1   Q     W h at we re yo u a bl e t o d o w it h t h is su pp o se d ly

 2   an o ny m ou s i nf o rm a ti on ?

 3   A     W i th th e s te p 1 , y ou ca n t ak e t h e i nf or m at i on a n d,

 4   by de v ic e I D, pl o t ou t e a ch of t h e d ev ic e s a nd th ei r

 5   lo c at i on s t ha t w e re r e tu r ne d i n t ha t f i rs t s te p .        And

 6   th e n i n th e s e co n d st e p, it is t h e s am e d ev i ce s b u t

 7   wi t h a n ex p an d ed ti me fr a me an d t he ab s en ce of a

 8   re s tr i ct io n o n l o ca ti o n.

 9   Q     S o y o u to o k t he se la t it u de a n d l on g it ud e

10   co o rd i na te s f r om co lu m ns D a nd E , a n d y ou d i d w ha t

11   wi t h t he m?

12   A     Y o u c an p l ot th em on th e m ap .             I o r ga ni z ed th e m by

13   th e d e vi ce ID s .

14   Q     S o d i d yo u d o t ha t h e re ?       Di d y o u pr e pa r e a

15   de m on s tr at i on fo r u s?

16   A     I di d.         T h er e 's a su b se t o f t ho s e in a

17   de m on s tr at i on .

18   Q     L e t' s t al k a b ou t w ha t y o u di d f o r t ha t

19   de m on s tr at i on .     Y ou m a de a v is ua l r e pr e se nt a ti o n of

20   so m e o f th i s d at a p ro v id e d b y Go o gl e ?

21   A     C o rr e ct .      So I to o k - - b y de v ic e I D, I m ap p ed o u t

22   ea c h o f th e l o ca t io ns pr o vi d ed .       An d w e d id th a t in

23   tw o s t ep s.        S o y o u ha v e t he fi rs t s t ep th at sh o ws t h e

24   lo c at i on f o r a p a rt ic u la r d e vi ce du r in g t he fi r st s t ep

25   or th e f ir s t r et u rn f r om Go o gl e.
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 76 of 186 PageID# 749

                            Mc IN V AI L LE - DI R EC T                     76

 1        W e t he n t a ke th at sa m e d ev ic e I D a n d no w u s e th e

 2   da t a t ha t w as re t ur ne d b a se d o n t he st e p 2, wh i ch

 3   re m ov e d th e c i rc l e, t h e l im i ta ti o n a s f ar a s l o ca ti o n,

 4   an d t h e ex p an d ed ti me fr a me , a nd th e n yo u c a n s ee

 5   ge n er a l mo v em e nt s f or a p or t io n o f t ha t d at a .

 6   Q    S o t h is v i su a l re p re s en t at io n o f s om e o f t h e da t a,

 7   he r e y ou m a de a s ho rt vi d eo ?

 8   A    Y e s.

 9   Q    T w o m in ut e s a nd 4 6 s e co n ds ?

10   A    C o rr e ct .

11   Q    A n d y ou h a ve th at vi d eo on a DV D m a rk ed Ex h ib i t 5?

12   A    Y e s.

13   Q    H a ve yo u r ev i ew ed th a t D VD b e fo r e c om in g i n to

14   co u rt to da y t o v e ri fy th a t i t is th e s a me o n e a s th e

15   vi d eo th at yo u m a de ?

16   A    I di d.

17   Q    A n d y ou m a rk e d th e D V D w it h y ou r i n it ia l s

18   re f le c ti ng th a t?

19   A    I di d.

20                 M R . P RI C E:   I w o ul d l ik e t o m o ve t o a d mi t t he

21   vi d eo in to ev i de n ce a s E x hi b it 5 an d r e mi nd th e C o ur t

22   th a t t hi s i s u nd e r se a l b ec a us e i t i s b as ed of f o f t he

23   sa m e r aw d a ta .

24                 T H E C OU R T:   A ll ri g ht .    No ob je c ti o n?

25                 M R . S IM O N:   N o o bj e ct io n , J ud g e.
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 77 of 186 PageID# 750

                               Mc IN V AI L LE - DI R EC T                            77

 1                    T H E C OU R T:      A ll ri g ht .    It ' s en t er e d u nd er

 2   se a l.

 3                    M R . P RI C E:      T ha n k y ou , Y ou r H o no r.

 4                    ( D ef e nd a nt 's Ex h ib i t No . 5 is e n te r ed un de r

 5   se a l. )

 6   BY MR . P RI C E:

 7   Q     M r . M cI nv a il l e, c a n y ou pl ea s e w al k u s t hr o ug h

 8   wh a t w e ar e l o ok i ng a t h e re ?

 9   A     O k ay .      So th i s is de v ic e I D 9 65 6 10 5 16 .             Th i s i s

10   th e s t ag e 1 r e qu e st i n fo r ma t io n t ha t c a me b a ck on th at

11   nu m be r .

12                    T H E C OU R T:      C an yo u s ay th e d e vi ce nu m be r

13   ag a in ?

14                    T H E W IT N ES S:      Y e s.   I t' s 9 6 56 1 05 16 .

15                    T H E C OU R T:      O ka y .

16   BY MR . P RI C E:

17   Q     A n d f or o u r p ur po s es to d ay , h ow do yo u w an t t o

18   re f er to t h is ?

19   A     T h is is t h e - - th e c o lo r i s t he ea si e st .                 S o t hi s

20   is gr e en .        Wh a t y ou 'l l s e e o n th e m a p is th e l o ca ti o ns

21   th a t w e' ve be e n d is cu s si n g t hr ou g ho u t.           T he ci r cl e,

22   wh i ch is i n r e d, re pr e se n ts th e g eo f en c e th a t w as l a id

23   on th e m ap , a s w e ll a s a gr e en d o t w it h a d a te an d

24   ti m e, of w h ic h t h at w a s t he es ti m at e d l oc at i on fo r

25   th a t d ev ic e a t t h at t i me .
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 78 of 186 PageID# 751

                               Mc IN V AI L LE - DI R EC T                       78

 1   Q     W h er e 's t h at do t l oc a te d ?

 2   A     F o r t hi s p ar t ic ul a r m ap , i t' s t h er e o n t op of

 3   th e - - w hi c h i s t he c h ur c h.

 4   Q     A l l r ig ht .     W hy d o n' t y o u go ah e ad a n d p la y i t a nd

 5   te l l u s wh a t h ap p en s n ex t .

 6   A     T h e vi d eo wi l l si t h e re fo r j us t a m o me n t s o th a t

 7   yo u c a n se e t h e b eg in n in g .      So , I 'l l p au s e h er e .

 8   We ' re mo vi n g b ac k i n t im e n o w.          S o, in t h e s ta g e 2

 9   re q ue s t, w e k e pt th e s am e d e vi ce id e nt if i er s b u t no w

10   ex p an d ed t h e t im e f ra m e t o b ef or e a n d af t er th e

11   in c id e nt , a s w el l a s r em o ve d t he lo c at io n r e st r ic ti o n.

12                T H E C OU R T:      S o t hi s i s a s t ag e 2 ?

13                T H E W IT N ES S:     C o rr e ct .    So th i s wo u ld ha ve

14   be e n - - t hi s w ou l d ha v e b ee n t he da t a -- th e d a ta u s ed

15   to cr e at e t hi s p o rt io n h e re wa s f ro m t h e st a ge 2

16   pr o du c ti on th a t G oo gl e m a de .

17                T H E C OU R T:      S o i t' s t he br o ad e r ti m e f ra me

18   be f or e a nd af t er .       An d w h at ' s th e o t he r d is t in c ti on ?

19                T H E W IT N ES S:     N o l o ca ti o n r es t ri ct i on .    So

20   in s te a d of ju s t a sk in g f o r i ns id e o f t h e ci r cl e , th e re

21   wa s n o r es t ri c ti o n on th i s r eq ue s t.

22                T H E C OU R T:      H ow do we k n ow th a t?

23                T H E W IT N ES S:     I be l ie ve it ' s in d ic a te d i n t he

24   se a rc h w ar r an t .     Th at wo u ld be t h e n ex t s te p , o r -- it

25   wa s e i th er th e re or i n t h e e ma il re q ue st .           I c a n' t
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 79 of 186 PageID# 752

                               Mc IN V AI L LE - DI R EC T                    79

 1   re c al l r ig h t o ff h an d.

 2                    T H E C OU R T:   A ll ri g ht .

 3   A     S o t h e fi r st po in t t h at sh ow s u p i s a t 3 :5 0 p .m .

 4   th a t a ft er n oo n .      An d y ou se e t ha t t h e d ot i s l o ca te d

 5   on to p o f t he ho s pi ta l .         I b el ie v e i t w as

 6   Jo h ns t on -W i ll i s, if I ' m c or r ec t.      T h er e a t t he

 7   ho s pi t al .      An d w h at y o u' l l s ee a t t h e be g in n in g i s

 8   se v er a l po i nt s a r e lo c at e d i n a c lu s te r a t t ha t

 9   lo c at i on p r io r t o l ea v in g t h at l o ca t io n .     A n d I 'l l

10   st a rt no w.

11         Y o u s ee s e ve r al o f t h os e p oi n ts ap pe a r.       A n d th e n

12   no w w e s ee th e m b eg in to mo v e aw a y f ro m t ha t l o ca ti o n,

13   an d t h ey w i ll mo v e in a s ou t he rn di r ec t io n.

14   BY MR . P RI C E:

15   Q     T e ll u s , w ha t d oe s t h e i nc re a se d s pa c in g i n di ca t e

16   to yo u ?

17   A     D e fi n it el y t h er e w as so m e tr a ve l f ro m t h e a re a o f

18   th e h o sp it a l d ow n s ou t h t o n ow w h er e y ou se e t h e

19   or i gi n al c i rc l e w he re we sa w i n t he ve r y be g in n in g.

20         S o , in th i s p or ti o n h er e , yo u w i ll n o ti c e t he k i nd

21   of ge n er al di r ec t io n o f t ra v el a s w e ll as t h e t im in g

22   of th a t tr a ve l .

23         A n d i n th e n e xt p o rt i on , y ou wi l l se e w h er e - -

24                    T H E C OU R T:   W hy do n 't y o u p ut th os e n u mb er s

25   on th e r ec o rd .
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 80 of 186 PageID# 753

                               Mc IN V AI L LE - DI R EC T                              80

 1                   T H E W IT N ES S:      O k ay .

 2                   T H E C OU R T:      T he ti m in g.       D o wn so ut h i s d ow n a

 3   ro a d, wh ic h I th i nk i s m a rk e d as Co m me r ce R o ad ?

 4                   T H E W IT N ES S:      I ca n g iv e t h em , y es , m a 'a m.

 5                   T H E C OU R T:      A nd th e n it re t ur n s to th e

 6   ch u rc h .     S o w h at ki nd of ti m e fr a me is th at in ?

 7                   T H E W IT N ES S:      S o , t hi s i s 2 8 se c on d s i n th e

 8   vi d eo .      An d y o u w il l s ee th e f ir s t d ot in t h e n or th e rn

 9   po r ti o n of th e f r am e i s a t 4 :3 6: 5 9.              T h e ne x t b ei n g

10   ju s t s ou t h of th a t.           A nd I d on 't re c al l t he na m e of

11   th a t.       I t l oo k s t o be Co u rt h ou se Ro a d, po ss i bl y .                Th e

12   ne x t d ot i s a t t h e in t er s ec t io n o f H ul l S tr e et an d

13   Co u rt h ou se at 4: 3 9 p. m .

14                   T H E C OU R T:      I d o n' t w an t t o i de n ti f y w ho t h e

15   us e r i s.       I j u st wa nt a s en s e of th e t im i ng .              S o, y o u

16   sa y y o u s ee t h er e 's t r av e l.             I s i t f iv e m in u te s ?        Is

17   it 30 se co n ds ?

18                   T H E W IT N ES S:      I un d er st a nd .

19                   F r om th e i nt e rs e ct i on o f C o ur th o us e R o ad a n d

20   Hu l l S tr ee t , t he r e is -- to th e n ex t p o in t i s a bo u t --

21   ju s t o ve r f ou r m i nu te s .         An d t he n a r ri v es a t a

22   re s id e nc e.

23                   T H E C OU R T:      O ka y .      No w, wh a t I 'm r e al l y

24   tr y in g t o g et a s en se of is ho w f ar th e d is t an c e is ,

25   wi t ho u t sp e ci f ic s , an d h o w l on g i t t ak e s.            S o, fo r
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 81 of 186 PageID# 754

                            Mc IN V AI L LE - DI R EC T                       81

 1   in s ta n ce , J oh n st o n- Wi l li s H o sp it a l w as n o t i n t he r e d

 2   ci r cl e ; co r re c t?

 3                T H E W IT N ES S:      C o rr e ct .

 4                T H E C OU R T:      D o y ou ha ve an es t im at e o f h ow

 5   fa r o u ts id e t h e r ed c i rc l e i t wa s ?

 6                T H E W IT N ES S:      B e ar wi th me on e s ec o nd .     Mo r e

 7   th a n s ev e n mi l es .

 8                T H E C OU R T:      A ll ri g ht .     Th a t' s t he ki n d of

 9   ge n er a l in f or m at i on I ' m l oo k in g f or .        O ka y?

10                T H E W IT N ES S:      Y e p.   M ov i ng in t o th e a r ea ,

11   on c e i t c om es do w n so u th to w ar ds th e c ir c le , y o u

12   ha v e - - fr o m t he ti me it ge t s he r e t o th e n i n t he

13   ci r cl e a nd th e n p as t t he ci r cl e i s a bo u t th r ee --

14   ex c us e m e - - f ou r m in u te s a n d so m e s ec o nd s, an d t he n

15   mo v es ev en fa r th e r do w n t o a p ar t ic u la r r es i de n ce .

16                T H E C OU R T:      A nd th e r es i de n ce is a l so ou ts i de

17   th e c i rc l e?

18                T H E W IT N ES S:      C o rr e ct , i t i s.

19                T H E C OU R T:      A ll ri g ht .

20                T H E W IT N ES S:      S o o n ce i t g e ts to t h e a re a o f

21   th a t r es id e nc e , y ou w i ll se e a ga i n a no th e r c lu s te r o f

22   po i nt s s ho w in g u p i nd i ca t iv e o f t ha t d e vi ce st o pp in g

23   at th a t ge n er a l l oc at i on .

24                T H E C OU R T:      O ka y .

25   BY MR . P RI C E:
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 82 of 186 PageID# 755

                               Mc IN V AI L LE - DI R EC T                  82

 1   Q     C a n w e ju s t s um ma r iz e w h at h a pp e ne d w it h M r . G re en

 2   he r e?

 3   A     Y e s.

 4   Q     W h er e d id Mr . G re e n s ta r t?

 5   A     T h e h os pi t al up n o rt h .

 6   Q     A n d t he n h e d ro ve so u th ?

 7   A     C o rr e ct .

 8   Q     A n d p as se d b y t he ba n k, th e c hu r ch , w ha t ?

 9   A     S o i t a pp e ar s , ba s ed on th e t im i ng - - I ' ll sc ro l l

10   ba c k h er e .       I t a p pe ar s , b as e d on th e t im i ng of th os e

11   th r ee po i nt s, th a t th e d e vi c e wa s p a ss i ng b y .      So n o t

12   th a t i t ne c es s ar i ly h a d t o s to p i ns i de of t h e c ir cl e

13   wh e n i t sh o ws up .        Th a t d ot th at yo u s e e in s id e t he

14   ci r cl e a t 4 :4 1 :4 5 i s t he on e t ha t s h ow s u p i n t he

15   st a ge 1 re t ur n .

16   Q     A n d t ha t' s i n si de th e c h ur ch or th e b an k ?

17   A     I t s h ow s o n t op o f t h e c hu rc h .

18   Q     S o a f te r p as s in g b y t he ch ur c h, af te r s h ow i ng u p

19   on th e c hu r ch , y o u sa i d i t s et tl e s o n to p o f a

20   si n gl e -f am i ly re s id en c e?

21   A     I t d o es .

22   Q     W e re yo u a bl e t o d et e rm i ne w h os e h ou s e t ha t w as ?

23   A     I re v ie we d t a x re c or d s f or t h e c ou n ty a n d

24   de t er m in ed so m e n am es fo r t h at l o ca t io n .

25   Q     A n d w er e y ou ab le to in c lu de -- dr aw a c on c lu si o n
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 83 of 186 PageID# 756

                             Mc IN V AI L LE - DI R EC T                       83

 1   ab o ut th e l ik e ly id en t it y o f M r. Gr e en ?

 2   A     N o t ne c es s ar i ly t h e e xa c t id e nt i ty , b ut ge n er al l y

 3   a f am i ly , I a s su m e, w h o l iv e d th e re .

 4   Q     W o ul d t ha t i n fo rm a ti o n b e id e nt i fi ab l e t o l aw

 5   en f or c em en t a s w e ll ?

 6   A     I t c o ul d b e, ye s.        T h ey ' re r e so u rc es to lo o k at .

 7   Q     L e t' s g o a he a d an d t a ke a lo o k a t th e n e xt on e.

 8   A     S o , mo v in g t o t he ne x t e xa mp l e, th is de v ic e I D i s

 9   90 7 51 2 66 2.     A n d w ha t y ou se e o n t he ma p i s t he -- i s a

10   si n gl e d ot on to p o f t he ch u rc h.             A n d w ha t t hi s i s i s

11   th e r e tu rn fo r t h at d e vi c e I D du r in g t h e st a ge 1

12   pr o du c ti on by Go o gl e.

13                 T H E C OU R T:      A nd it ' s bl u e?

14                 T H E W IT N ES S:     Y e s, it i s .

15   BY MR . P RI C E:

16   Q     W h y d on 't yo u g o a he a d a nd - -

17   A     S o , in th e b e gi nn i ng of no w t he da ta fo r t h at s a me

18   de v ic e I D t ha t b e gi ns pr i or to t h e i nc i de nt , i t s ho w s

19   up at th e a pa r tm e nt c o mp l ex ju st to th e s ou t h o f th e

20   ci r cl e , le s s t ha n a t h ou s an d f ee t a w ay .        An d d u ri ng

21   th a t t im e, yo u 'l l s ee -- as it b e gi n s, yo u' l l s ee

22   se v er a l po i nt s s h ow u p i n t h at g e ne r al ar ea of th e

23   ap a rt m en ts .    A nd th en sh o rt l y af t er , y ou wi l l s ta rt to

24   se e a tr e nd i n m o ve me n t t o t he n o rt h , li k el y b y t he

25   ro a d t he r e be s id e t he ch u rc h .
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 84 of 186 PageID# 757

                            Mc IN V AI L LE - DI R EC T                       84

 1         B a se d o n t he ti mi n g, yo u h av e a b ou t a m i nu t e an d

 2   ei g ht se co n ds , o r s o, un t il th e - - f ro m t he ti m e t he

 3   de v ic e i s l as t s h ow in g a t t h e ap a rt m en t s to th e s ou t h

 4   wh e re it o r ig i na t es u p u n ti l t he po i nt th at it ge ts up

 5   to -- to wa r ds Hu l l St r ee t .

 6         W h en we c o nt i nu e, it be g in s t o m ov e d ow n H u ll

 7   St r ee t b ef o re ma k in g a no t he r t re n d d ow n t o t he so ut h

 8   to w ar d s an o th e r r es id e nc e .    So o n ce we ge t d ow n t o

 9   th i s o th er re s id e nc e f ar t he r s ou t h o f t he c i rc l e, w e

10   se e s e ve ra l d o ts ap pe a r o n a s in g le - fa mi l y r es i de nc e

11   he r e.   R em a in s t h er e j us t a bi t b ef o re l e av i ng an d

12   he a di n g ba c k n or t h.

13                T H E C OU R T:      B ef o re do in g w h at ?   I' m s o rr y?

14                T H E W IT N ES S:     B e fo r e he a di n g ba c k n or t h.     A nd

15   in th e v id e o, yo u 'l l s ee it re tu r ns ba c k to th e

16   be g in n in g l oc a ti o n at th e a p ar tm e nt s .

17                A n d j us t f or re f er e nc e, Ju d ge , j us t a b ou t - -

18   it ap p ea rs to be ov er a m il e a wa y f r om - - t h e

19   re s id e nc e i s - - f ro m t he ci r cl e d ow n s ou t h.

20   BY MR . P RI C E:

21   Q     C a n y ou w a lk us t h ro u gh th e c hr o no l og y h er e l ik e

22   yo u d i d wi t h M r. Gr ee n ?       Ca n y ou wa l k u s th r ou g h th e

23   ch r on o lo gy fo r M r . Bl u e?

24   A     S o , bl u e b eg i ns a t t h e a pa rt m en t s h er e s ho w n on

25   th e m a p, l e av e s i n a n or t he r n di r ec t io n, ve r y l ik e ly
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 85 of 186 PageID# 758

                             Mc IN V AI L LE - DI R EC T                         85

 1   up th e r oa d b e si d e th e c h ur c h, h e ad s u p t o H ul l

 2   St r ee t .    A p pe a rs to h e ad to th e r ig h t on Hu l l S tr ee t

 3   be f or e c om i ng ba c k an d m a ki n g a s ou t he rn tr a ve l d ow n

 4   to th a t ho u se th a t' s a l i tt l e ov e r a m il e a w ay fr om

 5   th e c i rc le .     A nd th en af t er ma ki n g t ha t v is i t, re tu r ns

 6   ba c k t o th e a p ar t me nt co m pl e x wh e re it be ga n .

 7   Q     S o w ha t w e re yo u a bl e t o d et e rm i ne ab ou t t h e

 8   li k el y i de n ti t y o f Mr . B l ue fr om th i s da t a?

 9   A     S o , b lu e i s a l it t le mo r e di f fi c ul t j us t d u e to it

10   or i gi n at in g i n a n a pa r tm e nt co mp l ex .      A s we al l k no w ,

11   ma n y p eo pl e l i ve in a n a p ar t me nt co m pl e x, a n d t hi s i s

12   no t p r ec is e e n ou g h to sh o w w hi ch ap a rt m en t i s b ei ng

13   us e d.

14         B u t b as ed on th e o th e r t ra ve l t o t h at k n ow n

15   lo c at i on , t he si n gl e- f am i ly re si d en c e d ow n s ou t h,

16   de t er m in in g i d en t it y o f t ho s e in d iv i du al s b a se d o n t ax

17   re c or d s an d o t he r o pe n -s o ur c e in f or m at io n , t ha t , in

18   co n ju n ct io n w i th ot he r o p en - so ur c e m ea n s, c o ul d h el p

19   yo u d e te rm i ne wh o c ou l d h av e l ef t f r om th e a pa r tm en t

20   co m pl e x.

21   Q     L e t' s t al k a b ou t t ho s e a dd it i on a l d at ab a se s .

22                  T H E C OU R T:      B ef o re yo u g et th er e , h ow lo ng of

23   a p er i od o f t i me di d t hi s c o ve r i n t ra ck i ng th e b lu e

24   do t s?

25                  T H E W IT N ES S:     B o th -- a l l o f th e se , b a se d o n
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 86 of 186 PageID# 759

                               Mc IN V AI L LE - DI R EC T                            86

 1   th e s t ag e 2 r e qu e st , a re al l a n h ou r b e fo re th e

 2   in c id e nt a n d a n h ou r a ft e r.           S o t ha t 's h o w i t' s

 3   br a ck e te d.

 4                    T H E C OU R T:      W el l , t hi s p ar t ic u la r o ne .

 5                    T H E W IT N ES S:      I t 's ve ry cl o se t o t h at .        It

 6   ap p ea r s th e f i rs t p oi n t s ho w s up at 3: 55 p. m .                  Th e

 7   fi n al sh ow i ng up al mo s t 5 :5 0 t im e f r am e .

 8                    T H E C OU R T:      O ka y .   An d i s t he r e an y s p ot f o r

 9   th e b l ue e x am p le th at ap p ea r s in s id e t he ci r cl e o th e r

10   th a n t he s t ep 1 r et ur n i n fo r ma ti o n?

11                    T H E W IT N ES S:      N o , m a' am , i t d o es n o t.

12                    T H E C OU R T:      A ll ri g ht .    I' m d o ne .

13   BY MR . P RI C E:

14   Q     B a se d o n y ou r e xp e ri e nc e a s a l a w e nf or c em e nt

15   of f ic i al , a re yo u a wa r e o f a ny a d di t io na l t o ol s t ha t

16   ma y b e a va i la b le to l a w e nf o rc em e nt to h e lp id e nt if y

17   so m eb o dy b a se d o f f of th i s o pe n i nf o rm at i on th a t yo u

18   ha v e?

19   A     Y e s.      W e h ad in fo r ma t io n l ik e S k y X a nd Li n x th a t

20   we co u ld u s e t o s ea rc h n a me s , lo c at i on s , th i ng s s uc h

21   as th a t, t h at wo u ld h e lp du r in g a n i nv es t ig a ti o n,

22   tr y in g t o i de n ti f y pe o pl e b a se d o n p la c es t h at th ey

23   fr e qu e nt .

24                    T H E C OU R T:      Y ou ' re go in g t o h a ve t o d e sc ri b e

25   wh a t t ho se ar e a n d ma y be sp e ll t h em .
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 87 of 186 PageID# 760

                               Mc IN V AI L LE - DI R EC T                       87

 1                 T H E W IT N ES S:      O k ay .   Li n x i s L- i -n - x.    I t' s

 2   es s en t ia ll y a da t ab as e t h at we h a d a cc e ss t o .

 3   Pe o pl e 's - - d i ff e re nt ag e nc i es ' r ep o rt s a nd th i ng s

 4   wo u ld go i n t h er e s o y ou wo u ld b e a b le to s e ar c h n am es

 5   an d v e hi cl e s, th i ng s l ik e t h at , s o y ou co ul d s e e pa s t

 6   hi s to r y on di f fe r en t p eo p le ba se d o n i f t he y w e re

 7   in v ol v ed i n d i ff e re nt th i ng s .

 8   BY MR . P RI C E:

 9   Q     A n d o ne o f t h os e d if f er e nt t h in g s, wo ul d t h at be a

10   tr a ff i c ti c ke t ?

11   A     Y e ah , i t w ou l d be as si m pl e a s a t ra f fi c t i ck et or

12   ju s t f il in g s o me ty pe of re p or t f ro m s om e th i ng be in g

13   st o le n .   I t c o ul d b e r ea l ly an yt h in g , an y i n te r ac ti o n

14   wi t h l oc al la w e n fo rc e me n t o r an y bo d y w ho e n te r ed t h at

15   da t a i nt o a r e po r t.

16   Q     A n d s om et h in g l ik e t h at wo ul d g i ve yo u a n a dd r es s

17   as s oc i at ed wi t h a n am e ?

18   A     Y e ah , y ou co u ld h a ve se v er al id e nt i fi er s .          Yo u

19   co u ld ha ve va r yi n g th i ng s f r om a d dr e ss es to ve h ic le s .

20   Q     D i d t ha t h ap p en i n t h is ex am p le ?

21   A     W a s th a t r eq u es te d ?

22   Q     W h en yo u w er e l oo k in g a t t he da t a f or M r . B lu e,

23   di d y o u co m e c ro s s an y r e co r ds o f o n e of th o se

24   in c id e nt s?

25   A     S o a n a me th a t wa s l i st e d un d er ta x r ec o rd s f or
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 88 of 186 PageID# 761

                               Mc IN V AI L LE - DI R EC T                     88

 1   th e r e si de n ce th a t wa s v i si t ed d o wn to t h e s ou t h, o n e

 2   of th o se i n di v id u al s d id ha v e wh e re th ey ha d p a id a

 3   tr a ff i c ti c ke t i n t he pa s t j us t a f e w y ea rs ba c k.

 4   Sa m e a dd re s s.

 5   Q     S o , wo u ld la w e nf o rc e me n t be ab l e to fi g ur e o ut

 6   th e i d en ti t y o f M r. B l ue us i ng t h es e t o ol s?

 7   A     I th i nk g e ne r al ly yo u c o ul d, ba s ed o n t h e

 8   co m bi n at io n o f i n fo rm a ti o n.     A ga i n, it w o ul d - - n ot so

 9   mu c h d ow n t o m ay b e th e s p ec i fi c p er s on , b ut I t hi nk

10   yo u c o ul d n ar r ow it d o wn to a ve r y s ma ll gr o up of

11   pe o pl e b as e d o n t he se lo c at i on s.

12   Q     T h an k y ou .

13         C a n w e tu r n t o th e f i na l e xa m pl e h e re ?

14   A     S o , he r e i n t he t h ir d e x am pl e , w e' r e lo o ki n g at

15   de v ic e I D 1 30 5 16 7 66 1.      O n t h e ma p y o u wi l l s ee th re e

16   ye l lo w d ot s .      Th e y al s o h av e c or r es p on d in g t im e s.

17         T h es e d ot s s h ow u p a t t h e -- ei t he r b ot h - - t he r e

18   ar e t w o on th e b a nk a n d t he n o ne ri g ht b e si d e t he

19   ba n k.   A nd th e n, ag ai n , w e' r e go i ng to m o ve in t o

20   st a ge 2 of th e r e qu es t a n d s ee t h e d at a p ri o r t o th i s,

21   ea r li e r in th e d a y, f o r t hi s s am e u s er .

22   Q     S o w e' r e g oi n g ba c k o ne ho ur no w ?

23   A     Y e s.      S o t hi s s ta r ts at 3: 51 p. m .       An d w ha t y ou ' ll

24   se e i s a d a ta po i nt a g ai n o n t op of a si n gl e -f a mi ly

25   re s id e nc e.      A n d f or a mo m en t h er e , y ou wi ll se e
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 89 of 186 PageID# 762

                               Mc IN V AI L LE - DI R EC T                         89

 1   se v er a l lo c at i on s s ho w u p t h er e a t t ha t s am e r e si de n ce

 2   pr i or to m o vi n g j us t a s h or t d is t an c e no r th .

 3                    T H E C OU R T:      S o i s t he s i ng l e- fa m il y r e si de n ce

 4   ou t si d e th e c i rc l e?

 5                    T H E W IT N ES S:     It is.      I n j u st a mo m en t w he n

 6   th i s z oo m s ou t , I c an te l l y ou t h e a pp r ox im a te

 7   di s ta n ce .

 8                    J u st af t er b e in g a t t he si n gl e -f am i ly

 9   re s id e nc e, it mo v es j u st a v er y s ho r t d is ta n ce no rt h

10   to th i s lo c at i on , w hi c h i s t he M a nc h es t er H i gh Sc h oo l

11   th e re on Ba il e y B ri dg e R o ad .            It ap p ea r s to sh o w up

12   th e re in fr on t o f t he sc h oo l f or ju s t a b ri e f m om e nt

13   be f or e c on t in u in g n or t h.

14                    I wo u ld sa y i t' s a p pr ox i ma t el y t hr e e o r

15   fo u r m il e s fr o m t he c i rc l e i s th a t o ri gi n al lo c at io n .

16   BY MR . P RI C E:

17   Q     S o t h e si n gl e -f am i ly re s id en c e w he r e th i s s ta r ts

18   an ho u r be f or e t h e in c id e nt is h o w m an y m il e s f ro m

19   th e - -

20   A     A fe w .       T h re e o r f ou r m i le s a t l ea s t.

21   Q     O k ay .

22   A     S o , co n ti n ui n g, y o u' l l s ee t h e t re n d no r th as i t

23   mo v es to wa r ds th e r ed ci r cl e .            S o t h en yo u s ee th at

24   de v ic e m ov e i n to th e c ir c le th er e a t t h e or i gi n al d o ts

25   th a t w e sp o ke of th at sh o w u p at th e b a nk , w hi c h wo u ld
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 90 of 186 PageID# 763

                            Mc IN V AI L LE - DI R EC T                      90

 1   ha v e b ee n r et u rn e d in th e s t ag e 1 r e qu e st .

 2         A s w e c on t in u e, y o u w il l t he n s e e t ha t d ev i ce m o ve

 3   ou t - - m ov e a w ay fr om th e c i rc le an d t h en m o ve ov er to

 4   an o th e r ki n d o f b us in e ss ar e a th e re on th e s am e - - o n

 5   Hu l l S tr ee t f o r j us t a m o me n t be f or e h ea d in g b a ck

 6   so u th to it s o ri g in al lo c at i on d o wn at th e

 7   si n gl e -f am i ly re s id en c e.   A n d, a g ai n , th a t h ap p en s i n

 8   th a t s am e t im e p e ri od as we ' ve b e en sp e ak in g a b ou t.

 9   Q     S o , ca n y o u j us t s um m ar i ze t h e c hr on o lo g y f or

10   Ms . Y e ll ow as we l l?

11   A     Y e s.   S o, ag a in , t ha t d e vi ce st a rt s o ut so u th o f

12   th e r e d ci r cl e a t t ha t s i ng l e- fa m il y r es i de n ce , m ov e s

13   up to w ar ds th e a r ea o f t h e M an ch e st e r H ig h S ch o ol .

14   Co n ti n ui ng no r th af te r t h at an d g oi n g t o th e b a nk .

15   Le a vi n g th e b a nk ar ea , g o in g t o s om e o th e r - - i n t he

16   ge n er a l vi c in i ty of t h os e o t he r b us i ne s se s o n H ul l

17   St r ee t b ef o re re t ur ni n g b ac k t o t he or i gi na l l o ca ti o n

18   of th e h om e .

19   Q     S o b a se d o n t ha t i nf o rm a ti on , w e re yo u a bl e t o

20   dr a w a c on c lu s io n a bo u t t he li ke l y i de n ti ty of

21   Ms . Y e ll ow ?

22   A     S o , ag a in , I st ar t ed wi t h ta x r e co rd s f o r t ha t

23   re s id e nc e, lo c at e d a n am e f o r an in d iv i du al th e re .

24   Al s o l oo ke d a t t h at i n di v id u al 's in f or ma t io n o n

25   Fa c eb o ok a n d w as ab le to se e a g r ou p , a f am i ly , a
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 91 of 186 PageID# 764

                               Mc IN V AI L LE - DI R EC T                         91

 1   hu s ba n d an d w i fe , w ho al s o h av e a h i gh sc ho o l- a ge so n

 2   in so m e of th e ir pi ct u re s , r ef er e nc e d so m e o f h is R O TC

 3   ev e nt s .      S o , y ea h , I w ou l d s ay t h at , g en e ra l ly

 4   sp e ak i ng , w e w er e a bl e t o d e te rm i ne a li k el y g r ou p o f

 5   pe o pl e t ha t t h at de vi c e b el o ng s t o.

 6   Q     A n d w ou ld th i s in f or m at i on b e a s i d en ti f ia b le to

 7   la w e n fo rc e me n t a s it wa s t o y ou ?

 8   A     S u re .

 9   Q     E v en i n t h is an on y mi z ed fo rm ?

10   A     Y e s, i t i s .

11   Q     T h an k y ou .

12                    T H E C OU R T:      L et me ju st ma k e c le ar .       O f th e

13   ye l lo w p oi n ts th a t yo u h a ve ju st in d ic a te d, ho w m an y

14   ot h er th an th e t h re e t ha t s h ow ed up at st ep 1 o r

15   st a ge 1 ar e i n si d e th e c i rc l e?

16                    T H E W IT N ES S:     J u st th os e t h re e.

17                    T H E C OU R T:      A ll ri g ht .   Th a nk yo u.

18   BY MR . P RI C E:

19   Q     S o , do yo u a g re e w it h G o og le ' s c ha ra c te r iz a ti on of

20   th e s t ep 1 an d s t ep 2 re t ur n s as an o ny m ou s?

21   A     I do no t.

22   Q     W h y?

23   A     O u r l oc at i on an d o ur fr e qu en t l o ca t io ns or ou r

24   tr e nd of l o ca t io n s in a p ar t ic ul a r a mo un t o f t i me i s

25   in d ic a ti ve of ou r i de n ti t y.           I nd i vi d ua l s, d i ff e re nt
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 92 of 186 PageID# 765

                               Mc IN V AI L LE - DI R EC T                    92

 1   gr o up s o f f am i li e s ev e n, yo u k no w , g o t o di f fe r en t

 2   pl a ce s .      S o , y ea h , ou r l o ca t io n i s p ar t o f o ur

 3   id e nt i ty .

 4   Q     W h y do e s G oo g le d e sc r ib e i t a s a no n ym iz e d, th en ?

 5   A     B e ca u se a l l t he y d id wa s s tr i p a wa y t he

 6   un a no n ym ou s I D t h at c a n l at e r be re v ea l ed .      Th a t' s a ll

 7   th e y s tr ip p ed aw a y.

 8   Q     D o y o u kn o w h ow t h ey ca m e up wi t h th e a n on y mi ze d

 9   fi g ur e s he r e?

10   A     I do n 't .

11   Q     D o y o u kn o w i f th e y h av e a ny re l at i on t o t h e

12   ac t ua l G oo g le ID ?

13   A     I do n 't k n ow th at .

14   Q     W h y?

15   A     I ha v en 't se e n it pu b li s he d.

16   Q     W o ul d G oo g le ha ve po l ic i es a n d p ro c ed ur e s t ha t a re

17   re l ev a nt t o t h is qu es t io n ?

18   A     I wo u ld a s su m e th e y d o.

19   Q     W h y d o yo u t h in k s o?

20   A     T h ey re ce i ve ma ny of th e se r e qu e st s a d a y, a ye a r.

21   I w ou l d th i nk th a t th e re ' s s om e p ro c es s o r, yo u k no w ,

22   po l ic y t ha t d i ct a te s h ow th e se w i ll be re sp o nd e d to

23   an d s e ar ch e d.

24   Q     W h at mi gh t t h os e p ol i ci e s te l l y ou ?

25   A     K i nd of h a rd to s a y.         I ' m su r e, ag ai n , i t w ou ld
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 93 of 186 PageID# 766

                                Mc IN V AI L LE - DI R EC T                   93

 1   di c ta t e ho w t h ey do t h e r eq u es t, wh a t t he y d ee m ed

 2   ac c ep t ab le ba s ed on t h e r eq u es t.         I t c o ul d b e

 3   an y th i ng .

 4   Q        A n d ha s a n y o f th a t i nf o rm at i on be en pr o vi d ed t o

 5   yo u ?

 6   A        N o t t ha t I 'v e s ee n .

 7   Q        A l l r ig ht .   T ha nk yo u .

 8            S o , I w an t t o t ur n b r ie f ly t o t h e qu e st i on of

 9   vo l un t ar in e ss he r e.      I s e em to h a ve mi s pl ac e d a p ag e .

10   He r e w e go .       I 'm so rr y .

11            S o , we ta l ke d a l o t a bo u t st e p 1 .      I wa n t t o tu r n

12   no w t o s te p s 2 a n d st e p 3 a n d th e q u es t io n o f h ow la w

13   en f or c em en t w o rk e d wi t h G oo g le t o n a rr o w th e 1 9

14   in i ti a l hi t s d ow n t o 9 a n d t he n 3 .         Ca n y ou te l l us

15   wh a t o cc ur r ed at st ep 2 i n t hi s p ro c es s ?

16   A        S o s t ep 2 en d ed u p b e in g 9 o f t h e or i gi n al 19 t h at

17   sh o we d u p i n t he ci rc l e.           A n d th e n f or th at ni n e, t h ey

18   ex p an d ed t i me fr a me a g ai n t o a n h ou r b e fo re an d a n

19   ho u r a ft er an d r e mo ve d t h e g eo gr a ph i ca l l im i t.

20   Q        H a ve yo u r ev i ew ed an y o f t he co r re s po nd e nc e

21   be t we e n la w e n fo r ce me n t a nd Go og l e a bo u t th i s r eq ue s t?

22   A        I ha v e.

23   Q        C a n y ou t u rn to t h e d oc u me nt ma r ke d a s E xh i bi t 6

24   in yo u r pa c ke t ?

25   A        Y e s.
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 94 of 186 PageID# 767

                              Mc IN V AI L LE - DI R EC T                     94

 1   Q     D o y o u re c og n iz e t he do c um en t ?

 2   A     Y e s, I do .

 3   Q     W h at is i t ?

 4   A     I t 's a n e m ai l b et w ee n - - I b e li e ve i t 's De t ec ti v e

 5   Hy l to n a nd -- as we ll as th e - - i t j us t s ay s t h e

 6   Go o gl e t ea m .    So I as s um e G o og le ' s l eg a l re s po n se

 7   gr o up .

 8   Q     A n d i t' s t he co rr e sp o nd e nc e t ha t y ou ' ve re v ie we d

 9   in th i s ca s e?

10   A     Y e s.

11                  M R . P RI C E:    I 'd li k e to in t ro d uc e t ha t i nt o

12   ev i de n ce a s E x hi b it 6 , p l ea s e.

13                  T H E C OU R T:    A ny ob j ec ti o n?

14                  M R . S IM O N:    W e w on ' t ob j ec t , Y ou r H on o r.

15                  T H E C OU R T:    O ka y .   It w i ll be en te r ed .

16                  J u st fo r t he re c or d , Hy l to n i s H -Y - L- T -O -N .

17                  ( D ef e nd a nt 's Ex h ib i t No . 6 is a d mi t te d i nt o

18   ev i de n ce .)

19   BY MR . P RI C E:

20   Q     I n t h is r e qu e st f o r s te p 2 d a ta , s t ar ti n g f ro m 1 9,

21   ho w m a ny u s er s d o es G o og l e - - do e s l aw en fo r ce m en t a sk

22   Go o gl e t o p ro v id e a dd i ti o na l i nf o rm a ti o n on in st ep 2?

23   A     I t a p pe ar s a l l 19 .

24   Q     A l l 1 9.     O ka y .    S o , s te p 1 w a s 1 9, an d s te p 2 t h ey

25   al s o r eq ue s te d a l l 19 , e x pa n de d d at a o n a ll 19 ?
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 95 of 186 PageID# 768

                               Mc IN V AI L LE - DI R EC T                    95

 1   A     I t i s w it h , y ou k n ow , a n ot he r s e nt e nc e t ha t i f

 2   th e y f ee l i t' s u n re as o na b le , t ha t t h ey ma y u se th e

 3   nu m be r s th a t a re li st e d 1 t h ro ug h 9 .

 4   Q     W h o' s " th e y" in t h at ca s e?

 5   A     I ' m s or ry ?

 6   Q     W h o' s " th e y" re fe r ri n g t o?

 7   A     " T he y" be i ng -- H y lt o n a pp ea r s t o b e th e a u th or of

 8   th i s e ma il .       S o h e ad v is e d t ha t t he y c o ul d, if th ey

 9   sa w t h at t h is re q ue st wa s u n re as o na b le , t ha t t h ey

10   co u ld us e 1 t h ro u gh 9 if it fi t m or e l ik e ly .

11   Q     " T he y " be i ng Go og l e?

12   A     O h , Go o gl e , y es .      I' m s o rr y.

13   Q     S o , Go o gl e i s t he pe r so n w ho ' s g oi n g to de t er mi n e

14   wh a t' s r el e va n t.      O ka y .   Ca n y ou tu r n t o Ex h ib i t 7,

15   ma r ke d E xh i bi t 7 ?

16   A     O k ay .

17   Q     D o y o u re c og n iz e t he do c um en t ?

18   A     Y e s, I do .

19   Q     W h at is i t ?

20   A     A n ot h er c o rr e sp on d en c e b et we e n H yl t on a n d G oo gl e .

21   Q     A n d t ha t' s t h e co r re s po n de nc e t h at yo u r ev i ew ed in

22   th i s c as e?

23   A     Y e s.

24                    M R . P RI C E:   I 'd li k e to in t ro d uc e t ha t a s

25   Ex h ib i t 7, Yo u r H on or .
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 96 of 186 PageID# 769

                            Mc IN V AI L LE - DI R EC T                         96

 1                 T H E C OU R T:   A ny ob j ec ti o n?

 2                 M R . S IM O N:   N o o bj e ct io n , Y ou r H on o r.

 3                 ( D ef e nd a nt 's Ex h ib i t No . 7 is a d mi t te d i nt o

 4   ev i de n ce .)

 5   BY MR . P RI C E:

 6   Q     C a n y ou t e ll us w h at th a t do c um e nt sa ys ?

 7   A     A g ai n, it sa y s it ' s w ri t in g t o i nq ui r e a bo u t my

 8   co r re s po nd e nc e o n 7 -1 an d 7 - 2.       I t' s , ag a in ,

 9   re q ue s ti ng th e s a me - - i t 's th e s am e e xa c t r eq u es t,

10   ju s t a f ol l ow - up on , I a s su m e, a no n re s po ns e f r om

11   Go o gl e .

12   Q     A n d h ow m a ny us er s d o es th at as k f o r ad d it i on a l

13   da t a o n?

14   A     T h e r eq ue s t d oe sn ' t c ha n ge .    Al l t h ey d i d w as ad d

15   th e p a ra gr a ph at th e t op .       S o, t h e 1 9, bu t s ti l l w it h

16   th e a d de d p ie c e t ha t y ou co u ld j u st do t h e 1 t h ro ug h

17   9.

18                 T H E C OU R T:   U se th e l an g ua g e c or re c tl y .        It

19   sa y s " If t h is re q ue st se e ms un re a so n ab l e, p l ea s e ke e p

20   in mi n d th a t G oo g le d e vi c e n um be r s 1 t hr o ug h 9 ma y f it

21   th e m o re l i ke l y p ro fi l e o f t he p a rt i es in vo l ve d ."          Y ou

22   do n 't ne ed to pa r ap hr a se it .         Yo u s h ou ld sa y i t .

23   Th a nk s .

24   BY MR . P RI C E:

25   Q     I ' d l ik e y ou to t u rn to Ex hi b it 8 i n yo u r p ac ke t ,
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 97 of 186 PageID# 770

                               Mc IN V AI L LE - DI R EC T                      97

 1   pl e as e .      D o y o u r ec og n iz e t h at d o cu m en t ?

 2   A     I do .

 3   Q     W h at is i t ?

 4   A     A g ai n, co r re s po nd e nc e w i th H y lt o n an d G o og l e te a m.

 5   Q     A n d t hi s i s c on ce r ni n g w hi ch st e p o f th e p r oc e ss ?

 6   A     S t il l a pp e ar s t o b e t he st ep 2, bu t i t h as no w

 7   be e n j us t n ar r ow e d do w n t o d ev ic e s 1 t hr o ug h 9 .

 8   Q     D o y o u ha v e a ny i d ea ho w l aw en f or c em en t - -

 9                    T H E C OU R T:   W el l , f ir st of al l , is Ex h ib it 8

10   be i ng mo ve d i n to ev id e nc e ?

11                    M R . P RI C E:   O h, ye s , Yo u r H on o r.      I 'm so rr y .

12                    T H E C OU R T:   A ny ob j ec ti o n?

13                    M R . S IM O N:   N o o bj e ct io n , Y ou r H on o r.    I

14   do n 't th in k i t 's on t h e s cr e en .

15                    T H E C OU R T:   I t d oe s n ee d t o g et on th e

16   sc r ee n .

17                    M R . P RI C E:   I t i s r ig ht no w .

18                    T H E C OU R T:   P ar d on me ?    It ' s n ot o n t h e bi g

19   sc r ee n .

20                    T H E C LE R K:   I t j us t t ak e s a m in u te on c e it ' s

21   ad m it t ed .

22                    T H E C OU R T:   G ot it .    Th a t' s w h y it wa s n' t o n,

23   be c au s e it wa s n' t a dm i tt e d.        S o t ha t i s a ls o e n te r ed .

24   Th a nk yo u f or do i ng i t c o rr e ct ly .            A ll ri gh t .

25                    ( D ef e nd a nt 's Ex h ib i t No . 8 is a d mi t te d i nt o
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 98 of 186 PageID# 771

                             Mc IN V AI L LE - DI R EC T                       98

 1   ev i de n ce .)

 2                M R . P RI C E:   T ha n k y ou .

 3   BY MR . P RI C E:

 4   Q     M r . M cI nv a il l e, d o y o u k no w h ow la w e nf o rc e me n t

 5   fi n al l y na r ro w ed th ei r l i st do wn fr o m 1 9 to 9?

 6   A     I do n 't k n ow th e s pe c if i cs , n o.

 7   Q     W h y d on 't yo u k no w ?

 8   A     I t 's no t i n t he c o rr e sp o nd en c e t ha t I 'v e s e en .

 9   Q     D i d a ny o f t h os e n in e s e em l i ke od d c ho i ce s t o

10   in c lu d e to yo u ?

11   A     I ' m t ry in g t o r em e mb e r t he c o lo r .     T h e c ol o r wa s

12   bl u e, I be l ie v e.     T ha t , i f I h ad to sa y , bl u e i s an

13   od d e n tr y i nt o t h is g r ou p .

14   Q     W e re th er e a n y ot h er s ?

15   A     R e al l y, t h e - - I m ea n , h on es t ly , o n ce y o u - - we l l,

16   fo r t h e st a ge 2, bo th gr e en an d b lu e w ou l d h av e b ee n

17   od d f o r th e m o vi n g to th e s t ag e 9 p r oc e ss .

18   Q     W h y d id t h e i nc lu s io n o f M r. Gr e en in t h e s ta g e 2

19   pr o ce s s st r ik e y o u as od d ?

20   A     T h er e w as ju s t on e s i ng l e po i nt at th e c hu r ch .

21   Q     A t t h e ch u rc h , no t t h e b an k?

22   A     R i gh t.

23   Q     A n d c om pa r ed to o t he r p e op le ?

24   A     S o me - - t h er e w er e o t he r s th a t w er e - - t ha t s ho w ed

25   up at bo th th e c h ur ch an d t h e ba n k.             T he r e w er e s om e
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 99 of 186 PageID# 772

                            Mc IN V AI L LE - DI R EC T                              99

 1   th a t j us t s ho w ed up a t t h e b an k, an d t h en t h er e w er e a

 2   fe w t h at o n ly sh o we d u p a t t he c h ur c h w it h j us t s in g le

 3   po i nt s .

 4   Q     S o w h o wo u ld kn ow wh y l a w en f or c em e nt i n cl u de d

 5   Mr . G r ee n i n s ta g e 2?

 6   A     I ' m n ot s u re .

 7   Q     W o ul d l aw en f or ce m en t k n ow ?

 8   A     I as s um e t he y w ou l d.

 9   Q     W o ul d G oo g le kn ow ?

10   A     T h ey ma y i f t he y h ad di s cu ss i on wi th --

11                 T H E C OU R T:      Y ou sa i d th e y w ou l d or wo u ld n o t?

12                 T H E W IT N ES S:      I as s um e t he y w o ul d.

13   BY MR . P RI C E:

14   Q     W o ul d t he ma g is tr a te ju d ge w h o i ss u ed t h is wa r ra nt

15   kn o w?

16   A     O h , I d on ' t k no w.

17                 T H E C OU R T:      I 'm so r ry .       Yo u 'r e s or t o f

18   lo o ki n g do w n.

19                 T H E W IT N ES S:      I ' m s or ry .     I d o n' t k no w .

20                 T H E C OU R T:      Y ou do n 't k n ow ?

21                 T H E W IT N ES S:      N o , m a' am .

22                 T H E C OU R T:      J us t t o b e c le a r, ca n y ou

23   id e nt i fy w h at nu m be rs bl u e a nd g r ee n a r e on th e l is t ?

24                 M R . P RI C E:      W it h t h e co r re s po nd i ng de v ic e I D?

25                 T H E C OU R T:      Y es .
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 100 of 186 PageID# 773

                            Mc IN V AI L LE - DI R EC T                        1 00

 1                 T H E W IT N ES S:      Y e s.   G re e n i s 9 65 61 0 51 6 .     B l ue

 2   is 90 7 51 26 6 2.

 3                 T H E C OU R T:      A nd ca n y ou lo o k a t th e l i st a n d

 4   id e nt i fy w h ic h o n es t h os e a r e in 1 t hr o ug h 9 ?

 5                 T H E W IT N ES S:      Y e s.   I t i s - - th e g r ee n i s

 6   nu m be r 5 o n t h e l is t.         B l ue is n u mb e r 8 o n t he li st .

 7                 T H E C OU R T:      A ll ri g ht .

 8   BY MR . P RI C E:

 9   Q    L e t' s t al k a b ou t s te p 3 he re fo r a se co n d.                 Y ou

10   re v ie w ed t h e c or r es po n de n ce wi th Go o gl e a bo u t s te p 3 ?

11   A    Y e s, I be l ie v e so .

12   Q    C a n y ou t u rn to E x hi b it 9, p l ea s e, in y o ur pa c ke t?

13   Do yo u r ec o gn i ze th e d oc u me n t?

14   A    Y e s.

15   Q    W h at is i t ?

16   A    A n ot h er e m ai l f ro m H y lt o n to Go o gl e l eg a l t ea m.

17   Q    A n d t ha t' s t h e co r re s po n de nc e y o u r ev ie w ed in t h is

18   ca s e?

19   A    Y e s.

20                 M R . P RI C E:      I 'd li k e to in t ro d uc e t ha t a s

21   Ex h ib i t 9, pl e as e , Yo u r H on o r.

22                 T H E C OU R T:      A ny ob j ec ti o n?

23                 M R . S IM O N:      N o o bj e ct io n , J ud g e.

24                 T H E C OU R T:      A ll ri g ht .    It wi l l be en t er ed .

25                 ( D ef e nd a nt 's Ex h ib i t No . 9 is a d mi t te d i nt o
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 101 of 186 PageID# 774

                               Mc IN V AI L LE - DI R EC T                      1 01

 1   ev i de n ce .)

 2   BY MR . P RI C E:

 3   Q     W h at ad di t io n al d a ta di d t he go v er n me nt re c ei v e

 4   fr o m G oo gl e i n s t ep 3 ?

 5   A     I ' m j us t g oi n g to re a d i t.         " Pl e as e s en d

 6   su b sc r ib er in f or m at io n f o r t he a b ov e d ev i ce ID s a s

 7   so o n a s po s si b le . "

 8         S o t h ey a s ke d - - l aw en f or ce m en t a s ke d f or th e

 9   su b sc r ib er in f or m at io n f o r a ll t h re e d e vi ce s , d ev ic e

10   ID s , l is te d i n t h is r e qu e st .

11   Q     C a n y ou t u rn ba ck to th e r aw da t a i n Ex h ib i t 2,

12   pl e as e ?     O h , I 'm so rr y , E xh i bi t 3 .      An d t he fi r st p a ge

13   of th e l as t r e tu r n, i t i s t h e fi f th fr o m th e l a st

14   pa g e.       I t s ay s " S ta ge 3 R et u rn .C S V" at th e t op .

15   So r ry .      Th e f o ur t h fr o m t he en d.

16   A     I ha v e it .

17   Q     D o w e h av e i t o n t he sc r ee n?           G r ea t .   C a n y ou t e ll

18   us wh a t is in co l um n A ?

19   A     C o lu m n A i s t he G a ia ID .

20                   T H E C OU R T:   T o b e c le ar , t h is is a tw o -c ol u mn

21   li s ti n g, w h ic h d i ff er s f r om th e e ar l ie r l is t in g s th a t

22   ha d s e ve ra l , A t h ro ug h F or E.           T hi s j us t h a s A a nd B,

23   an d i t h as fo u r r ow s u nd e r i t.

24                   S o rr y t o i nt e rr u pt .

25   BY MR . P RI C E:
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 102 of 186 PageID# 775

                                Mc IN V AI L LE - DI R EC T                     1 02

 1   Q     D o y o u kn o w w ha t a G a ia ID i s ?

 2   A     I t 's wh at th e y ca l l t he Go og l e a cc o un ts ID ,

 3   ad m in i st ra t io n I D .

 4   Q     S o , wh a t' s t h e si g ni f ic a nc e o f p ro v id in g t h e Ga i a

 5   ID in th is ca s e?

 6   A     S o , th i s i s t he u n an o ny m iz ed nu m be r n ow .         I n th i s

 7   co l um n h er e , i t' s d is p la y ed as a fo r ma l j us t b e ca u se

 8   of ho w t he ta b le wa s p ri n te d .             S o t h at ' s no t t h e fu l l

 9   nu m be r .

10                 T H E C OU R T:      I 'm so r ry .     Go o gl e a cc o un t s wh a t?

11                 T H E W IT N ES S:      G o og l e ac c ou n ts I D

12   ad m in i st ra t io n .

13                 T H E C OU R T:      O ka y .   Pa rd o n m e.

14   BY MR . P RI C E:

15   Q     A n d y ou 'r e s a yi ng th a t t he p l us 11 in a l l o f th o se

16   nu m be r s in d ic a te s t ha t t h e n um be r i s a c tu al l y m uc h

17   lo n ge r ?

18   A     Y e s, it i s .

19   Q     A n d th a t g iv e s a - - c or r es po n ds to t h e

20   ps e ud o ny mo u s d ev i ce I D s?

21   A     C o rr e ct .   So , y ou ha v e t he G a ia ID , w hi c h i s th e

22   ac t ua l I D f or th e u se r .         In a co r re s po n di ng co l um n t o

23   th e r i gh t o f t ha t m ar k ed de v ic e I D, wh i ch i s w h at

24   we ' ve be en se e in g i n t he st a ge 1 / st a ge 2 re q ue s ts ,

25   an d t h at i s t h e a no ny m ou s n u mb er .         S o n ow w h at it 's
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 103 of 186 PageID# 776

                             Mc IN V AI L LE - DI R EC T                       1 03

 1   gi v in g y ou is it ' s la b el i ng th e a no n ym o us n u mb e r wi t h

 2   it s r e al n u mb e r n ow s o t h at it c a n b e i de nt i fi e d.

 3   Q    D o y o u kn o w h ow l a w e nf o rc em e nt na r ro we d t h e li s t

 4   of ni n e do w n t o t he se th r ee ?

 5   A    N o , I d on ' t.

 6                  T H E C OU R T:      D o y ou kn ow wh o n a rr ow e d i t d ow n

 7   to th r ee ?

 8                  T H E W IT N ES S:      I be l ie ve Hy l to n w as th e

 9   re q ue s te r f or th a t.

10                  T H E C OU R T:      O ka y .

11   BY MR . P RI C E:

12   Q    D i d a ny o f t h es e t hr e e s ee m l ik e o d d ch o ic e s t o

13   in c lu d e to yo u ?      We j u st ta l ke d a bo u t --

14   A    Y e p.     S o, th e d ev i ce ID en di n g 2 66 2 , wh i ch wa s t he

15   bl u e e xa m pl e t ha t w e r ev i ew e d, t h at is th e I D t ha t y ou

16   se e e a rl ie r i n t h e da y a t t h e ap a rt m en t s pa s si n g by

17   th e - - o n t he ro a d th e re pa s t th e c h ur ch an d t h en

18   re t ur n in g b ac k t o t he ap a rt m en ts .       T ha t I D m ad e i t t o

19   th e f i na l t hr e e.

20   Q    W h y d id i t s t ri ke yo u a s o dd th a t t ha t I D w ou ld

21   ma k e i t t o th e f i na l t hr e e?

22   A    F r om lo ok i ng at t h e d at a , it ap p ea rs th a t t he

23   de v ic e o nl y p a ss e d by th e l o ca ti o n, no t h av i ng ti me to

24   st o p.   I t j us t d o es n' t a p pe a r th a t t he re wa s t i me i n

25   th e re to e v en st o p th r ou g h t he g e of e nc e b as e d o n t he
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 104 of 186 PageID# 777

                              Mc IN V AI L LE - DI R EC T                  1 04

 1   da t a t ha t w as gi v en i n s t ag e 2 .

 2   Q     D o y o u re c al l w ha t t i me of d a y M r. Bl ue hi t i ns i de

 3   th a t g eo f en ce ?

 4   A     I t w a s 4: 3 5: 4 5.

 5   Q     H o w m an y m in u te s w as th a t be f or e t h e in c id e nt ?

 6   A     I be l ie ve ab o ut 2 0 m i nu t es .      I d on ' t kn o w t he

 7   ex a ct ti me .       I t h in k i t w as ju st be f or e 5 :0 0 .

 8   Q     S o h e o nl y h i t on c e i n t he c h ur c h 20 mi n ut e s

 9   be f or e t he ro b be r y?

10   A     C o rr e ct .

11   Q     B u t h e wa s i n cl ud e d i n t he f i na l t h re e h er e ?

12   A     C o rr e ct .

13   Q     D o y o u kn o w w hy l a w e nf o rc em e nt mi g ht i n cl u de

14   so m eo n e wh o w a sn ' t at th e b a nk o r i n t h e pa r ki n g l ot ?

15   A     I ' m no t s u re .

16   Q     D o y o u kn o w w ho m i gh t k n ow ?

17   A     I as s um e H yl t on , s in c e h e ma d e t he re qu e st .

18   Q     W h at ab ou t t h e ma g is t ra t e ju d ge wh o i ss u ed th i s

19   wa r ra n t?

20   A     O h , I h av e n o i de a .

21   Q     S o , yo u c a n' t t el l , b as e d on th e i nf o rm a ti o n yo u

22   ha v e, ho w t he go v er nm e nt we n t fr o m 1 9 d ow n t o 9 d ow n

23   to 3?

24   A     No.

25   Q     W h at wo ul d y o u ne e d t o k no w?
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 105 of 186 PageID# 778

                              Mc IN V AI L LE - DI R EC T                       1 05

 1   A     I as s um e t he i r th o ug h t p ro ce s s a s t o wh a t

 2   co n st i tu te s n e ed i ng t o k n ow mo re ab o ut ea ch do t t ha t

 3   sh o ws up .

 4   Q     S o y o u' d w an t t o k no w h o w th e l a w e nf or c em e nt

 5   of f ic e rs m a de th e ir d e te r mi n at io n s h er e ?

 6   A     Y e s.     I w o ul d a ss u me th a t th e re ' s a r ea s on be h in d

 7   ch o os i ng c e rt a in ID s o ve r a n ot he r .

 8   Q     A n yt h in g e ls e y ou wo u ld wa nt to kn o w?

 9   A     I ' m s ur e t ha t w ou l d b e h el pf u l, ju st th e r e as on i ng

10   be h in d i t, an d j u st t h e a pp l ic at i on ho w i t w as -- h o w

11   th e d a ta w a s a pp l ie d t o t he ma p t o g et a n

12   un d er s ta nd i ng of wh at it wa s t el l in g y o u.

13   Q     A l l r ig ht .     T ha nk yo u v e ry m u ch .

14                   T H E C OU R T:      I w a nt to a s k o ne q u es t io n a bo u t

15   th e se ex hi b it s .      Th es e c o mm u ni ca t io n s, Ex hi b it s 6 , 7 ,

16   8, an d 9 , i s t he r e an y th i ng on t h e e xh i bi ts th e ms el v es

17   to id e nt if y t h e d at e a nd ti m e th e y w er e t ra n sm i tt ed ?

18                   T H E W IT N ES S:     N o , I d o n ot th in k t h er e a re .

19   Th e o n ly o n e t ha t h as an y r e fe re n ce of da te an d t im e

20   wa s o n e of th e f o ll ow - up em a il s t ha t r ef e re n ce s a

21   pr i or re qu e st on 7- 1 a nd 7- 2 , bu t t h at 's al l .

22                   T H E C OU R T:      A ll ri g ht .   Th a nk yo u.

23                   M R . P RI C E:      N o f ur t he r q ue s ti o ns a t t h is

24   po i nt .      Th a nk yo u , Yo u r H on o r.

25                   T H E C OU R T:      A ll ri g ht .
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 106 of 186 PageID# 779

                             Mc IN V AI L LE - DI R EC T                         1 06

 1                 M r . S im o n, d o y o u a nt ic i pa t e a l on g c r os s?

 2                 M R . S IM O N:      J ud g e, I th i nk pr o ba bl y b e tw ee n

 3   30 an d 4 5 m in u te s .

 4                 T H E C OU R T:      W hy do n 't w e , t he n , ju s t t ak e,

 5   ag a in , a 1 0 -m i nu t e re c es s j u st s o t h at we c a n a ll

 6   ca t ch ou r b re a th .        I d o a pp r ec ia t e t ha t y ou al l s ho w ed

 7   up ti m el y.     I wa n t to be su r e th a t w e k ee p t hi n gs

 8   mo v in g , an d s o i t w il l j u st be t e n m in u te s.             I ha ve

 9   2: 2 6.    A nd I' l l a sk y o u a ll to b e b a ck ag ai n .              Si r,

10   yo u w i ll r e ma i n - - I' m s o rr y .          1 : 26 .   D ay li g ht Sa vi n g

11   Ti m e h ap pe n ed .

12                 S i r, yo u w il l r e ma i n un d er oa th , a n d I 'l l

13   ad v is e y ou ag a in , d on ' t s pe a k to an y bo d y ab o ut yo u r

14   te s ti m on y, an d I ' ll a s k e ve r yb od y h e re no t t o s pe ak to

15   hi m .    Al l r ig h t?    T en - mi n ut e r ec e ss .

16                 ( R ec e ss ta ke n .)

17                 T H E C OU R T:      A ll ri g ht .      Mr . S i mo n, ar e y ou

18   pr e pa r ed f o r c ro s s?

19                 M R . S IM O N:      Y es , J u dg e.

20                 T H E C OU R T:      I r e mi n d yo u t h at yo u a re un d er

21   oa t h, si r.

22                 T H E W IT N ES S:     Y e s, ma 'a m .

23

24

25
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 107 of 186 PageID# 780

                              M cI NV A IL L E - C RO S S                         1 07

 1         C R OS S -E XA M IN A TI ON

 2   BY MR . S IM O N:

 3   Q     M r . M cI nv a il l e; i s t h at ri gh t ?

 4   A     Y e s, si r.

 5   Q     G o od af te r no o n.

 6   A     G o od af te r no o n.

 7   Q     M r . M cI nv a il l e, y o u' v e b ee n c al l ed to t e st i fy in

 8   th i s h ea ri n g.     A n d yo u r t es t im on y , i f I u nd e rs t an d i t

 9   co r re c t, i s t h at yo u h av e - - y ou ha v e to op t i n i n o ne

10   fo r m o r an o th e r i nt o G oo g le to c o ll e ct yo ur lo c at io n

11   hi s to r y; i s t h at co rr e ct ?

12                  T H E C OU R T:      N ow , M r . Si m on , y ou ' re de f in it e ly

13   go i ng to h a ve to be c l os e r t o th e m i cr o ph on e .               It 's

14   na t ur a l to lo o k a t th e w i tn e ss , b ut wh e n yo u d o t ha t ,

15   yo u r f ac e i s a wa y f ro m t h e m ic ro p ho n e.

16                  M R . S IM O N:      U nd e rs t oo d, Ju d ge .   An d m y

17   ap o lo g ie s.

18   BY MR . S IM O N:

19   Q     M r . M cI nv a il l e, y o u' v e b ee n c al l ed to t e st i fy i n

20   th i s h ea ri n g t od a y.        A nd , a s I u n de r st a nd , y ou r

21   te s ti m on y o n d ir e ct e x am i na t io n w as on a fe w f r on ts .

22   Fi r st , y ou sa y o n l oc a ti o n h is to r y t he us er ha s t o o pt

23   in fo r t he co l le c ti on of th a t lo c at i on hi st o ry ;

24   co r re c t?

25   A     T h at ' s co r re c t.
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 108 of 186 PageID# 781

                               M cI NV A IL L E - C RO S S                  1 08

 1   Q     A n d y ou r t es t im on y w i th re sp e ct to th e c la r it y

 2   ab o ut th at lo c at i on i n fo r ma t io n - - i f w e co u ld pu ll

 3   ba c k u p ex h ib i t - - De f en s e E xh ib i t 4 a nd ju s t g o to

 4   th e e n d of th a t v id eo an d p a us e i t.

 5   A     T h e v er y e nd ?

 6   Q     Y e s, t h e v er y e nd of De f en se Ex h ib i t 4.

 7   A     O k ay .

 8   Q     O k ay .      An d s o o nc e t h at cl ea r s o ff t h e s cr e en , c an

 9   yo u r e ad w h at -- th is is th e 4 -m i nu t e- 45 - se c on d m ar k

10   of De f en se Ex h ib i t 4.        C a n y ou r e ad fo r t he Co u rt

11   wh a t' s t he r e o n t he s c re e n t he re ?

12   A     Y e s, si r.       I t s ay s " G et th e m os t f ro m G o og l e

13   Ma p s. "   Th e n " Go o gl e n ee d s t o pe r io d ic al l y s to r e yo u r

14   lo c at i on t o i m pr o ve r o ut e r e co mm e nd a ti o ns , s ea r ch

15   su g ge s ti on s , a nd mo re .      L ea r n mo r e. "   An d t h en th e

16   in d ic a to r i s " ye s , I' m i n " o r "s k ip . "

17   Q     A n d y ou d i dn ' t cl i ck th e " le a rn mo re " b o x i n th i s

18   si m ul a ti on ; i s t h at r i gh t ?

19   A     N o t i n th e v i de o, no , s i r.

20   Q     O k ay .      Bu t i f y ou di d c l ic k t ha t " le a rn mo r e" b o x,

21   yo u 'd be t o ld ab o ut w h at ty p e of in f or m at io n t h ey 'r e

22   st o ri n g, h o w l on g t he y 'r e s t or in g i t ; ri g ht ?

23   A     I t t a ke s y ou to t h e G oo g le t e rm s a n d pr i va c y

24   ag r ee m en ts .     I t t ak es yo u t o t he i r w eb s it e w he r e al l

25   of th a t is lo c at e d.
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 109 of 186 PageID# 782

                               M cI NV A IL L E - C RO S S                   1 09

 1   Q     S o i f y ou wa n te d t o k no w , yo u c o ul d k no w ; r ig h t?

 2   A     C o rr e ct .

 3   Q     I t 's c l ea r ly on t h at sc r ee n; ri g ht ?

 4   A     T h at ' s wh e re yo u w ou l d n av ig a te to i t , y es .

 5   Q     A n d w it h r es p ec t t o y ou r w or k w i th ge of e nc e

 6   wa r ra n ts - - y o u t es ti f ie d t h at y o u g en e ra ll y w o rk w i th

 7   ge o fe n ce w a rr a nt s .     C a n y ou sa y t ha t w it h m o re

 8   cl a ri t y?     H ow ma n y ti m es ha v e yo u e x am in e d a g e of en c e

 9   wa r ra n t?

10   A     I do n 't k n ow ab ou t h o w m an y t im e s.        I 'v e l o ok ed at

11   se v er a l th r ou g ho u t se v er a l s ta te s .    I se e t h em qu it e

12   of t en in N o rt h C a ro li n a w he r e I d o a l ot of wo r k.              A

13   do z en .

14   Q     O k ay .     A d oz e n.    A nd so yo ur un d er s ta nd i ng --

15   ri g ht ? - - i s t ha t t he r e a re th re e s t ep s ; co r re c t?

16   A     W e ll , t ha t 's wh at th e y o ut li n ed in t h e b ri e f, y e s.

17   Q     O k ay .     An d y o u' ve lo o ke d a t t he se a rc h w ar r an t i n

18   th i s c as e i n D ef e ns e E xh i bi t 2 ; r ig h t?

19   A     C o rr e ct .

20   Q     O k ay .     An d i n t ha t p r oc e ss , t he r e' s a m u lt i st ep

21   pr o ce s s.     S te p 1 is g o in g t o b e f ro m 4 :2 0 t o 5 : 20 ; i s

22   th a t r ig ht ?

23   A     I be l ie ve so , y es .

24   Q     O k ay .     An d t h at 's go i ng to b e w h at we 'v e b e en

25   ta l ki n g ab o ut as in si d e t he bo x; ri g ht ?
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 110 of 186 PageID# 783

                                M cI NV A IL L E - C RO S S                       1 10

 1   A     C o rr e ct .

 2                    T H E C OU R T:   W ai t a mi nu t e.     W h at a r e y ou

 3   re f er r in g t o?

 4                    M R . S IM O N:   W e' r e r ef er r in g t o D ef e ns e

 5   Ex h ib i t 2, Yo u r H on or .        T hi s i s t he se ar c h w ar r an t i n

 6   th e c a se h e w a s t es ti f yi n g t o ea r li e r ab o ut th e

 7   di f fe r en ce st e ps --

 8                    T H E C OU R T:   T he se a rc h w ar r an t i s E xh i bi t 1 .

 9   Th e G o og le am i cu s b ri e f i s E xh ib i t 2 .

10                    M R . S IM O N:   M y a po l og ie s , Y ou r H on o r.      I 'v e

11   be e n a sk in g t h e w it ne s s a bo u t De f en s e E xh ib i t 1 .             My

12   ap o lo g ie s.

13                    T H E C OU R T:   T ha t 's al l r ig h t.

14   BY MR . S IM O N:

15   Q     A n d I 'm r e fe r ri ng to wh a t wo u ld be , e ss e nt i al ly ,

16   th e f o ur th li s te d p ag e o f D e fe ns e E x hi bi t 1 .            T ha t 'l l

17   be at t ac hm e nt 2.         I t s ta r ts as a t ta c hm e nt 2 an d

18   ba s ic a ll y o ut l in e s th i s p ro c es s, th i s t hr ee - st e p

19   pr o ce s s.      F ir s t s te p i s g oi n g to be in s id e t ha t

20   15 0 -m e te r r ad i us ; c or r ec t ?

21   A     Y o u' re on pa g e 3?

22   Q     I ' m j us t a sk i ng y o u a bo u t th e s e ar c h wa r ra n t.

23   A     Y e s, it i s .

24   Q     O k ay .

25                    T H E C OU R T:   W el l , h e' s a ll o we d t o l oo k a t t he
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 111 of 186 PageID# 784

                                M cI NV A IL L E - C RO S S                 1 11

 1   do c um e nt s.

 2                    M R . S IM O N:   U nd e rs t oo d, Ju d ge .

 3                    T H E C OU R T:   S o, yo u s ho u ld gi v e yo u r a ns we r

 4   ba s ed on t h e d oc u me nt s .

 5   A     I ju s t th o ug h t yo u r e fe r re d m e t o a p ag e .       Th at ' s

 6   ju s t w ha t I w a s c la ri f yi n g.

 7   BY MR . S IM O N:

 8   Q     O k ay .      An d s o s ta g e 1 g i ve s y ou po i nt s t ha t a r e

 9   in s id e o f t ha t 1 5 0 me t er ra d iu s; co r re c t?

10   A     C o rr e ct .

11   Q     A n d t he n l aw en fo r ce m en t c an ge t a d di ti o na l

12   lo c at i on i n fo r ma t io n f or 30 mi nu t es be f or e; co r re ct ?

13   A     Y e s.

14   Q     A n d t he n 3 0 m in ut e s a ft e r; c o rr e ct ?

15   A     C o rr e ct .

16   Q     A n d t ha t' s s t ag e 2 ; r ig h t?

17   A     C o rr e ct .

18   Q     B u t i n st a ge 1, y o u o nl y g et po i nt s t ha t a r e

19   in s id e t ha t r a di u s; c o rr e ct ?

20   A     T h at ' s co r re c t.

21   Q     A l l r ig ht .      N ow , y ou ' ve be en te s ti f yi ng a l it tl e

22   bi t a b ou t t he an o ny mo u s n at u re o f t h e r et ur n s i n th i s

23   ca s e.   A nd th e r a w da t a i s E xh ib i t 3 , bu t I wo n 't

24   ne c es s ar il y w a lk yo u p ag e b y p ag e t h ro u gh t h at .      Bu t

25   yo u 'v e t es t if i ed ab ou t a Mr . G re e n, a Mr . B l ue , a
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 112 of 186 PageID# 785

                             M cI NV A IL L E - C RO S S                   1 12

 1   Mr . Y e ll ow ; r i gh t ?

 2   A     C o rr e ct .

 3   Q     A n d M r. G r ee n , in yo u r t hr ee - pa s s vi d eo , D e fe ns e

 4   Ex h ib i t 5, th a t s ta rt s a t a b ou t t he 28 -s e co n d m ar k

 5   an d i t e nd s 1 5 16 , t he id e nt i fi er .       Y ou do n' t k n ow w h o

 6   Mr . G r ee n i s; co r re ct ?

 7   A     N o , s ir .

 8   Q     A n d M r. B l ue , t ha t s t ar t s at ab o ut , I t h in k , th e

 9   1 m in u te a n d 5 0 s ec on d m a rk of D e fe n se Ex hi b it 5.          Y ou

10   do n 't kn ow wh o M r . Bl u e i s; co rr e ct ?

11   A     N o , s ir .

12   Q     A n d w it h r es p ec t t o M r. Ye ll o w, th at st a rt s a bo u t

13   th e 2 mi nu t e 2 7 s ec on d m a rk of D e fe n se Ex hi b it 5.           Y ou

14   do n 't kn ow wh o M r . Ye l lo w i s ; co r re c t?

15   A     N o , s ir , I d o n' t.

16   Q     A n d t ha t m ea n s th e y' r e a no ny m ou s ; ri g ht ?

17   A     N o , n ot t h at th ey ' re an o ny mo u s.      J us t t h at I ca n 't

18   po s it i ve ly id e nt i fy t h e p er s on .

19   Q     B u t y ou r t es t im on y t o t h is C o ur t t o da y u nd e r o at h

20   is th a t yo u d o n' t k no w w h o M r. G r ee n i s ; co r re c t?

21   A     I do no t k no w .

22   Q     A n d M r. B l ue , y ou do n 't kn ow hi m ; ri g ht ?

23   A     No.

24   Q     M r . Ye l lo w , d on 't kn o w h im ; r ig h t?

25   A     No.
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 113 of 186 PageID# 786

                                M cI NV A IL L E - C RO S S                     1 13

 1   Q     O k ay .      No w , y ou 'v e b e en in l a w e nf or c em e nt be fo r e

 2   yo u j o in ed En v is t a.        Y ou ' re wi th En v is t a no w ; r ig h t?

 3   A     C o rr e ct .

 4   Q     O k ay .      An d w h en y o u w er e w it h l a w e nf or c em e nt , y ou

 5   wo u ld n 't g o t o a ju dg e o r p l ac e i n a n af f id a vi t t ha t

 6   yo u c a n ge t a se a rc h w ar r an t o n a h o me ba se d o n t he

 7   da t a y ou r e vi e we d i n s ta g e 3 a t s ta g e 1; co r re c t?

 8   A     F r om wh ic h s t ag e?

 9   Q     L e t' s s ay st a ge 2 .        S ta g e 2.       Y o u w ou ld n 't go g e t

10   a s ea r ch w a rr a nt ba se d o n t h is i n fo r ma ti o n t ha t y ou

11   pl o tt e d in De f en s e Ex h ib i t 5 ; co r re c t?

12   A     N o t f ro m s ta g e 2, no .

13   Q     O k ay .

14                    T H E C OU R T:   A s e ar c h of wh a t?       O f w hi c h da t a

15   po i nt ?

16                    M R . S IM O N:   W el l , w e' re ta l ki ng ab o ut -- w e

17   ca n g o o ne by on e , Ju d ge .

18   BY MR . S IM O N:

19   Q     M r . G re en -- th is is at th e 2 8- s ec o nd m a rk th at

20   be g an .   Th e t e st i mo ny on di r ec t e xa m in a ti on wa s t ha t

21   th i s w as a si n gl e -f am i ly re s id en c e t ha t y ou we n t ba c k

22   to ; c o rr e ct ?

23   A     C o rr e ct .

24   Q     A n d b as ed on wh at yo u r e vi ew e d a t s ta ge 1 a nd

25   st a ge 2 ab o ut Mr . G re e n - - t hi s i s t he id en t if i er , t he
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 114 of 186 PageID# 787

                               M cI NV A IL L E - C RO S S                 1 14

 1   an o ny m ou s i de n ti f ie r t ha t e n ds 1 5 16 -- yo u w ou l dn ' t go

 2   an d g e t a s ea r ch wa rr a nt ba s ed o n t h at in fo r ma t io n;

 3   co r re c t?

 4   A     N o , I w ou l d n ot .

 5   Q     Y o u w ou ld ne e d to kn o w m or e; ri g ht ?

 6   A     Y e s.

 7   Q     A n d t he s a me wi th re s pe c t to Mr . B lu e .        Yo u s ai d

 8   Mr . B l ue w e nt ba c k to an ap a rt me n t; co r re ct ?

 9   A     C o rr e ct .

10   Q     A n d t he n h e w en t t o a no t he r r es i de n ce ; c or r ec t?

11   A     C o rr e ct .

12   Q     A n d y ou w o ul d n' t g et a s ea rc h w a rr a nt f o r e it he r

13   th a t a pa r tm en t c o mp le x o r t h at h o me ba se d o n t h os e

14   re t ur n s; c o rr e ct ?

15   A     N o , I w ou l dn ' t.

16   Q     O k ay .     An d t h at 's be c au s e yo u d o n' t k no w w h o th e y

17   ar e ; r ig h t?

18   A     C o rr e ct , o r w ha t y ou wo u ld b e s e ar ch i ng fo r .

19   Q     N o w, w i th re s pe ct to Mr . Y el l ow , a ga i n, wi t h th e

20   si n gl e -f am i ly re s id en c e, yo u w ou l dn ' t t ry t o g e t a

21   se a rc h w ar r an t b a se d o n t ha t i nf o rm a ti on ; r i gh t ?

22   A     No.

23   Q     Y o u w ou ld wa n t to kn o w m or e?

24   A     Y e s.

25   Q     O k ay .     An d s p ea ki n g t o w an ti n g t o k no w m or e , yo u
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 115 of 186 PageID# 788

                                M cI NV A IL L E - C RO S S                1 15

 1   we r e t al k in g a bo u t be i ng a b it b e fu d dl ed as to wh y

 2   th e y m ig ht be lo o ki ng at al l t he s e o th e r pe o pl e - -

 3   ri g ht ? - - a t s ta g e 2 a nd st a ge 3 ; c o rr e ct ?

 4   A     C o rr e ct .

 5   Q     A l l r ig ht .

 6                    M R . S IM O N:   C an we pu ll up De f en se Ex h ib it 6?

 7   BY MR . S IM O N:

 8   Q     D e fe n se E x hi b it 6 , d o y o u se e t h at f i rs t l i st ed

 9   nu m be r t he r e t ha t e nd s w i th 56 59 ?

10   A     B e ar wi th me .

11   Q     I ' ll gi ve yo u a m i nu t e.

12   A     Y e s, I do .

13   Q     O k ay .      Le t 's lo ok at De f en se Ex h ib i t 7.      D o y ou

14   se e t h at f i rs t l i st ed nu m be r i n D ef e ns e E xh i bi t 7 , d o

15   yo u s e e th a t?

16   A     C o rr e ct .

17   Q     T h at ' s th e s a me a s t h at fi rs t l i st e d nu m be r i n

18   De f en s e Ex h ib i t 6 ?

19   A     I t i s.

20   Q     A n d t he n E xh i bi t 8 , D ef e ns e E xh i bi t 8 , t hi s i s

21   wh e n i t' s n ar r ow e d do w n t o n in e; co r re c t?

22   A     C o rr e ct .

23   Q     A n d w ha t' s t h e fi r st li s te d n um b er th er e ?     It 's

24   th e s a me o n e a s t he f i rs t l i st ed in De f en se Ex h ib it s 6

25   an d 7 ; c or r ec t ?
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 116 of 186 PageID# 789

                            M cI NV A IL L E - C RO S S                     1 16

 1   A    C o rr e ct .

 2   Q    A n d n ow l e t' s l oo k , f in a ll y, at De f en se Ex h ib it 9.

 3   Th e f i rs t l is t ed nu mb e r i s t he s a me as th e f ir s t

 4   li s te d n um b er in 6, 7 , a n d 8 ; co r re c t?

 5   A    C o rr e ct .

 6   Q    D i d yo u p l ot th at nu m be r ?

 7   A    I di d.

 8   Q    O k ay .   An d w h at d i d y ou co me to fi n d ou t a b ou t

 9   th a t n um b er b a se d o n y ou r e x pe rt op i ni o n?

10   A    T h er e w er e p o in ts wi t hi n t he ar e a, of c o ur s e

11   in s id e t he ci r cl e , in th e i n it ia l r e qu e st .       Th o se w e re

12   bo t h a t th e c h ur c h an d t h e b an k.        A n d t he s t ag e 2

13   po r ti o n of th a t s am e p er s on ' s da t a, it s h ow s t r av el

14   fr o m t ha t a re a s o ut h, aw a y f ro m t ha t a re a .       I d on 't

15   ex a ct l y re c al l t h e ex a ct ar e a to de s cr i be i t , b ut

16   so u th , a wa y f r om th e c ir c le .

17   Q    S o b a se d o n y ou r e xp e rt op in i on , l oo k in g a t t hi s

18   ca s e, in y o ur ex p er t o pi n io n , is th a t th e d e vi c e th a t

19   li k el y w as in v ol v ed i n t h e c ri me he r e?

20   A    Y e s, i t c o ul d h av e b e en .

21   Q    O k ay .   No w , w it h r es p ec t t o y ou r u nd e rs t an d in g o f

22   Go o gl e , yo u 'r e h e re t o t e st i fy a b ou t m a te ri a ls th at

23   Go o gl e m ig h t t ur n o ve r ; c or r ec t?

24   A    C o rr e ct .

25   Q    T h at th e d ef e nd an t w a nt s G oo g le to tu rn ov e r;
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 117 of 186 PageID# 790

                              M cI NV A IL L E - C RO S S                   1 17

 1   co r re c t?

 2   A     Y e s.

 3   Q     Y o u n ev er wo r ke d f or Go o gl e?

 4   A     No.

 5   Q     O k ay .    To th e e xt e nt th a t yo u 'v e w o rk ed wi t h

 6   Go o gl e , ha v e y ou se en th e m p ro vi d e, in a ge o fe n ce

 7   wa r ra n t, a n y a dd i ti on a l i nf o rm at i on th an wh a t' s b ee n

 8   pr o vi d ed t o t h e U ni te d S t at e s he r e?

 9   A     I ' ve ne ve r s e en i t r e qu e st ed .

10   Q     Y o u' v e no t - - w el l , l et me r e ph r as e.        H a ve yo u

11   se e n - - th e s t ag e 3 r e tu r ns yo u' v e s ee n i n t hi s c as e ;

12   co r re c t?     T he st a ge 3 re t ur n s yo u 'v e s ee n ?

13   A     I ha v e se e n t he m, ye s .

14   Q     Y o u' v e se e n t he l o ng i tu d e an d t h e l at it u de in t h is

15   ca s e?

16   A     C o rr e ct .

17   Q     O k ay .    An d y o u kn o w i t' s a g e of e nc e w ar r an t ;

18   ri g ht ?

19   A     C o rr e ct .

20   Q     Y o u' v e wo r ke d w it h s o me ot he r g e of e nc e w ar r an ts ;

21   co r re c t?

22   A     C o rr e ct .

23   Q     A r e a ll o f t h os e f ro m G o og le , a l l t ho se ge o fe n ce

24   wa r ra n ts ?

25   A     Y e s.
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 118 of 186 PageID# 791

                                M cI NV A IL L E - C RO S S                   1 18

 1   Q        A n d G oo gl e h a s pr o vi d ed th e s am e i n fo rm a ti o n;

 2   co r re c t?

 3   A        Y e s.

 4   Q        O k ay .   No t hi n g di f fe r en t ; ri g ht ?

 5   A        I me a n, b e si d es t h e p ar t ic ul a rs of th e c as e , no .

 6   Q        B e si d es t h e f ac t t ha t i t 's a di f fe r en t c ri m e

 7   co m mi t te d e ls e wh e re ; r ig h t?

 8   A        Y e s.

 9   Q        A n d d if fe r en t d ev i ce s t h en a v ai l ab l e.   I n t ho se

10   ca s es , n ot al l o f t he m , b ut le t' s s a y t he v a st

11   ma j or i ty o f t h em , t he y w e re pr os e cu t ed ; c or r ec t ?

12   A        I me a n, e i th e r th e y a re or a r e c ur r en tl y b e in g,

13   ye s .

14   Q        O k ay .   No w , w it h r es p ec t t o t he sp ec i fi c r e qu es t

15   ma d e i n th i s E CF No . 2 8, yo u 'v e r ev i ew e d th e m o ti o n

16   fo r d i sc ov e ry th a t th e d e fe n da nt s f i le d ; is th a t

17   ri g ht ?

18   A        I do n 't k n ow ab ou t t h e m ot io n .

19   Q        B u t yo u h a ve be en ma d e a wa re of th e d if f er e nt

20   re q ue s ts t h at th e d ef e nd a nt is m a ki n g in th i s c as e;

21   ri g ht ?

22   A        C o rr e ct .

23   Q        O k ay .   An d y o ur t e st i mo n y ea r li e r w as t h at so me of

24   th i s c ou ld be he l pf ul ; r i gh t ?

25   A        Y e s.
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 119 of 186 PageID# 792

                              M cI NV A IL L E - C RO S S                   1 19

 1   Q    M i gh t b e h el p fu l; co r re c t?

 2   A    Y e s.

 3   Q    A r e y ou f a mi l ia r w it h t h e fa c ts of th is pa r ti c ul ar

 4   ca s e?

 5   A    N o t t he e n ti r e ca s e, no .

 6   Q    A r e y ou f a mi l ia r w it h t h e fa c t t ha t a s e ar c h

 7   wa r ra n t wa s e x ec u te d i n t hi s c as e o n t h re e r es i de nc e s?

 8   A    N o , s ir .

 9   Q    A r e y ou f a mi l ia r w it h t h e fa c t t ha t t he r e' s

10   ey e wi t ne ss te s ti m on y p la c in g a b l ue Bu i ck b e hi n d th e

11   ba n k?

12   A    N o , s ir .

13   Q    O k ay .     So , y o u' re no t f a mi li a r w it h t he fa c ts o f

14   th i s p ar ti c ul a r c as e; co r re c t?

15   A    No.        I ' ve be e n -- th i s i s wh a t I 'v e l oo k ed at .

16   Q    S o , wh e n y ou sa y i t c ou l d be he l pf ul , y o u s ay t h at

17   on a b la n k sl a te ; r ig h t?

18   A    Y e s, j u st in te rm s o f t h e re q ue s t it s el f , y es .

19   Q    O k ay .     No w , l et 's ta l k a bo ut on e o f t he ho l y gr a il

20   re q ue s ts , i t s ee m s.    Y ou we r e ta l ki n g ab o ut an

21   al g or i th m; co r re c t?

22   A    C o rr e ct .

23   Q    A n d th a t a lg o ri th m , t o y ou r m in d , yo u w o ul d b e

24   ab l e t o cr a ck Go o gl e' s c a se , k no w e x ac tl y w h at th ey ' re

25   do i ng an d h ow th e y' re do i ng it ; r ig h t?
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 120 of 186 PageID# 793

                              M cI NV A IL L E - C RO S S                 1 20

 1   A     S u re .

 2   Q     O k ay .    Wo u ld yo u k no w h o w to do th a t?

 3   A     P r ob a bl y n ot .

 4   Q     O k ay .    So , y o ur t e st i mo n y in th i s ca s e u nd e r oa t h

 5   to th i s Co u rt is th at th i s i nf or m at i on sh ou l d b e

 6   pr o vi d ed b y G o og l e, b u t y ou pe rs o na l ly co ul d n o t do

 7   an y th i ng w i th it ; c or r ec t ?

 8   A     I do n 't k n ow th at I c an , b ut I w ou ld as s um e i t' s

 9   qu i te co m pl ex .

10   Q     O k ay .    To o c o mp le x f o r y ou t o g e t?

11   A     C o ul d b e.

12   Q     O k ay .    Ar e y o u pr e pa r ed to - - i t s e em s t ha t i n

13   ta l ki n g ab o ut Go o gl e, yo u r t es ti m on y i s a t n o p oi nt

14   go i ng to b e t h at yo u k no w a n yt hi n g f or a fa c t;

15   co r re c t?     W it h r e sp ec t t o G o og le ?

16   A     F r om li ke -- fr om --

17   Q     I n t e rm s o f t he r e qu e st s t ha t t h e de f en d an t h as

18   ap p ri s ed y o u o f, th at th e y' v e ma d e y ou a w ar e o f t ha t

19   th e y w an t f ro m G o og le , y o ur te st i mo n y ha s c o ns i st en t ly

20   be e n c ou ld be , m a y be , b u t y ou d o n' t k no w ; c or r ec t?

21   A     C o rr e ct .    We do n' t k n ow wh at we ca n g et fr o m

22   Go o gl e b ec a us e w e d on ' t k no w w ha t p r oc e ss , p ol i ci es ,

23   do c um e nt at i on th e y ha v e o n t he p r oc e ss .

24   Q     A n d b ec au s e o f th a t, yo u c an ' t a ct u al ly si t h e re

25   an d t e ll u s w h at wo ul d b e h e lp fu l ; r ig h t?
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 121 of 186 PageID# 794

                               M cI NV A IL L E - C RO S S                  1 21

 1   A     C o rr e ct .

 2   Q     O k ay .     No w , I 'm g o in g t o j um p b a ck a li t tl e b it

 3   he r e.       Y ou ' ve be e n qu a li f ie d a s a n e xp e rt h e re , b ut I

 4   wa n t t o ta l k t o y ou a li t tl e b it ab o ut yo ur tr a in in g

 5   an d e x pe rt i se .     W e re c ei v ed yo ur C. V . i n th i s c as e.

 6   I' m s u re y o u' r e a wa re of th a t; r i gh t ?

 7   A     Y e s, si r.

 8   Q     O k ay .     An d y o u' ve re c ei v ed a p pr o xi m at el y 1 0 0 h ou rs

 9   in lo c at io n t r ai n in g; co r re c t?

10   A     S o me w he re in th at ar e a.        I d o n' t k n ow t h e e xa c t

11   nu m be r .

12   Q     O k ay .     Bu t w o ul d i t s ou n d co r re c t t o yo u i f I to ld

13   yo u t h at a p pr o xi m at el y h a lf of y o ur tr a in in g c a me f r om

14   En v is t a Fo r en s ic s , yo u r e mp l oy er ?      C or r ec t?

15   A     C o rr e ct .

16   Q     A l l r ig ht .     A nd E n vi s ta is a co m pa ny -- as fa r a s

17   yo u 'r e c on c er n ed -- r i gh t ? - - yo u 'r e g oi n g o ut an d

18   yo u 'r e j us t t e st i fy in g p r im a ri ly fo r d e fe nd a nt s a cr o ss

19   th e c o un tr y ; r ig h t?

20   A     W e d o p la i nt i ff w o rk .     W e wo r k b ot h s id e s i n c iv il

21   ca s es as w e ll as cr im i na l c a se s.

22   Q     O k ay .     Ho w m a ny c a se s h a ve y o u t es t if ie d i n f o r a

23   pr o se c ut io n o f a de fe n da n t?

24   A     N o ne as a n e x pe rt in En v is ta .

25   Q     B u t w he n y ou we re in la w e nf o rc e me n t, y o u d id ?
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 122 of 186 PageID# 795

                                M cI NV A IL L E - C RO S S                       1 22

 1   A     C o rr e ct .

 2   Q     O k ay .      No w , t he s t ag e 3 re tu r ns in th is ca s e,

 3   th a t' s g oi n g t o b e th e r e tu r ns t h at co m e -- th a t' s

 4   go i ng to b e t h e r aw d a ta we ge t.                I ' m s or ry .    T ha t 's

 5   no t t h e st a ge 3.         T he ra w d a ta t h at we ge t i n t hi s

 6   ca s e t ha t h as th e l at i tu d e a nd l o ng i tu d e; r i gh t ?

 7                    T H E C OU R T:   W hi c h o ne a r e y ou as ki n g a bo ut ?

 8   Ar e y o u as k in g a b ou t E xh i bi t 3 o r s t ag e 3 r e tu r ns ?

 9                    M R . S IM O N:   I 'm -- Ju dg e , i t' s a ct u al l y --

10   th e s t ag e 3 r e tu r n is al s o t he D e fe n se Ex hi b it 3.                  S o,

11   th a t' s j us t t h e t hr ee le v el s o f t ha t r e tu rn th a t' s

12   un d er se al .

13   BY MR . S IM O N:

14   Q     A n d I 'm a s ki n g, j u st ge n er al l y, ab ou t t h e l at it u de

15   an d l o ng it u de co o rd in a te s i n t hi s c a se .            Yo u c o ul d

16   pl o t t ho se ; c o rr e ct ?

17   A     C o rr e ct .

18   Q     A n d y ou w e re te st i fy i ng on d i re c t ex a mi n at i on ,

19   es s en t ia ll y , t ha t t he Go o gl e i nf o rm a ti o n in th i s ca s e

20   is 10 0 p er c en t a c cu ra t e; ri g ht ?

21                    T H E C OU R T:   W ai t .   Wa it .     W ai t .    I wa n t to be

22   su r e I u nd e rs t an d w ha t y o u' r e do i ng .

23                    M R . S IM O N:   S ur e .

24                    T H E C OU R T:   T he st a ge 3 re t ur n h as tw o

25   co l um n s, A an d B , t he G- A -I - A ID th e d ev i ce ID .                 It
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 123 of 186 PageID# 796

                              M cI NV A IL L E - C RO S S                    1 23

 1   do e sn ' t ha v e l at i tu de an d l o ng it u de th at I c an se e.

 2   So if yo u' r e o ff e ri ng th a t p re su m pt i on , y ou ne e d to

 3   te l l m e th e b a si s o f i t.

 4                  M R . S IM O N:   Y ou r H o no r, yo u 'v e c or r ec t ed m e .

 5   I' m t a lk in g a b ou t t he st a ge 1 an d 2 re t ur ns as a pa r t

 6   of th e g eo f en c e.      I 'm sa y in g s ta g e 3 b ec a us e i n m y

 7   mi n d, I' m j us t t h in ki n g a bo u t th e l a ti t ud e a nd

 8   lo n gi t ud e, bu t t h at 's in c or r ec t.

 9                  T H E C OU R T:   W hi c h i s no t i n s t ag e 3 a t a ll .

10                  M R . S IM O N:   C or r ec t .

11                  T H E C OU R T:   S o w e' v e go t t o m a ke t h e r ec or d

12   cl e ar .

13                  M R . S IM O N:   C or r ec t .   A n d I w i ll c o rr e ct

14   my s el f .

15   BY MR . S IM O N:

16   Q     T h e s ta ge 1 a nd 2 re t ur n s, t h ey ar e D ef e ns e

17   Ex h ib i t 3, th a t' s g oi n g t o b e th e l a ti t ud e a nd

18   lo n gi t ud e c oo r di n at es fo r a ce rt a in nu mb e r o f d ev ic e s;

19   co r re c t?

20   A     C o rr e ct .

21   Q     T h e st a ge 1 w as f o r 1 9; ri gh t ?

22   A     C o rr e ct .

23   Q     A n d st a ge 2 w as f o r 9 ; r ig ht ?

24   A     C o rr e ct .

25   Q     A n d w it h r es p ec t t o y ou r t es t im o ny on d i re c t
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 124 of 186 PageID# 797

                             M cI NV A IL L E - C RO S S                     1 24

 1   ex a mi n at io n i n D e fe ns e E x hi b it 5 -- an d I 'm no t a sk i ng

 2   fo r i t t o b e p ul l ed u p , b ut in D e fe n se E x hi b it 5, y o u

 3   pu t p a rt ic u la r p o in ts at pa r ti cu l ar pl ac e s; ri g ht ?

 4   A     C o rr e ct .

 5   Q     N o w, i f y o u' l l lo o k w it h m e a t c ol u mn G th e re , t he

 6   ma p d i sp la y r a di u s, i t 's yo u r un d er s ta nd i ng -- ri gh t ?

 7   -- th a t Go o gl e i s a pp r ox i ma t in g t hi s i nf o rm a ti o n;

 8   co r re c t?

 9   A     C o rr e ct .

10   Q     S o , wh e n y ou te st i fy on di re c t e xa mi n at i on to t h is

11   Co u rt an d y ou sa y t hi s i s w h er e t he pe r so n w as at t h is

12   ti m e a nd I kn o w i t fo r 1 0 0 p er ce n t c er t ai nt y , t ha t 's

13   no t c o rr e ct ; r ig h t?

14   A     I t 's a n e s ti m at ed lo c at i on o f t h e de v ic e .

15   Q     B u t yo u r D ef e ns e E xh i bi t 5 d o es n 't sh ow th a t it ' s

16   es t im a te d; co r re c t?

17   A     T h at ' s wh a t I t es t if i ed to .

18   Q     D e fe n se E x hi b it 5 sh o ws a pa r ti c ul ar po i nt at a

19   pa r ti c ul ar pl a ce ; i s t ha t c o rr ec t ?

20   A     T h at 's th e l a ti tu d e a nd lo ng i tu d e p ro vi d ed .

21   Q     O k ay .   Bu t t h e di s pl a y r ad iu s h e re , i t' s y o ur

22   un d er s ta nd i ng th a t Go o gl e t e ll s y ou th a t a c er t ai n

23   po i nt co ul d b e w i th in a c er t ai n d is p la y r ad i us ; r ig h t?

24   A     C o rr e ct .

25   Q     O k ay .   An d s o D ef e ns e E x hi bi t 5 , i f i t w er e t o
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 125 of 186 PageID# 798

                                M cI NV A IL L E - C RO S S                      1 25

 1   im p re s s up o n t hi s C ou r t t ha t i t i s a p oi n t a t a

 2   pa r ti c ul ar pl a ce at a pa r ti c ul ar ti m e, yo u w ou l dn ' t

 3   ac t ua l ly s a y t ha t ; ri g ht ?

 4   A     No.        I t 's an es ti m at i on of t h e d ev i ce 's lo c at io n .

 5   Q     O k ay .      So , D e fe ns e E x hi b it 5 is n 't a c cu r at e ;

 6   ri g ht ?

 7   A     I t 's a c cu r at e ly p l ot t ed ba se d o n t he la t it u de a n d

 8   lo n gi t ud e, ye s .       Th at do t d o es n o t m ea n t ha t t h e

 9   de v ic e i s e xa c tl y o n t op of th at do t .

10   Q     B u t i f I l oo k a t D ef e ns e E xh i bi t 5 - - a n d w e ca n

11   pu l l i t up if yo u 'd l i ke -- De fe n se Ex hi b it 5

12   in d ic a te s t ha t i t i s a p a rt i cu la r d o t at a p ar t ic ul a r

13   po i nt in t i me ; i s n' t t ha t r i gh t?

14   A     A g ai n, fr o m t he l a ti t ud e a nd lo n gi t ud e.

15   Q     O k ay .      Bu t t h at 's ho w i t i s p lo t te d i n - -

16                    T H E C OU R T:   T ha t 's as ke d a n d a ns we r ed .

17   Yo u 'v e m ad e y o ur po in t .

18                    M R . S IM O N:   O ka y .   Un de r st o od , J ud g e.

19   BY MR . S IM O N:

20   Q     W i th re sp e ct to t h os e p o in ts an d t h e ac c ur a cy

21   th e re o f, w o ul d n' t t ha t i n fo r m yo u r d is c us si o n o f th e

22   an o ny m ou s n at u re of t h e r et u rn s i n t hi s c as e ?

23   A     A s f a r as ho w b ig th e r a di us is ?

24   Q     C o rr e ct .

25   A     Y e s, i t c o ul d .
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 126 of 186 PageID# 799

                              M cI NV A IL L E - C RO S S                  1 26

 1   Q     S o , if yo u s e e a r ad i us is a ce r ta in ci r cl e , yo u

 2   wo u ld n 't b e a b le to s a y t ha t b ec a us e i t 's h e re , I k n ow

 3   fo r c e rt ai n t h at th at ' s w he r e I s ho u ld b e c h ec k in g;

 4   ri g ht ?

 5   A     T h at ' s co r re c t.

 6   Q     Y o u' d c he c k t he n e xt pl a ce ; r ig h t?

 7   A     Y o u co u ld ha v e to ch e ck mu lt i pl e , ye s .

 8   Q     C h ec k m ay b e t he b l oc k ; r ig ht ?

 9   A     I do n 't k n ow ab ou t t h e b lo ck , b u t, y e ah , i t c ou l d

10   be mo r e th a n o ne pl ac e .

11   Q     B u t yo u 'd gi v e co n si d er a ti on to co l um n G ?      Yo u' d

12   sa y l e t me lo o k a t wh a t t ha t d is p la y r a di us is ; r ig h t?

13   A     S u re .

14   Q     J u st to b e c l ea r, yo u r u nd er s ta n di n g of th e

15   di s pl a y ra d iu s i s t ha t i t 's gi vi n g y ou th e s or t o f

16   pl u s a nd m i nu s o n a cc u ra c y; ri gh t ?

17   A     T h at 's th e ir ap pr o xi m at i on o f w i th i n th i s a re a.

18   Q     O k ay .   No w , y ou w e re in la w e nf o rc e me nt fo r a

19   pe r io d o f t im e .    Ho w l on g w e re y o u i n la w e n fo r ce me n t?

20   A     E i gh t a nd a h al f y ea r s, I be l ie v e.

21   Q     O k ay .   Ei g ht an d a h a lf ye ar s .       An d i n y ou r t im e

22   in be i ng i n l a w e nf or c em e nt , i f y ou we re to ge t s or t

23   of th e s ta g e 1 a n d st a ge 2 r et ur n s t ha t l aw

24   en f or c em en t r e ce i ve d i n t hi s c as e , y ou wo ul d a s se ss

25   mu l ti p le p o in t s o ve r a p e ri o d of ti m e; co rr e ct ?
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 127 of 186 PageID# 800

                                M cI NV A IL L E - C RO S S                   1 27

 1   A        C o rr e ct .

 2   Q        A n d y ou w o ul d a ss e ss th o se p o in t s f or a nu m be r o f

 3   re a so n s; r i gh t ?

 4   A        S u re .

 5   Q        Y o u w ou ld as s es s m ay b e w he th e r y ou co ul d l o ok i n to

 6   so m e f ur t he r c on n ec ti o n w it h t he po t en t ia l p er p et ra t or

 7   of th e c ri m e; ri g ht ?

 8   A        C o rr e ct .

 9   Q        Y o u' d m ay b e c he ck if th e y -- yo u 'd lo ok at it to

10   se e i f m ay b e t he y c ou l d b e a w it n es s t o a p r os e cu ti o n;

11   ri g ht ?

12   A        T h at ' s po s si b le , y es .

13   Q        A n d i f yo u k n ew t h at th e re w a s e vi d en ce in a ca s e

14   th a t s ho we d t h e p ot en t ia l - - o r t he pe rp e tr a to r o f t he

15   cr i me , t he y h a d a p ho n e t o t he ir ea r , yo u m i gh t s ay

16   le t 's se e w ho el s e is th e re , s ee if th ey ha v e a

17   co n ne c ti on to th a t ro b be r ; r ig ht ?

18   A        C o rr e ct .

19   Q        S o w h en y o u a re b e fu d dl e d at st a ge 3 an d s t ag e 2

20   wh e n t he r e ar e m u lt ip l e d ev i ce s r eq u es t ed , t ha t

21   be f ud d le me n t c om e s be c au s e y ou d o n' t r e al ly kn o w al l

22   th e f a ct s o f t hi s c as e ; r ig h t?

23   A        C o rr e ct .   I' m l oo k in g a t t he da t a a nd h o w i t co m es

24   ou t .

25   Q        O k ay .   No w , j us t t o b e c le ar , t h e d at a i n t hi s
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 128 of 186 PageID# 801

                              M cI NV A IL L E - C RO S S                      1 28

 1   ca s e, it s a cc u ra c y ca n b e a s se ss e d a t th i s p oi n t in

 2   ti m e; ri gh t ?

 3   A     B a se d o n w ha t t he y h a ve pr ov i de d , yo u c a n s ee - - I

 4   me a n, th ey ' re gi v in g y ou th e ir d e te r mi na t io n o f h ow

 5   ac c ur a te t h ey th i nk i t i s .

 6   Q     O k ay .   Bu t i f y ou ha d t h e al g or i th m, yo u w o ul dn ' t

 7   be ab l e to do an y th in g w i th th at ; r i gh t ?         W e 'v e

 8   es t ab l is he d t h at .

 9   A     I t 's p o ss i bl e .   W e d o n' t k no w .

10   Q     O k ay .   Wi t h r es pe c t t o t he a n on y mo u s id e nt i fi e r

11   fr o m M r. C h at r ie in t h is ca s e, t h e a no ny m ou s

12   id e nt i fi er , a s y o u un d er s ta n d it , i s g o in g t o b e th e

13   co l um n t ha t 's in th e f ar le f t co r ne r o f D ef e ns e

14   Ex h ib i t 3; co r re c t?     T ha t 's go in g t o b e c ol u mn A at

15   th e s t ag e 1 a n d s ta ge 2 r et u rn s?

16   A     Y e s, i t c a n b e lo c at e d i n th e re .

17   Q     A n d th a t' s t h e an o ny m ou s i de n ti f ie r f or th e se

18   fo l ks ?

19   A     C o rr e ct .

20   Q     A l l r ig ht .    A nd s o p r es u ma bl y , i f t he re ' s e vi de n ce

21   in th i s -- or if th er e 's ar g um en t i n t hi s c a se ma de by

22   th e U n it ed St a te s t ha t a pa r ti cu l ar ac co u nt wa s a t a

23   pa r ti c ul ar pl a ce in t i me , y o u co u ld pl o t th e

24   co o rd i na te s f o r t he a n on y mo u s id e nt i fi er re l at e d to

25   al l t h es e a cc o un t s; r i gh t ?
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 129 of 186 PageID# 802

                             M cI NV A IL L E - C RO S S                     1 29

 1   A     C o rr e ct .

 2   Q     A n d y ou c o ul d s ee wh i ch ac co u nt wo u ld m a tc h u p t o

 3   th e a l le ga t io n s b y th e U n it e d St a te s ; ri g ht ?

 4   A     Y e s.   A nd if yo u' r e t al k in g a bo u t fr o m s ta g e 1 t o

 5   th e f i na l s ta g e, yo u c an co m pa re th o se t h re e , y es .

 6   Q     A n d yo u c o ul d f in d o u t w ho t h at ac co u nt be l on gs

 7   to , b y y ou r t e st i mo ny , i f y o u we r e t o ge t a t l e as t t he

 8   -- we l l, l e t' s j u st t a lk ab o ut s t ag e 3 .       If yo u g et

 9   th e s u bs cr i be r i n fo , y ou kn o w wh o i t i s ; ri g ht ?

10   A     R i gh t , it pr o vi de s s u bs c ri be r i n fo r ma ti o n.

11   Q     B u t un t il st a ge 3 , y o u d on 't ac t ua ll y k n ow wh o h as

12   wh a t a cc o un t; ri g ht ?

13   A     N o , s ir .

14   Q     A n d t ha t' s t h e st a ge wh e re t h e U ni t ed S t at e s o nl y

15   go t t h re e s ub s cr i be rs ; r i gh t ?

16   A     I t 's s t ag e 3 , c or r ec t , y es .

17   Q     A n d, a g ai n , a bo ut th a t s ta ge 3 p ie c e, y o u

18   te s ti f ie d o n d ir e ct t h at yo u w er e a g ai n - - I 'm us in g

19   th e w o rd " b ef u dd l ed " - - b ut yo u w er e a l i tt l e

20   su r pr i se d t ha t M r . Bl u e e nd e d up in st a ge 3 ; r i gh t?

21   A     C o rr e ct .

22   Q     A n d -- bu t , a s we ' ve ta l ke d a bo u t, t h er e m i gh t b e

23   mu l ti p le r e as o ns to l o ok at an a c co u nt ; r ig h t?

24   A     T h er e c ou l d b e, y e ah .

25   Q     S o i t' s n o t j us t t ha t t h e Un i te d S ta t es or
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 130 of 186 PageID# 803

                              M cI N VA IL L E - R ED I RE C T                 1 30

 1   Mr . H y lt on he r e w ou ld be lo o ki ng at wh o c om m it t ed t h e

 2   cr i me ; r ig h t?

 3   A     I t 's p o ss i bl e .

 4   Q     Y o u' d b e l oo k in g a t m ay b e wh o a l so h a d s om e o th e r

 5   in v ol v em en t ; r ig h t?

 6   A     C o rr e ct .

 7   Q     A n d t ha t' s w h at y o u w ou l d do wh e n y ou w e re in la w

 8   en f or c em en t ; r ig h t?

 9   A     C o rr e ct .

10   Q     O k ay .      Yo u 'd ru n t o g ro u nd e v er y th in g y o u c ou ld ?

11   A     S u re .

12   Q     O k ay .

13                    M R . S IM O N:   N ot h in g f ur t he r , Y ou r H on o r.

14                    T H E C OU R T:   R ed i re c t?

15

16         R E DI R EC T E XA M IN AT I ON

17   BY MS . K OE N IG :

18   Q     A fe w q ue s ti o ns , M r. Mc I nv ai l le .        Th a nk yo u f or

19   yo u r t es ti m on y t o da y .

20         I wa n te d t o m ak e s ur e t h at I un d er s to od wh a t y ou

21   we r e s ay i ng i n r e sp on s e t o M r. S i mo n 's qu es t io n s.

22   Yo u 'v e w or k ed on se ve r al ge o fe nc e w a rr a nt s; is th at

23   ri g ht ?

24   A     C o rr e ct .

25   Q     O r c a se s i nv o lv in g g e of e nc e d at a .
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 131 of 186 PageID# 804

                             M cI N VA IL L E - R ED I RE C T                1 31

 1   A      C o rr e ct .

 2   Q      A n d di d y o u s ay t h at ju s t th e t e am s t ha t y o u' ve

 3   wo r ke d w it h h a ve ne ve r s o ug h t th i s e xt en d ed di s co ve r y

 4   th a t w e ha v e s ou g ht h e re ?

 5   A      C o rr e ct .   I' v e ne v er se e n it re q ue s te d.

 6   Q      A n d w he n d id yo u f ir s t s ta rt se e in g , in yo u r

 7   pr a ct i ce , t he s e g eo fe n ce wa r ra nt s c o me a b ou t ?

 8   A      I be l ie ve I h av e o ne fr o m a 2 01 7 c a se .

 9   Q      W o ul d i t b e l og ic a l, th e n, t o s e e mo r e l it i ga ti o n

10   as a n ew t e ch n iq u e co m es ou t ?

11   A      A b so l ut el y .

12   Q      A n d if we we r e ab l e t o g o -- le t 's g o t h ro u gh - -

13   so , i n g oi n g t hr o ug h - - y ou te st i fi e d on

14   cr o ss - ex am i na t io n t ha t w e d o n' t k no w e x ac tl y w h at w e

15   wo u ld be a b le to ge t f ro m G o og le un t il we a s k f or i t ;

16   ri g ht ?

17   A      C o rr e ct .

18   Q      A n d i f we we r e ab l e t o g et i n fo r ma t io n f ro m G o og le

19   th a t i nd ic a te d h o w th e y c am e u p w it h t h is p r oc e ss , h ow

20   wo u ld th at in f or m o ur ab i li t y to lo o k a t th e l e ga li t y

21   of th i s wa r ra n t t ha t t he y s o ug ht ?

22                  M R . S IM O N:   O bj e ct i on , Y ou r H o no r.    I do n' t

23   kn o w w ha t h is ba s is w o ul d b e t o k no w t he le g al i ty o f

24   it .

25                  T H E C OU R T:   I a c tu a ll y t hi n k th a t c al l s fo r a
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 132 of 186 PageID# 805

                           M cI N VA IL L E - R ED I RE C T                  1 32

 1   le g al co nc l us i on , a nd he ' s n ot a la w ye r .

 2   BY MS . K OE N IG :

 3   Q     H o w w ou ld th a t in f or m o u r un d er s ta n di ng of th e

 4   da t a?

 5   A     I t c o ul d h el p y ou un d er s ta nd , o f c o ur se , t h es e

 6   di s pl a y ra d iu s es , h ow th e y d et er m in e t h at t h at ' s w ha t

 7   th e y a pp ro x im a te .   It co u ld te ll us mo r e ab o ut th e - -

 8   fo r i n st an c e, in th e W i- F i, if t h ey re c or d w ha t W i- F i

 9   wa s u s ed t o g e ne r at e t ho s e p oi nt s .       Se v er al of th os e

10   it e ms co ul d h e lp yo u b et t er un de r st a nd ho w t he y c am e

11   up wi t h th e d a ta th at th e y p ro vi d ed .

12   Q     L e t' s b re a k i t do w n a l i tt le bi t .       S o , y ou ' ve

13   ta l ke d a bo u t h ow Go og l e p ro v id ed an es t im at e o f t h e

14   di s pl a y ra d iu s ; r ig ht ?   D o w e ha v e a ny wa y o f c he ck i ng

15   th a t w it h a ny de g re e o f c er t ai nt y ?

16   A     No.

17   Q     A n d t he o n ly wa y w e c an ge t t ha t i s i f w e g et t h e

18   me t ho d t ha t G o og l e us e d t o c re at e t h at ra di u s; ri gh t ?

19   A     C o rr e ct .

20   Q     A n d i s th a t w ha t w e g en e ra ll y t h in k w ou l d b e

21   en c om p as se d i n t h e al g or i th m ?

22   A     I wo u ld a s su m e so , o r a t l ea s t t he i r pr o ce s se s o f

23   ge n er a ti ng th i s e vi de n ce .

24   Q     W h en we s a y " al go r it h m, " w ha t d o w e k in d o f m ea n ?

25   A     I th i nk m o re th an , y o u k no w, th a n we ' re lo o ki ng at
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 133 of 186 PageID# 806

                          M cI N VA IL L E - R ED I RE C T                  1 33

 1   so m e e la bo r at e m a th em a ti c s h er e, th a t it ' s m or e o f

 2   ju s t m ay be wh a t y ou g u ys ar e r ef e rr i ng to a n d t ha t

 3   we ' ve be en ta l ki n g ab o ut .       I t' s m or e o f t he i r

 4   un d er l yi ng pr o ce s s of ta k in g u nk n ow n d a ta o r t h ei r

 5   lo c at i on h i st o ry da ta an d t u rn in g i t i n to w h at we s e e

 6   he r e.

 7   Q    A n d t he n g oi n g -- yo u k n ow , y ou we re ab l e t o ta l k

 8   wi t h u s ab o ut a c ou pl e o f e x am pl e s o f Mr . B l ue ,

 9   Mr . G r ee n, Ms . Y e ll ow as to wh at we th in k a pa t h of

10   tr a ve l m ay in d ic a te ; r ig h t?

11   A    Y e s.

12   Q    A n d i f we we r e ab l e t o h av e t he ac c es s p oi n t, i f

13   we kn e w th a t y ou ha d a n a cc e ss p o in t , wh a t w ou l d yo u

14   th e n b e ab l e t o d o to he l p u s as s es s t h e ac c ur a cy o f

15   th e d a ta t h at ' s i nd ic a te d t o c om e f r om a Wi - Fi so u rc e?

16   A    T h at wo ul d j u st g i ve yo u t he kn o wn lo ca t io n t ha t

17   Go o gl e u se d t o a p pr ox i ma t e t hi s l oc a ti o n.    T he n y ou

18   ca n - - i f y ou wa n te d t o, yo u c ou l d g o t ry t o d e te rm i ne

19   th o se lo ca t io n s, tr y y ou r b e st t o d e te r mi ne if it

20   wa s - - i f i t s ee m s li k e a n a pp ro p ri a te es ti m at e o f t he

21   lo c at i on o r n o t.

22   Q    A n d i f yo u h a ve t h e W i- F i ac c es s p oi n t, wo u ld y o u

23   be ab l e to ta k e s om e k in d o f a d e vi c e an d g o o u t an d

24   ma p t h e ra n ge of a Wi - Fi so u rc e?

25   A    T o a n e xt e nt , y es , y o u c ou ld go fi n d ou t w h er e t he
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 134 of 186 PageID# 807

                           M cI N VA IL L E - R ED I RE C T               1 34

 1   ac c es s p oi n t i s a nd w h er e y o u mi g ht be ab le to ac ce s s

 2   it fr o m.

 3   Q     A n d s o, f o r i ns ta n ce , i f w e w er e a b le t o g e t da t a

 4   fr o m G oo gl e t h at in di c at e d t ha t a d e vi c e ID ha d

 5   co n ne c te d w it h t h e ho t el Wi - Fi a c ce s s po i nt , c o ul d y ou

 6   ro u gh l y ma p o u t t he r a ng e o f t he ho t el Wi -F i a c ce ss

 7   po i nt ?

 8   A     A g ai n, kn o wi n g th e l o ca t io n o f w ha t ev er ac c es s

 9   po i nt wa s u se d , i f it st i ll ex is t s a nd is t h er e a nd

10   ha s n o t be e n c ha n ge d, yo u c o ul d g en e ra ll y d e te r mi ne

11   ma y be ho w f ar aw a y fr o m t ha t l oc a ti o n y ou c o ul d b e a nd

12   st i ll co nn e ct to it .

13   Q     W o ul d t ha t e n ab le us to be tt e r u nd e rs ta n d h ow s o me

14   in d iv i du al s w h o a pp ea r t o b e p as s in g b y t hi s a r ea o f

15   th e r e d ci r cl e , h ow t h ey po s si bl y g o t ca p tu r ed in to

16   th e c i rc le ev e n t ho ug h t h e d at a i nd i ca t es t h at th ey

17   ma y n o t ha v e a ct u al ly st a ye d a t t ha t l oc a ti o n?

18   A     I t c o ul d h el p , ye s .

19   Q     I n t e rm s o f - - an d I wa n t to go ba c k to De f en se

20   Ex h ib i t 1, wh i ch is t h e w ar r an t - -

21                 T H E C OU R T:   B ef o re yo u g o t he r e, I ju s t wa n t

22   to be cl ea r .      As to D e fe n se Ex hi b it 3, co lu m n G s ay s

23   "M a ps Di sp l ay Ra d iu s ( m) . "     Ca n w e c on f ir m t ha t i t' s

24   me t er s ?

25   Q     D o y o u un d er s ta nd th a t t o me a n " me te r s" ?
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 135 of 186 PageID# 808

                           M cI N VA IL L E - R ED I RE C T                  1 35

 1   A      Y e s, it 's me t er s.

 2                 M S . K OE N IG :    Th a nk yo u, Yo u r Ho n or .

 3                 M R . S IM O N:     T ha t 's my u n de r st a nd in g , J ud ge .

 4                 T H E C OU R T:     O ka y .   I ju s t w an t t o b e c le ar .

 5                 M S . K OE N IG :    Su r e.

 6   BY MS . K OE N IG :

 7   Q      W h en w e a r e t al ki n g a bo u t th e w a rr an t i t se l f, i s

 8   th e w a rr an t i n di c at in g t o t h e ju d ge th a t th e y o bt ai n ed

 9   th i s w ar ra n t f ro m , is th e a p pl ic a ti o n fo r t h e w ar ra n t

10   in d ic a ti ng th a t t he y a re lo o ki ng fo r s us p ec t s?

11   A      Y e s, I do be l ie ve it is .

12   Q      Y o u d on 't re c al l a ny me n ti on to th e j ud g e, "W el l ,

13   ma y be we ' re g o in g t o l oo k f o r wi t ne s se s t o t he ev en t "

14   -- ri g ht ? - - b y t ry in g t o g e t th i s g eo f en ce da t a?

15   A      B e ar wi th me ju st a s ec o nd .         I k no w i t a sk e d fo r

16   un k no w n su b je c t.    I d o n' t r e ca ll ab o ut ot he r s.       B ea r

17   wi t h m e.     T he qu o ta ti o n t he r e re f er e nc es ot h er pe op l e,

18   bu t t h at w a s a q u ot at i on , I be li e ve , t ha t t h ey al le g ed

19   by th e s us p ec t , b ut - - I do n 't k n ow th at -- be a r wi t h

20   me .    I m ay no t s e e it , b u t - - I d on ' t se e a n yt h in g

21   th a t r ef er s t o , b as ed on wh a t th e l a w en f or c em e nt

22   wr o te , t ha t t h er e i s a ny me n ti on of wi t ne ss e s, bu t

23   ag a in --

24   Q      T h an k y ou , M r . Mc I nv a il l e.

25          D o es i t - - g o in g b ac k a g ai n t o - - so , h a ve yo u
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 136 of 186 PageID# 809

                           M cI N VA IL L E - R ED I RE C T              1 36

 1   ac t ua l ly p l ot t ed ou t a ll 19 pe op l e?

 2   A     Y e s.

 3   Q     A n d h av e y ou pl ot t ed ou t t he ex t en s iv e d at a f or

 4   al l n i ne i n di v id u al s?

 5   A     Y e s.

 6   Q     W e re yo u a bl e t o d et e rm i ne t h at th e e xa m pl e s t ha t

 7   we pr o vi de d a r e n ot j u st is o la te d i n t h e se n se th a t

 8   it ' s n ot j u st th e se t h re e i n di vi d ua l s wh o se da t a

 9   ap p ea r ed o d d t o y ou ?

10   A     W h en we s a y " od d, " I th i nk t h at ' s re f er r in g t o

11   ju s t s om e o f t ho s e th a t h av e s in g le po i nt s w it h in t h e

12   ci r cl e a nd no ot h er d a ta to re al l y g o of f o f .         An d

13   th e n b as ed on on c e yo u s e e t he l a rg e r se t o f d a ta , y ou

14   se e a tr e nd a s t h ou gh th e y' r e pa s si n g b y.      S o t ha t i s

15   wh a t m ak es it ap p ea r t ha t t h e po i nt th a t re f er e nc es

16   th e m i nt o t he do c um en t at i on ac tu a ll y r e ve al s t h ei r

17   an o ny m ou s I D n um b er i n t h er e .

18   Q     W h en we 'r e t r yi ng to ge t i nf o rm a ti o n fr o m t he la w

19   en f or c em en t a g en t s or th e g o ve rn m en t a b ou t w hy th ey

20   ch o se to n a rr o w t he 1 9 d o wn to t h e 9 , wh y i s t h at ?

21   Wh y d o w e n ee d t h at i n fo r ma t io n?     W h at do es th a t me a n

22   to yo u ?

23   A     F o r m e, i t w o ul d h el p u n de rs t an d j u st t h e - - th e

24   re a so n in g b eh i nd ce rt a in pe o pl e m ak i ng it t o c e rt a in

25   po i nt s .    F o r t he ca se , t h at wo ul d h e lp m e u n de r st an d
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 137 of 186 PageID# 810

                          M cI N VA IL L E - R ED I RE C T               1 37

 1   th e - - y ou kn o w, ho w t hi n gs ar e p la y in g o ut as fa r a s

 2   th i s d at a g oe s .

 3   Q    A n d i f yo u w e re b e tt e r a bl e t o u nd e rs ta n d w hy t h e

 4   go v er n me nt di d w h at t h ey di d , wo u ld yo u b e b et t er a b le

 5   to as s is t M r. Pr i ce , a nd my s el f, an d M r . Ch a tr i e,

 6   ev e nt u al l y, a s t o w ha t t h is se le c ti o n pr o ce s s m ea nt ?

 7   A    S u re .

 8   Q    A n d if we we r e to ge t - - s o, yo u m e nt io n ed -- f a r

 9   ea r li e r in yo u r t es ti m on y t o da y, Mr . P r ic e h ad as ke d

10   yo u , a re yo u a wa r e th a t G oo g le d o es pr o vi de tr a in in g s

11   on th i s ge o fe n ce da ta ?

12   A    I do n 't k n ow th at it co m es d i re c tl y f ro m G o og l e,

13   bu t t h er e a re pl a ce s t o g et tr ai n in g t h at I ' ve se en

14   fo r G o og le lo c at i on h i st o ry se rv i ce s , th a t m ix of

15   da t a.

16   Q    W a s t he re at le as t o n e t im e w he r e yo u t r ie d t o

17   si g n u p fo r s u ch a tr a in i ng ?

18   A    Y e ah .   I b el i ev e t he r e w as a we b in a r th a t d et ai l ed

19   in f or m at io n a b ou t t he s e t yp e s of re q ue s ts a n d h ow t o

20   fr a me th em an d u s e th e m.

21   Q    W e re yo u a bl e t o s uc c es s fu ll y s i gn up f o r t ha t?

22   A    No.

23   Q    W h y w as t h at ?

24   A    I t w a s re s tr i ct ed to la w e nf o rc e me n t on l y.

25   Q    D i d yo u t h en do s o me fu r th er ch e ck i ng a n d f in d
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 138 of 186 PageID# 811

                          M cI N VA IL L E - R ED I RE C T                   1 38

 1   th a t G oo gl e - - t h at w h oe v er is p r ov i di ng th i s

 2   in f or m at io n a b ou t t he ge o fe n ce w a rr a nt s , th a t

 3   in f or m at io n s e em s t o b e r es t ri ct e d t o l aw e n fo r ce me n t?

 4   A     F r om wh at I' v e se e n, ye s , it is .

 5   Q     O k ay .   An d i f y ou we r e a bl e t o a cc e ss t h os e

 6   tr a in i ng m a te r ia l s, w o ul d y o u an t ic i pa t e th a t y ou

 7   wo u ld th en be be t te r a bl e t o u nd e rs t an d h ow Go o gl e

 8   us e d t hi s p ro c es s a nd pr o vi d ed t h e i nf or m at i on ?

 9   A     I ca n o nl y a s su me so , b u t I w ou l d a ss um e a

10   tr a in i ng o n t h at pa rt i cu l ar su bj e ct co u ld h e lp in t h e

11   un d er s ta nd i ng of di ff e re n t f ac to r s i nv o lv ed wi t h

12   th e se .

13   Q     L i ke w is e, th a t sa m e t hi n g wi t h G oo g le 's po l ic ie s

14   an d p r oc ed u re s a b ou t h ow th e y se a rc h t h e da t a a nd h o w

15   th e y c re at e t h is lo ca t io n d a ta , w ou l d t ha t a ls o a s si st

16   us in un de r st a nd i ng i f i t e x is te d , a nd it w a s

17   pr o vi d ed , h ow th i s in f or m at i on a p pl i es i n o u r c as e?

18   A     Y e s, b e ca u se , I m e an , y o u se e t h e d if fe r en c e in

19   wh a t t he g o ve r nm e nt h a s a sk e d bu t i n c om p ar i so n t o

20   wh a t G oo gl e s a id in t h ei r b r ie f a s t o w ha t t he y

21   pr o vi d ed .   So th e re 's so m et h in g i n p la c e th a t k ep t

22   th e m f ro m f ul l y r es po n di n g.   I d o n' t k n ow i f t h at 's

23   th e p r op er wa y t o p ut it , b u t pr o vi d in g e xa c tl y w ha t

24   th e g o ve rn m en t a s ke d f or .

25   Q     I s i t f ai r t o b as i ca l ly su m i t u p t o sa y t h at
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 139 of 186 PageID# 812

                               M cI N VA IL L E - R ED I RE C T                     1 39

 1   th e re ' s a l ot of qu es t io n s t ha t w e h av e t ha t y o u' ve

 2   do n e y ou r b es t t o a ns w er , b u t yo u j u st ca n' t b e ca us e

 3   yo u d o n' t h av e t h is d a ta fr o m Go o gl e ?

 4   A       Y e s.

 5                     M S . K OE N IG :     No fu r th er qu e st io n s, Yo u r

 6   Ho n or .

 7                     T H E C OU R T:      A ll ri g ht .      Ca n t h is w i tn e ss b e

 8   ex c us e d?

 9                     M S . K OE N IG :     Ye s , Y ou r H on o r.

10                     M R . S IM O N:      J ud g e, co ul d I ju s t as k a fe w

11   mo r e q ue st i on s o n r ec r os s ?

12                     T H E C OU R T:      T ha t 's no t o ur no r m.       I s t he re an

13   ob j ec t io n f ro m t h e de f en s e?

14                     M S . K OE N IG :     No , Y o ur H o no r , un l es s i t

15   el i ci t s so m et h in g e ls e , i f I c ou l d h av e t he la s t wo r d.

16                     T H E C OU R T:      W e' r e d ef in i te l y no t g o in g d ow n

17   th a t r ab bi t h o le .

18                     M R . S IM O N:      T ha t 's fi ne .     I t' s n ot a h ug e

19   de a l.

20                     T H E C OU R T:      A ll ri g ht .

21                     S o , s ir , t ha n k y ou fo r y ou r t e st im o ny .

22   Yo u 'r e e xc u se d f r om t e st i fy i ng .

23                     T H E W IT N ES S:     T h an k y ou .

24                     ( T he wi t ne ss wa s e x cu se d f r om t h e w it n es s

25       s t an d .)
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 140 of 186 PageID# 813
                                                                                 1 40

 1                    M S . K OE N IG :    Yo u r H on or , t h e de f en s e h as n o

 2   fu r th e r wi t ne s se s a t t hi s t i me .

 3                    T H E C OU R T:     A ll ri g ht .     Is th e re a n y e vi de n ce

 4   fr o m t he g o ve r nm e nt ?

 5                    M R . S IM O N:     Y ou r H o no r, no , w e w on ' t e li c it

 6   an y t e st im o ny .

 7                    T H E C OU R T:     A ll ri g ht .     We l l, I ' ll he a r

 8   ar g um e nt .

 9                    M S . K OE N IG :    Yo u r H on or , c o ul d w e t ak e j us t a

10   fe w m i nu te s o f a br ea k ?          Mr . P ri c e, he w o ul d l o ve t o

11   ea t a li tt l e b it of a sa n dw i ch f i rs t .

12                    T H E C OU R T:     A ll ri g ht .     We do no t w an t a ny o ne

13   pa s si n g ou t i n t h e co u rt r oo m .

14                    M S . K OE N IG :    Th a nk yo u, Yo u r Ho n or .

15                    T H E C OU R T:     A ga i n, I' m k ee p in g i t t o t en

16   mi n ut e s ju s t t o k ee p u s o n s ch ed u le .

17                    M S . K OE N IG :    We ca n m ak e t h at ha pp e n.

18                    T H E C OU R T:     W e' l l t ak e a t e n- mi n ut e r e ce ss .

19                    ( R ec e ss ta ke n f r om 2: 25 p. m . un t il 2: 3 5 p. m .)

20                    T H E C OU R T:     A ll ri g ht .     I' m p r ep ar e d t o he a r

21   ar g um e nt .      I w an t t o m ak e o n e th i ng cl e ar b e ca u se b o th

22   pa r ti e s he r e w er e a sk i ng ou r w it n es s , ou r e x pe r t,

23   ab o ut wh at th e j u dg e d ec i de d .             A n d I w a nt t o b e c le a r,

24   in Ch e st er f ie l d C ou nt y , m ag i st ra t es ar e n ot ju d ge s.

25   So th i s pe r so n w h o si g ne d i t a pp e ar s t o b e D av i d
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 141 of 186 PageID# 814
                                                                              1 41

 1   Bi s ho p .   A n d a s f ar a s I re c al l, to be a ma g is t ra te in

 2   a c ou n ty , a ll yo u n ee d i s a co ll e ge de gr e e.            Y o u do n 't

 3   ev e n n ee d a m a st e r' s, an d y o u de f in i te l y do n 't ne ed a

 4   J. D .    An d b ec a us e y ou al l h a ve b e en us in g t h e

 5   no m en c la tu r e " ju d ge ," I w an t t o h av e y ou al l r e sp on d

 6   to th a t, i f y o u c ou ld .

 7                 M S . K OE N IG :     I t hi n k th a t t he C o ur t 's

 8   re c ol l ec ti o n i s a cc ur a te , Y o ur H o no r .     I th i nk we ju st

 9   ge t s o u se d t o s e ei ng ma g is t ra te ju d ge s i n t hi s

10   bu i ld i ng s i gn of f o n w ar r an t s.         I t' s a co ll o qu i al

11   te r m, an d i t i s d oe s n ot in d ic at e t h e pe r so n h a s a

12   J. D . n ec e ss ar i ly or s i gn i fi c an t l eg a l t ra in i ng of a n y

13   so r t.

14                 T H E C OU R T:      W el l , I n ee d s o me t hi ng on th e

15   re c or d a bo u t t ha t .       I th i nk yo u h av e t o h av e s o me k i nd

16   of co l le ge de g re e .         I th i nk we d o n' t k no w i f t h is

17   pe r so n h as an y th i ng o t he r t h an a co l le g e de g re e

18   be c au s e th e r e co r d is bl a nk as t o t h at .

19                 M S . K OE N IG :     Th a t' s r ig h t.

20                 T H E C OU R T:      A ll ri g ht .    Mr . S i mo n.

21                 M R . S IM O N:      J ud g e, I ca n 't sp e ak w i th

22   10 0 p e rc e nt c e rt a in ty as to ru le s i n C he s te r fi e ld , b ut

23   it is my u n de r st a nd in g , a s a g en e ra l m a tt er , t h at t h e

24   Co u rt is c o rr e ct , t ha t y o u d on 't ha v e to be a l aw ye r

25   wi t h a J .D . o r - -
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 142 of 186 PageID# 815
                                                                             1 42

 1                M R . D UF F EY :     Ju d ge , I 'm so r ry t o i n te r ru pt .

 2   We wo u ld a s k f or ti me to ch e ck t h at be ca u se I k no w

 3   th a t u se d t o b e t he r u le , b u t so m et h in g t el l s m e th e y

 4   ch a ng e d th a t, th a t th e re is a re q ui r em e nt .         Co u ld w e

 5   fi l e s om et h in g ?

 6                T H E C OU R T:     Y es , I wo ul d w a nt yo u t o f il e i t.

 7   Ev e ry b od y r ef e rr e d to it th e s am e w a y.         S o I 'd pr e fe r

 8   th a t y ou a l l, if yo u c an ag r ee t o w h at th e r eq u ir e me nt

 9   is , f i le it j o in t ly o n t h e r ec or d .

10                M R . S IM O N:     W il l d o , Ju d ge .

11                M R . D UF F EY :     Le t 's do t h at .

12                T H E C OU R T:     I d o n' t c la i m t o k no w w he t he r o r

13   no t t h at 's ch a ng e d.

14                M R . P RI C E:     Y ou r H o no r, it is a p pa r en t t ha t

15   we ar e n ot de a li n g wi t h a n o rd in a ry se a rc h w ar r an t

16   he r e.   I t' s n o t a n or d in a ry se ar c h.        I t 's n o t a n

17   or d in a ry w a rr a nt .     An d i t 's al so ap p ar e nt t h at we a r e

18   no t d e al in g w i th an o r di n ar y a mi c us .       No t hi n g a bo ut

19   th i s c as e i s o rd i na ry .     A nd th at is th e p oi n t.

20                T h at is wh y t he de f en se is re qu e st i ng th e

21   di s co v er y t ha t w e a re re q ue s ti ng he r e.        A nd it ' s al s o

22   wh y w e b el i ev e t h at t h e s ea r ch i n t h is ca se in v ol ve s

23   an un c on st i tu t io n al g e ne r al wa rr a nt th a t is in f in it e ly

24   ov e rb r oa d a nd pr o fo un d ly la c ki ng in pa r ti cu l ar i ty .

25                T h in k a b ou t t he ex t ra or d in a ry br ea d th he re .
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 143 of 186 PageID# 816
                                                                               1 43

 1   Go o gl e i ni t ia l ly is s e ar c hi n g al l o f i t s us e rs in

 2   or d er to i d en t if y w ho mi g ht be i n t h at c i rc l e.            M or e

 3   th a n 1 .2 bi ll i on of t h em .         I t is ha r d t o im a gi n e h ow

 4   yo u e n d up wi t h a b ro a de r s e ar ch th a n th a t r eg a rd le s s

 5   of wh o e nd s u p i n t he ci r cl e .

 6                B u t e ve n t ha t c i rc l e is no t w ha t i t s e em s.

 7   An d t h at 's wh a t w e le a rn e d h er e t od a y.       G oo g le sa ys

 8   it s d a ta p o in t s a re n o t f ac t s bu t e s ti ma t es .         A nd i f

 9   th e se ar e e st i ma t es , t he n w e n ee d t o k n ow h o w G oo gl e

10   is ma k in g t ho s e c al cu l at i on s .     W e n e ed t o k n ow wh at

11   go e s i nt o i t i n t er ms of th e i np u ts .         Th a t w ou l d be

12   th e W i -F i l oc a ti o n po i nt s .     As w e ll as wh at Go o gl e

13   do e s w it h t ha t i n fo rm a ti o n.      T ha t w o ul d b e t he

14   al g or i th m.

15                I t 's al s o wh y d e fe n se i s a s ki n g fo r G o og le ' s

16   po l ic i es a n d p ro c ed ur e s i n t er ms of re s po nd i ng to

17   th i s.   I t i s a bs o lu te l y u nc l ea r t o u s w hy G o og l e ma y

18   ha v e - - an d w e 'r e n ot ev e n c er ta i n t he y d id -- wh y

19   Go o gl e m ay ha v e i nc lu d ed on l y lo c at i on hi st o ry in t h is

20   wa r ra n t re t ur n .

21                T h ey ha v e ot h er ty p es o f l o ca ti o n d at a .            The

22   go v er n me nt re q ue s te d t ho s e i n th e w a rr a nt .     Th e

23   wa r ra n t do e s n ot sp ec i fy lo c at io n h i st o ry v e rs u s so m e

24   ot h er ty pe of lo c at io n d a ta .         So th e re 's a f ac t ua l

25   qu e st i on l i ng e ri n g he r e a bo u t wh e th e r t he d a ta wa s
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 144 of 186 PageID# 817
                                                                             1 44

 1   li m it e d to th a t o ne c a te g or y o r n ot , a nd if so , w hy .

 2                I f i t w a sn 't li m it e d to lo c at io n h i st o ry ,

 3   th e n w e ha v e a w h ol e s et of ot he r q u es ti o ns ab o ut h o w

 4   vo l un t ar y t ha t l o ca ti o n d at a t ra n sm i ss i on w a s.

 5                L o ca t io n h is t or y , Y ou r H on o r, i s a r gu a bl y t he

 6   mo s t v ol u nt ar y o f t he th r ee .     Th a t' s n o t to sa y i t i s

 7   vo l un t ar y i n t he Fo ur t h A me n dm en t s e ns e , bu t a s y ou

 8   ca n t e ll f r om th e s et u p p ro c es s, th e f i rs t t wo ty pe s

 9   of lo c at io n d a ta , w eb an d a p p ac t iv i ty an d G oo g le

10   lo c at i on s e rv i ce s , ar e e n ab l ed b y d e fa ul t a n d r ea ll y

11   re q ui r e no af f ir m at iv e a c ti o n on th e p a rt o f t h e u se r

12   ot h er th a t si g ni n g in wi t h y ou r G oo g le ac co u nt wh en

13   yo u s t ar t u p t he ph on e .

14                S o i f t h os e t wo ty p es o f d a ta a r en ' t a t

15   is s ue , t he n t h e a rg um e nt ab o ut l a ck of vo lu n ta r in es s ,

16   fo r e x am pl e , g et s e ve n s t ro n ge r t ha n i t i s h er e .

17                T h at al s o sp e ak s t o t he la c k of pa r ti c ul ar i ty

18   in th i s wa r ra n t.     A ga i n, it is a s u n cl e ar t o u s a s i t

19   pe r ha p s wa s t o t h e is s ui n g m ag is t ra t e t ha t t hi s d at a

20   wo u ld be s e ar c hi n g ev e ry b od y , th a t i t wo u ld

21   po t en t ia ll y e x pa n d be y on d t h e sc o pe of th at ra d iu s.

22   An d , f ra n kl y, th a t it ma y n o t be as an o ny mo u s a s th e

23   go v er n me nt an d G o og le in s in u at e t ha t i t i s.

24                T h e l ac k o f p ar t ic u la ri t y i n th i s c as e c ut s

25   fr o m b eg in n in g t o e nd , f r om th e i nf o rm at i on pr e se nt e d
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 145 of 186 PageID# 818
                                                                              1 45

 1   to th e m ag i st r at e a bo u t t he sc op e o f t h e wa r ra n t,

 2   ab o ut ho w a no n ym o us t h at da t a re a ll y i s .

 3                I n t h e m id dl e , t he go ve r nm e nt g o es ba c k to

 4   Go o gl e i n s te p 2 an d a sk s f o r ad d it i on al in f or m at io n

 5   on al l 1 9 u se r s t ha t w er e i d en ti f ie d i n s te p 1 .         I t' s

 6   no t c l ea r w hy th e y di d t h at , b ut th a t ce r ta i nl y

 7   do e sn ' t se e m t o b e th e t h ru s t of th e w a rr an t a n d

 8   ap p li c at io n t h at we re pr e se n te d.     I n f ac t , t he wa rr a nt

 9   on l y s ay s t ha t t h e go v er n me n t wi l l a tt e mp t t o n ar ro w

10   it do w n.    I t i s u nc le a r w he t he r t he y a tt e mp t ed he re or

11   wh a t t ha t a tt e mp t l oo k ed li k e.      B ut in tw o i ns t an c es ,

12   th e y w en t b ac k t o G oo g le an d a sk e d f or in fo r ma t io n

13   ab o ut al l 1 9 a ga i n.     I t d oe s n' t a pp e ar t h at th e

14   go v er n me nt na r ro w ed i t s r eq u es t u nt i l t he t h ir d t im e .

15                T H E C OU R T:   W el l , t o be fa i r, th ey sa i d i f

16   yo u t h in k t he 19 is u n re a so n ab le , t a ke th e t op 9;

17   ri g ht ?

18                M R . P RI C E:   A nd th a t is ab s ol u te ly th e

19   la n gu a ge t h at we ' re f o cu s in g o n h er e , Y ou r H on o r.         It

20   do e s a pp e ar t h at th e r ea s on a bl en e ss de t er mi n at i on w a s

21   le f t u p to Go o gl e a nd no t a ju di c ia l o f fi ce r .

22                T H E C OU R T:   W ha t 's th e u ps h ot of t h at ?

23                M R . P RI C E:   W el l , t he F o ur t h A me nd m en t

24   re q ui r es p a rt i cu l ar it y i n t h e se a rc h , th a t t he

25   go v er n me nt pr e se n t al l t h e i nf or m at i on th at it ha s
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 146 of 186 PageID# 819
                                                                           1 46

 1   th a t' s r el e va n t t o th e j u dg e .   A n d t he pr oc e ss of

 2   na r ro w in g h er e i s o ne of th o se l i mi t in g f ac t or s t ha t a

 3   ju d ge wo ul d p r es u ma bl y c o ns i de r w he n d e ci di n g w he th e r

 4   to is s ue a wa r ra n t li k e t hi s .

 5                 S o i f t h er e i s a r e pr es e nt a ti o n th a t t he

 6   go v er n me nt is go i ng t o n a rr o w do w n i ts li st or th at

 7   it ' s g oi ng to , i n s om e w a y, li mi t t h e s co pe of wh at it

 8   as k s f or , t ha t 's in fo r ma t io n t ha t n e ed s t o b e

 9   pr e se n te d t o t he Co ur t , n ot to G o og l e.      A nd it ' s gr e at

10   th a t G oo gl e d e ci d ed t o , o n i ts o w n, li m it t h e s co p e of

11   th e s t ep 2 re t ur n s, b u t t ha t , un f or t un at e ly , d o es n o t

12   ab s ol v e th e g o ve r nm en t w h en it c o me s t o p ar t ic u la ri t y.

13   Th e G r ov e s v. Ra m ir ez ca s e d ec id e d b y t he S u pr e me

14   Co u rt ju st a f ew ye ar s a g o m ad e t ha t p o in t c le a r.

15                 E v en if th e l im i ta t io n, as a pr a ct i ca l

16   ma t te r , co m es fr o m la w e n fo r ce me n t o r th e r e sp o nd in g

17   pa r ty , t ha t i s n o t th e s a me th in g a s a j u dg e m a ki ng

18   th a t d et er m in a ti o n.

19                 A n d t he fa ct th a t i t ma y c u t on e w a y i n on e

20   ca s e d oe sn ' t m ea n t ha t i t 's no t g oi n g t o cu t t h e ot h er

21   wa y i n a d i ff e re n t ca s e, an d t ha t i s w h y th e

22   de t er m in at i on is le ft up to th e c ou r ts a n d n ot to

23   Go o gl e .

24                 T H E C OU R T:   A re yo u a rg u in g a t a ll ab o ut

25   wh e th e r or no t t h e fa c t t ha t i t w as li m it ed in so me
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 147 of 186 PageID# 820
                                                                             1 47

 1   re s pe c t -- yo u s e em t o a r gu e i t w as li m it ed by Go og l e

 2   an d n o t th e g o ve r nm en t .   Ar e y ou ar g ui n g ei t he r u nd e r

 3   Ru l e 1 6 th a t t ha t s ug g es t s a ny k i nd of j o in t

 4   in v es t ig at i on or th at un d er Br ad y i t m a ke s G oo g le a

 5   me m be r o f t he pr o se cu t io n t e am ?

 6                 M R . P RI C E:   S o, ou r p os i ti o n h er e, Yo u r

 7   Ho n or , i s t ha t G o og le di d f u nc ti o n a s a m em b er of th e

 8   in v es t ig at i ve te a m.    A nd I t hi nk it is im po r ta n t to

 9   lo o k a t th a t i n t he b r oa d s e ns e.     T h es e p ol i ci e s an d

10   pr o ce d ur es do no t a pp e ar to ha ve be e n cr e at e d i n a

11   va c uu m .   A n d t he pr oc e ss of re qu e st i ng da ta in st ep s

12   an d p s eu do an o ny m iz in g i t a p pe ar s t o b e s om e th i ng t h at

13   a l ot of t h ou g ht wa s g iv e n t o.        O ur qu es t io n i s

14   wh e th e r th a t t ho u gh t a nd th a t pr o ce s s i nv ol v ed th e

15   go v er n me nt as we l l.

16                 A n d i t i s un c le a r, fo r e xa m pl e , wh y G o og le

17   ma y h a ve c h os e n l oc at i on hi s to ry to pr o vi de as op po s ed

18   to we b a nd ap p a c ti vi t y o r G oo gl e l o ca t io n s er v ic es .

19   Wh y ?

20                 I do be l ie ve th a t i f we we r e t o re c ei v e

21   di s co v er y f ro m G o og le or th e g ov e rn m en t a bo u t t hi s

22   pr o ce s s, t h is wo u ld l i ke l y n ot b e t h e f ir st ti m e th a t

23   Go o gl e a nd th e g o ve rn m en t h a ve t a lk e d a bo ut ho w t he

24   pr o ce s s sh o ul d g o .

25                 S o t o t h e ex t en t t h at G o og l e is cr e at i ng t h is
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 148 of 186 PageID# 821
                                                                                1 48

 1   pr o ce s s, i s r e sp o nd in g t o t h e go v er n me nt wi t ho u t an y

 2   ju d ic i al i n te r ve n ti on in be t we en th e m, at l e as t f o r

 3   st e p 2 a nd st e p 3 , wo u ld se e m to in d ic a te t h at Go og l e

 4   an d t h e go v er n me n t -- at le a st f o r t ho se st e ps , i f n ot

 5   fo r t h e pr o ce s s m or e b ro a dl y - - w er e , in fa c t, wo rk i ng

 6   to g et h er .

 7                    A n d f or Ru le 16 pu r po se s , t ha t w ou l d s ub je c t

 8   Go o gl e t o d is c ov e ry i n t h e s am e w ay th a t th e

 9   go v er n me nt wo u ld be r e qu i re d t o p ro c es s d is c ov e ry .

10                    T H E C OU R T:   W el l , l et m e a s k y ou t h is :     I

11   to l d y ou a t t h e b eg in n in g o f t hi s h e ar i ng t h at yo u

12   we r e g oi n g to ha v e to ad d re s s th e g o ve rn m en t 's

13   ar g um e nt a b ou t 1 7 (c ).      A n d s o wh y a r en ' t yo u j u st

14   is s ui n g a s ub p oe n a to Go o gl e ?

15                    M R . P RI C E:   H on e st l y, Y o ur Ho n or , w e

16   co n si d er ed it .       A nd t h en Go o gl e i nt e rj e ct ed an d

17   de c id e d to fi l e a n am i cu s b r ie f i n t hi s c as e .

18                    O u r u nd e rs ta n di n g o f th e w a y th a t G oo g le h a s

19   re s po n de d t o s ub p oe na s i n t h e pa s t h as b e en to op po s e

20   th e m f ie rc e ly an d t o m ov e t o q ua s h a ny so rt of

21   su b po e na l i ke th i s.

22                    S o w e w e re , f ra n kl y , a l it t le s u rp r is e d bu t

23   al s o h ap py th a t G oo gl e , o n i ts o w n, de ci d ed to su bm i t

24   wh a t w e wo u ld co n si de r t o b e a n i ni t ia l r ou n d o f

25   di s co v er y, an af f id av i t, in th e f or m o f a n a mi c us
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 149 of 186 PageID# 822
                                                                             1 49

 1   br i ef .

 2                  A n d s o a t th i s p oi n t we wo u ld l i ke th e

 3   op p or t un it y t o f o ll ow up on th at wi t h th e m.

 4                  T H E C OU R T:   S o w hy fo ll o w u p n ow t h ro u gh

 5   ju s ti c e ar g um e nt ra th e r t ha n b y i ss u in g a s u bp o en a?

 6                  M R . P RI C E:   I f Y ou r H on o r f ee l s it wo u ld b e

 7   he l pf u l, w e w o ul d b e m or e t h an h a pp y t o i ss u e a

 8   su b po e na t o G o og l e.

 9                  T H E C OU R T:   I d o n' t g iv e l e ga l a dv i ce to

10   ei t he r s id e , b ut I' m a sk i ng wh y y ou do n 't d o i t .

11                  M R . P RI C E:   T he re a so n t ha t w e d id n 't do i t

12   wa s b e ca u se G o og l e, i n a so m ew ha t e x tr a or di n ar y m ov e ,

13   de c id e d to co m e i nt o t hi s c a se o n i t s ow n a n d p ro vi d e

14   an am i cu s b ri e f w it h i nf o rm a ti on re l ev an t t o s o me o f

15   th e q u es ti o ns th a t we ha d i n d is c ov e ry .      In fa c t,

16   th e ir br i ef d o es an sw e r s om e o f t ho s e qu e st i on s .          The

17   pr o bl e m is th a t i t do e sn ' t a ns we r o t he r s, a n d i t

18   ra i se s e ve n m o re .

19                  T H E C OU R T:   A ll ri g ht .   Go ah e ad .      Ke e p

20   ar g ui n g.

21                  M R . P RI C E:   I w a s g oi ng to sa y , ev e n a t th e

22   en d o f t hi s p r oc e ss i t i s u n cl ea r h o w w e ge t f r om

23   po i nt A to po i nt B.          I t i s n ot c l ea r h o w th e

24   go v er n me nt we n t f ro m 1 9 d ow n t o 9 t o 3 r e qu e st i ng

25   ad d it i on al in f or m at io n a b ou t u se r s w ho we re , a s w e
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 150 of 186 PageID# 823
                                                                              1 50

 1   le a rn e d to d ay , p r et ty cl e ar l y un c on n ec t ed t o t h e

 2   cr i me .

 3                I f y o u h av e s om e bo d y wh o o n ly h i ts on c e in

 4   th e c h ur ch , n o t t he b a nk , a n d al l o f t h e ot h er st ag e 2

 5   da t a s ho w s th a t t ha t p er s on wa s l ik e ly t o b e j u st

 6   dr i vi n g ne x t t o t he r o ad -- on t h e r oa d n ex t t o t h e

 7   ba n k, it d o es ra i se a qu e st i on a b ou t w h y th a t p er so n

 8   th e n a dv an c ed to st ag e 3 .

 9                W a s t he go ve r nm e nt ju st cu r io us ?      I t' s

10   un c le a r to us .       A nd t h e f ac t t ha t t h er e i s n o j ud ic i al

11   pr o ce s s af t er th e w ar r an t i s s ig n ed in i ti al l y I t h in k

12   ra i se s s er i ou s q u es ti o ns ab o ut t h e p ro p ri et y o f t he

13   go v er n me nt or Go o gl e g et t in g t o d ec i de wh ic h u s er s g et

14   de - an o ny mi z ed at th e e nd .      A nd e s pe c ia ll y g i ve n s om e

15   of th e c an d id a te s t ha t m a de it t o s t ep 3, i t d o es n' t

16   ap p ea r t ha t t h er e i s a n o bv i ou s e xp l an a ti on .     So we

17   wo u ld li ke to kn o w mo r e i nf o rm at i on ab o ut h o w t ha t

18   pr o ce s s wo r ke d .

19                W i th re s pe ct to vo l un ta r in e ss , t hi s i s a n

20   is s ue be ca u se th e g ov e rn m en t i s a rg u in g t ha t t h er e w as

21   no se a rc h h er e a t a ll be c au s e th i s i nf o rm at i on wa s

22   sh a re d v ol u nt a ri l y wi t h a t h ir d p ar t y, Go og l e.       In

23   fa c t, wh at we le a rn ed is th a t th a t c an be a c co m pl is h ed

24   in a m at t er o f m i nu te s , i n u nd er fi v e mi n ut e s, si mp l y

25   by cl i ck in g o n " y es , I 'm in " w it h ou t a n y re f er e nc e t o
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 151 of 186 PageID# 824
                                                                              1 51

 1   lo c at i on h i st o ry wh at s oe v er .

 2                    S o t h er e i s t hi s f a ct ua l q u es ti o n l in g er in g

 3   he r e a bo ut ho w v o lu nt a ry th i s is .         H ow ma ny pe o pl e

 4   ac t ua l ly c l ic k " y es , I 'm in " ?       T h at , t o u s, se e ms t o

 5   be a p re t ty i m po r ta nt fa c t t o ha v e h er e .          And it

 6   do e sn ' t se e m l ik e ly t h at pe o pl e a re go i ng i n to th e

 7   de p th s o f t he i r s et ti n gs on th ei r t e le p ho ne s t o e na b le

 8   lo c at i on h i st o ry sp ec i fi c al l y.      S o i t r ai se s t h e

 9   qu e st i on :      Ho w i s t hi s h a pp e ni ng ?   H ow is i t h a pp e ni ng

10   if it ' s no t r e al l y th a t i nt e nt io n al ?        An d i t d o es s e em

11   to be oc cu r ri n g t hr ou g h t he s e po p -u p s cr e en s .        An d s o

12   we wa n t to kn o w h ow c o mm o n t hi s i s.           D oe s t h is ha pp e n

13   wi t h m os t p eo p le or i s i t r a re ?

14                    T H E C OU R T:   B ut wh a t do e s t ha t g o t o a s f ar

15   as wh a t I h av e t o d ec i de ?         S o, i f y o u le a rn th e

16   pe r ce n ta ge s - - I ' m lo o ki n g a t a m ot i on f o r d is c ov er y

17   un d er Br a dy a n d R ul e 1 6.         S o , if yo u f in d o u t t he

18   pe r ce n ta ge s , w ha t d oe s t h at go t o ?

19                    M R . P RI C E:   I t u lt i ma te l y g oe s t o t he me ri t s

20   of ou r s up p re s si o n ar g um e nt .       Th e S u pr e me C o ur t i n

21   Ca r pe n te r, fo r e x am pl e , t al k ed a b ou t t he ub i qu i ty o f

22   ce l l p ho ne s a n d t he w a y t ha t t he y a r e u se d t od a y, t h e

23   wa y t h at m o st pe o pl e h av e t h em , t he y m a y as we l l be

24   ap p en d ag es .      A nd if t h at is si mi l ar wi t h re s pe c t to

25   lo c at i on h i st o ry , i n o th e r w or ds , i f w e w er e t o l ea r n
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 152 of 186 PageID# 825
                                                                               1 52

 1   th a t 9 5 pe r ce n t o f us e rs ha v e lo c at i on h i st o ry

 2   en a bl e d, i t b r in g s us mu c h m or e i n l in e w it h t h e

 3   re a so n in g i n C ar p en te r a b ou t v ol u nt a ri ne s s.      S o t ha t

 4   wo u ld be t h e r el e va nc e h e re .

 5                    T h e s am e g oe s f o r i nf or m at i on a b ou t t h e

 6   in c lu s io n o f w eb an d a pp ac t iv it y a n d G oo gl e l o ca ti o n

 7   se r vi c es .      So th o se a r e t ho s e ot h er tw o t yp e s o f da t a

 8   th a t G oo gl e s u pp o se dl y d i dn ' t tu r n o ve r .       B u t i f th o se

 9   we r e i nv o lv ed in th is pr o ce s s, i f t h ey fe d i nt o

10   lo c at i on h i st o ry , f or ex a mp l e, t h en I d o th i nk we

11   wo u ld be h a vi n g a n en t ir e ly di ff e re n t co n ve r sa t io n

12   ab o ut vo lu n ta r in e ss .

13                    T H E C OU R T:    S o, on e o f t he th in g s I 'm

14   st r ug g li ng wi t h i n th i s c as e i s I 'm go i ng b a ck to

15   ma t er i al it y , a nd I ne e d y ou al l t o e du c at e m e a bo ut

16   th i s a l it t le bi t .          B u t m at e ri al i ty ta l ks a b ou t , fo r

17   in s ta n ce , u nd e r R ul e 1 6, wh e th er or no t i t

18   si g ni f ic an t ly al t er s t he qu a nt um of pr o of i n t h e

19   de f en d an t' s f a vo r i f t he ev i de nc e i s s up p re s se d .

20   Ri g ht ?

21                    A n d s o i s th e re a d if fe r en t k i nd o f s t an da r d

22   fo r m a te ri a li t y u nd er ev i de n ce t h at wo u ld s u pp o rt a

23   mo t io n t o s up p re s s ra t he r t h an e v id e nc e t ha t s u pp or t s

24   in f or m at io n a t t r ia l, a d ef e ns e a t t ri al ?

25                    A lo t o f t he s e c as e s ar e p o st t r ia l , r ig ht ?
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 153 of 186 PageID# 826
                                                                            1 53

 1   An d s o w e' r e d ea l in g w it h s o me th i ng th a t mi g ht be a

 2   un i co r n.    I d o n' t k no w i f I ' ve s e en an y th in g l i ke i t .

 3   I t hi n k if yo u h a d so m et h in g d ea d -o n , bo t h o f y ou

 4   wo u ld ha ve gi v en it t o m e , b ut I ' m n ot su re th a t I s ee

 5   th a t.

 6                  S o , i s t he re a d if f er en c e i f yo u 'r e t r yi ng to

 7   ge t i n fo rm a ti o n f or a mo t io n t o s up p re s s ve r su s

 8   in f or m at io n f o r y ou r a ct u al de fe n se ?

 9                  M R . P RI C E:   S o, we ha ve n 't , o bv i ou s ly , g ot t en

10   in t o t he t r ia l p h as e o f t hi s c as e .       In f a ct , Y o ur

11   Ho n or , w e h op e n o t to ge t t o t ha t p h as e a nd be l ie ve

12   th a t t hi s m ot i on is , i n f ac t , di s po s it i ve .      An d I

13   be l ie v e th e g o ve r nm en t a c tu a ll y a gr e es wi th us on t h at

14   po i nt .

15                  I f t h e d ef en s e s uc c ee ds on it s m ot i on to

16   su p pr e ss , t ha t w i ll b e t h e d ec id i ng po i nt , I b e li ev e ,

17   in th i s ca s e.       A n d if th e C o ur t w er e t o s up p re s s th e

18   re s ul t s of th e g e of en c e w ar r an t, pr e su m ab ly th a t wo u ld

19   en t ai l t he su p pr e ss io n o f a l l th e f r ui t s th e re o f, a n d

20   th e re wo ul d b e n o m or e c a se .       So --

21                  T H E C OU R T:   W el l , t ha t a ct u al l y go e s t o

22   an o th e r qu e st i on th at I h av e .      I do n 't th in k t h at y o ur

23   br i ef in cl u de d a n yt hi n g a bo u t fr u it of th e p oi s on ou s

24   tr e e, bu t t he Un i te d S ta t es ma de cl e ar th at th e re 's

25   th i s p le t ho ra of in fo r ma t io n o th e r t ha n w ha t w a s f ou nd
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 154 of 186 PageID# 827
                                                                            1 54

 1   th r ou g h th e g e of e nc e a nd th e S en s or v au l t in f or m at io n

 2   th a t m ak es it -- I ca n 't re m em be r , a ct u al ly , w h at t h ey

 3   ar g ue d .      I do n 't kn ow if it ' s ha r ml e ss e r ro r o r - - i t

 4   do e sn ' t ma t te r b e ca us e t h er e 's j u st to ns of

 5   in f or m at io n t h at ot he r wi s e s ho ws gu i lt by a gr e at

 6   de g re e .

 7                    M R . P RI C E:   I 'm so r ry .   I d on ' t ha v e m y

 8   su p pr e ss io n m o ti o n in fr o nt of m e , b ut I am ce r ta in ,

 9   Yo u r H on or , t h at we a s ke d t o s up p re s s bo t h t he re su l ts

10   of th e g eo f en c e w ar ra n t a nd th ei r f r ui t s.

11                    A n d i t i s my un d er s ta nd i ng th at th e o n ly w a y

12   th a t t he g o ve r nm e nt c a me to ha ve an y p h ys ic a l e vi de n ce

13   in th i s ca s e w as as a re s ul t o f l ea r ni n g my cl i en t' s

14   id e nt i ty f r om th a t ge o fe n ce wa rr a nt , a nd th a t a bs en t

15   th e g e of e nc e w ar r an t, th e re wo ul d b e n o p hy s ic a l

16   ev i de n ce .

17                    I f t h e g ov er n me n t i s pl a nn i ng t o m a ke an

18   in d ep e nd en t s o ur c e ar g um e nt , w e h av e n' t s ee n i t .

19                    T H E C OU R T:   A ll ri g ht .

20                    M R . P RI C E:   I w o ul d a dd th a t it ap p ea r s th e

21   go v er n me nt ha s t h e sa m e q ue s ti on as th e d ef e ns e w he n

22   it co m es t o t h e i nc lu s io n o f o nl y l o ca ti o n h is t or y.

23   It is ce rt a in l y n ot w h at th e g ov e rn m en t a sk e d f or in

24   it s w a rr an t .      An d i t a pp e ar s t ha t t h is is a po l ic y

25   th a t G oo gl e h a s i nt er n al l y.      I t i s u nc l ea r t o w ha t
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 155 of 186 PageID# 828
                                                                              1 55

 1   ex t en t t he go v er n me nt wa s a w ar e o f i t, bu t i t s ee m s as

 2   if th e y we r e n ot he re .        A nd we a r e b ot h w on d er i ng wh y

 3   Go o gl e r es p on d ed th e w ay th a t it di d .

 4                 I n s h or t , Yo u r H on o r, I th i nk we 'r e - - w ha t

 5   we ' re as ki n g f or , i f I c a n s um i t u p , i s fa i rl y

 6   st r ai g ht fo r wa r d.    I t' s t h e G oo gl e p o li c ie s a nd

 7   pr o ce d ur es re l at i ng t o g e of e nc e w ar r an ts .    W e w an t t o

 8   kn o w a bo ut lo c at i on h i st o ry ve rs u s w eb an d a pp

 9   ac t iv i ty a n d G oo g le l o ca t io n s er v ic e s.    W e w an t t o

10   kn o w t he p e rc e nt a ge o f d e vi c es t h at ha ve th e se

11   fe a tu r es e n ab l ed .    We wo u ld li ke to kn ow ab o ut th e

12   Wi - Fi ac c es s p oi n ts a n d t he al go r it h m us e d t o

13   de t er m in e a n e st i ma te of lo c at io n b a se d o n t ha t .           And

14   we wo u ld l i ke in f or ma t io n a b ou t t he na r ro wi n g p ro ce s s.

15                 E v er y o n e of th o se pi ec e s o f d is co v er y g oe s

16   to ei t he r b re a dt h , pa r ti c ul a ri ty , o r v o lu nt a ri n es s.

17   Th e y a re m a te r ia l , ce n tr a l t o ea c h o ne of t h os e

18   ar g um e nt s.   A n d t o ro u nd ou t t he po i nt he re , Y o ur

19   Ho n or , w e b el i ev e t he in f or m at io n a b ou t t ho s e i s,

20   we l l, re q ui re d u n de r b ot h R u le 1 6 a n d Br a dy .

21                 I un d er s ta nd yo u r p oi nt ab o ut no t h av i ng a n

22   ul t im a te o u tc o me in t h is ca s e, b u t i f we tw e ak Ru le 16

23   or in t er pr e t R ul e 1 6 a nd Br a dy t o m e an t h e o ut c om e o f

24   th e s u pp re s si o n h ea ri n g a nd th us th e o u tc om e o f t he

25   ca s e, th en we th i nk u n de r e i th er st a nd a rd w e w o ul d b e
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 156 of 186 PageID# 829
                                                                              1 56

 1   en t it l ed t o t h e d is co v er y w e a re se e ki n g to d ay .

 2                   T H E C OU R T:   S o, th e U ni t ed St a te s i s

 3   ba s ic a ll y s ay i ng th er e 's no t hi ng wr i tt e n -- I t hi nk

 4   th e ir br ie f in g s a ys t h er e 's no th i ng wr i tt en ab o ut w h at

 5   th e y d o to na r ro w d ow n t h e p ro ce s s.        A n d so yo u j us t

 6   ne e d t o wa i t u nt i l th e d e te c ti ve -- I th i nk it wa s

 7   Hy l to n - - t es t if i es .     Wh y i s t ha t n o t co r re c t?

 8                   M R . P RI C E:   S o, we ha ve as k ed th e g ov e rn m en t

 9   fo r i n fo rm a ti o n a bo ut th e a n al ys t w h o di d t h e w or k

10   he r e.       I t' s n o t c le ar th a t t ha t w as De te c ti v e H yl to n .

11   It ' s n ot c l ea r w h at h i s p ro c es s w as .          We wo u ld lo ve

12   th e o p po rt u ni t y t o di s cu s s i t wi t h h im an d t o d is cu s s

13   it wi t h Go o gl e .

14                   T H E C OU R T:   T he an a ly st wh e re ?

15                   M R . P RI C E:   W ho e ve r f or la w e n fo rc e me n t wa s

16   re s po n si bl e f o r t he n a rr o wi n g pr o ce s s, wh at

17   in f or m at io n t h ey us ed to ma k e th a t d et e rm in a ti o n,

18   pr e su m ab ly , i n a d di ti o n t o w ha t t he y r e ce iv e d f ro m

19   Go o gl e .

20                   T H E C OU R T:   A ll ri g ht .    Ok a y.

21                   M R . P RI C E:   A ll ri g ht .    Th a nk yo u v er y m uc h ,

22   Yo u r H on or .

23                   T H E C OU R T:   T ha n k y ou .

24                   M R . S IM O N:   J ud g e, ju st to st a rt w h er e t he y

25   en d ed , w it h r e sp e ct t o t h e c ul li n g d ow n o f t he
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 157 of 186 PageID# 830
                                                                             1 57

 1   an o ny m ou s i de n ti f ie rs , t h e f ol ks we we n t fr o m 1 9 to 9

 2   on , D e te c ti ve Hy l to n m ad e t h at d e ci s io n .      A n d t he

 3   Co u rt wa s c or r ec t o n o ur re p re se n ta t io n a bo u t t ha t.

 4   Th a t t es ti m on y w i ll b e p r ov i de d, bu t t he r e' s n o

 5   cu r re n t do c um e nt a ti on th a t w ou ld so r t o f fa l l w it h in

 6   th e a m bi t o f d is c ov er y r u le s .   A n d I t hi n k w ha t w e a re

 7   do i ng in t h is ca s e is co m me n su ra t e w it h w ha t i s d on e

 8   in al l c as e s.     A n d ri g ht f ul l y so .   T he r e' s n o

 9   re q ui r em en t t o c r ea te a d oc u me nt li k e th a t.         The

10   te s ti m on y w il l b e p re s en t ed , a nd he wi ll be

11   cr o ss - ex a mi ne d , I 'm s u re fo r ce fu l ly .

12                A n d w it h r es p ec t t o a ny ot h er a n al y st

13   in v ol v ed h e re , S p ec ia l A g en t D 'E r ri c o, w h o w e w er e

14   co n si d er in g c a ll i ng , c er t ai n ly t h ey wi ll be pr o vi de d

15   ex p er t n ot i ce as to h i s t es t im on y .         An d t he Co u rt h a s

16   al r ea d y or d er e d t ha t t o b e p ro du c ed on F e br u ar y 3 .       So

17   we wi l l fa l l i n l in e w it h t h e re q ui r em en t s t he r e.

18                W i th re s pe ct to De t ec ti v e H yl t on , w ho di d

19   ma k e t he d e te r mi n at io n o n c u ll in g t h em do wn , w e w il l

20   el i ci t t es t im o ny fr om hi m o n t ha t p o in t , bu t t h er e' s

21   no t hi n g cu r re n tl y i n h an d .

22                W i th re s pe ct to Go o gl e, th e re is s o me

23   di s cu s si on -- I t hi nk th e C o ur t h it th e p oi n t s tr ai g ht

24   on .   R ul e 1 7 p ro v id es a p ro c es s b y w hi ch yo u g e t

25   do c um e nt s f ro m a th ir d p a rt y i f y ou wa nt mo r e t ha n
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 158 of 186 PageID# 831
                                                                            1 58

 1   wh a t, in t h is ca s e, m a gi s tr a te o r de r p ro c es s , l eg a l

 2   pr o ce s s pr o vi d ed .   Th a t i s t he s t an d ar d.

 3                  I t s o un d s li k e t he de fe n se co u ns el

 4   ac k no w le dg e s t ha t , is wi l li n g to un d er t ak e t ha t

 5   pr o ce s s.    A nd to th e e xt e nt th at it ' s di f fi c ul t , I

 6   th i nk th at ' s n ei t he r h er e n o r th e re fo r t he Co u rt .

 7   It ' s j us t a p r oc e ss t h at ha s t o b e u nd e rt ak e n a nd is

 8   co n si d er ed in th e F ed e ra l R u le s o f C ri m in al Pr o ce du r e.

 9                  W i th re s pe ct to th e p oi n t a bo ut Go o gl e s or t

10   of wo r ki ng ha n d- i n- ha n d w it h t he Un i te d S ta t es , t ha t

11   po i nt ' s be e n b ri e fe d i n t hi s c as e .     Th e re 's no --

12   th e re ' s re a ll y n o - - h ow do I sa y i t ? - - so r t o f

13   su b st a nc e t o t ha t c la i m.

14                  G o og l e d id w h at wa s r eq u ir e d of it in

15   re l at i on t o c o ur t -o rd e re d m a gi st r at e o r de r p ro c es s .

16   An d t h e ne g ot i at i on p i ec e t h er e, th e re w e re se v er al

17   em a il s b ro u gh t t o t he Co u rt ' s at t en t io n t od a y.      A ll of

18   th o se in di c at e - - r ig h t? -- th at th e re is s o me

19   pu s hb a ck p o te n ti a ll y f ro m G o og le .   A nd ce rt a in l y to

20   th e e x te nt th a t w e wa n t s om e th in g f r om th em , w e c an ' t

21   co m pe l t ha t f r om th em pe r so n al ly .      I t a ll g o es ba ck to

22   th a t s ea rc h w a rr a nt .

23                  B u t m or e i mp o rt a nt l y, t h e c as es ci t ed by th e

24   de f en d an t s or t o f n ot i ng wh e n a c om p an y l ik e G o og l e --

25   wh e n a t hi r d p ar t y mi g ht be -- n o t a c om p an y l i ke
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 159 of 186 PageID# 832
                                                                            1 59

 1   Go o gl e , bu t a th i rd p a rt y m i gh t b e b ro u gh t i nt o t he --

 2   be i ng a pa r t o f t he i n ve s ti g at iv e t e am fo r p ur p os es of

 3   Br a dy , w hi c h i s r ea ll y t h e o nl y p oi n t th e re , b e ca us e

 4   we do n 't b e li e ve th er e 's a c on st r uc t iv e p os s es s io n o r

 5   a d ue di li g en c e r eq ui r em e nt un de r R u le 16 .        Th e m os t

 6   re c en t F ou r th Ci r cu it pr e ce d en t i s s om e wh at ol d , bu t

 7   it ' s v er y c le a r t ha t t he r e i s no co n st r uc ti v e

 8   po s se s si on .   I t' s g ot to ha v e be e n a ct u al c o nt r ol .

 9                 A n d s o w e' re cl e ar th er e t h at - -

10                 T H E C OU R T:   T he is s ue t h er e w o ul dn ' t b e

11   co n st r uc ti v e p os s es si o n.   I t w ou l d b e j oi nt

12   in v es t ig at i on un d er R u le 16 .

13                 M R . S IM O N:   U nd e r R ul e 1 6.     B ut , Y o ur Ho no r ,

14   my po i nt i s i s t h at t h er e i s n o j oi n t in v es t ig a ti ve

15   te a m p re ce d en t i n t hi s c i rc u it u n de r R u le 1 6 i n t er m s

16   of pr o du ci n g s om e th in g u n de r R ul e 1 6 .      Bu t w e w ou l d

17   co n ce d e th a t t o t he e x te n t t he y w er e t o b e s ee n a s a n

18   ag e nt in t h is ca s e fo r t h e g ov er n me n t, mu ch li k e, I

19   gu e ss , a s p ec i al ag en t , w e' d h av e t o c er t ai n ly pr od u ce

20   do c um e nt s c re a te d i n t ha t c o ur se .      S o I g ue s s a s a

21   pr a ct i ca l m at t er , i t u lt i ma t el y d oe s e xt e nd to th at

22   Br a dy so r t of jo i nt p r os e cu t io n c on s id e ra ti o n.       B ut

23   un d er Ru l e 16 , t h e Pi n to de c is io n i s c l ea r.        T h er e' s

24   no -- wh en th e b a il b o nd s ma n r ig h t t he r e ha s t h e

25   do c um e nt , s ay s y o u do n 't ha v e to ge t t ha t , t he r e' s n o
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 160 of 186 PageID# 833
                                                                               1 60

 1   co n st r uc ti o n p os s es si o n.      T h ey 'r e n o t a p ar t o f y ou r

 2   pr o se c ut io n t e am or t h ey ' re no t a p a rt of t h e

 3   pr o se c ut io n .

 4                 A n d s o I g ue s s t he r e is so r t o f --

 5                 T H E C OU R T:   W el l , w ha t t he de f en se is sa yi n g

 6   is th a t it ' s a l i tt le bi t f a ct b o un d , ri g ht ?           I m e an ,

 7   th e c a se s t ha t h a ve d e al t w i th t h is do su gg e st th at ,

 8   in th e F ou r th Ci r cu it or no t , do su g ge st th a t i f th e

 9   mo r e s or t o f i nd e pe nd e nc e a n d co l la b or a ti on th a t go e s

10   on be t we en a t hi r d pa r ty an d t he go v er n me nt , t h e mo r e

11   li k el y i t i s c on s id er e d u nd e r Ru l e 1 6 o r un d er Br a dy

12   to ei t he r b e a j o in t i nv e st i ga ti o n o r t he e n ti t y to be

13   a m em b er o f t h e p ro se c ut i on te am .         I t' s n ot qu i te a s

14   bl a ck an d w hi t e a s yo u s a y, I do n 't th i nk .

15                 M R . S IM O N:   S ur e .     An d, Ju d ge , j us t t o - - a nd

16   I u nd e rs ta n d t he Co ur t 's po i nt .         Ev e n co n si d er i ng

17   th a t, ev en ac k no w le dg i ng th e p oi n t a bo ut th e

18   fa c t- b ou n d na t ur e o f t he in q ui ry as to wh et h er we t u rn

19   ov e r s tu ff in th e p os s es s io n o f G oo g le th at we do n' t

20   ha v e, th e c as e s c it ed by th e d ef e nd a nt do n' t s u pp or t

21   th e ir vi e wp oi n t.    A nd we ' ve br ie f ed th a t po i nt , b ut

22   ev e ry on e o f t ho s e ca s es , o n e, t h er e 's n o p r oc e ss

23   ma n da t ed f r om a m ag is t ra t e s ay in g y o u ha v e t o t ur n

24   th i s o ve r p ur s ua n t to th e F o ur th Am e nd m en t p ro b ab le

25   ca u se be i ng f o un d u nd e r R ul e 4 1 f or th is ev i de n ce , t he
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 161 of 186 PageID# 834
                                                                            1 61

 1   se a rc h w ar r an t .

 2                 A n d c er t ai nl y , u nl i ke t h os e c as e s, Go o gl e i s

 3   no t b r ou gh t i n to th is ca s e t o pr e pa r e d oc um e nt s f or

 4   pu r po s es o f t h is in ve s ti g at i on .

 5                 S o , M cC o rm ic k , I g u es s, is th e c as e o u t of

 6   th e T e nt h C ir c ui t , an d a l l t he o t he r c as e s a re st at e

 7   co u rt de ci s io n s f ro m C al i fo r ni a, bu t t h ey a l l f oc us on

 8   fo l ks wh o a re li t er al l y b ro u gh t i nt o t h e pr o se c ut io n

 9   fo r p u rp os e s o f t he p r os e cu t io n, an d t h e do c um e nt s a nd

10   an y th i ng t h ey ca n p ro v id e i s f or pu r po s es o f t h e

11   pr o se c ut io n .

12                 J u st fr o m a f ac t ua l s ta n dp o in t , Go o gl e i s

13   pr o vi d in g t o u s b us in e ss re c or ds th a t t he y c re a te d i n

14   th e c o ur se of th e ir b u si n es s t ha t t h ey pr ov i de d a nd

15   di d n' t c re a te be c au se th e U n it ed St a te s s ta r te d

16   in v es t ig at i ng th e d ef e nd a nt in t h is ca s e.       T he s e ar e

17   ju s t d oc um e nt s t h at t h ey ha d i n t he i r po s se s si o n.       S o,

18   th a t' s a m e an i ng f ul d i ff e re n ce i n t e rm s o f s or t o f h ow

19   th e y c om e i nt o t h is p r oc e ss .

20                 A n d i t w ou ld al s o g o to th e b ro a de r S i xt h

21   Am e nd m en t p ie c e, wh ic h i s k i nd o f a n a r gu me n t m ad e i n

22   th e r e pl y b ri e f t ha t t he s e b us in e ss re c or ds ar e n ot

23   te s ti m on y f or pu r po se s o f t h e Si x th Am e nd me n t.      I

24   th i nk th er e 's cl e ar c a se la w o n t ha t p oi n t.

25                 G o og l e i s no t i n vo l ve d i n t hi s i nv e st i ga t io n
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 162 of 186 PageID# 835
                                                                           1 62

 1   be c au s e we we n t t o Go o gl e a n d sa i d, We n e ed yo u t o

 2   cr e at e s om e d o cu m en ts or do so me t hi n g f or p u rp o se s o f

 3   th i s i nv e st ig a ti o n.   W ha t t h ey h a d w er e b us i ne s s

 4   re c or d s th a t t he y t ur n ed ov e r.

 5                 B u t e ve n c on s id e ri n g ca s es wh er e t h er e m ig h t

 6   be mo r e of a s or t o f p ri v at e h yb r id , t h e ca s es ci te d

 7   by th e U ni t ed St a te s, th e d e ci si o n i n t he S e ve n th

 8   Ci r cu i t, w h ic h I th in k i s t h e Gr a y d ec i si on , w h ic h

 9   ta l ke d a bo u t s or t o f I nd i an a h ir i ng a pr i va t e e nt i ty

10   to do so me wo r k o n be h al f o f M ed i ca r e.         A nd th e y ha d

11   do c um e nt s c re a te d i n t he co u rs e o f t he i r bu s in e ss t h at

12   we r e r el ev a nt to th e p ro s ec u ti on .     T he y t ur n ed th o se

13   ov e r, bu t t ha t d i dn 't tu r n t ha t p ri v at e c om p an y i nt o

14   an ar m o f t he pr o se cu t io n a n d as pa r t o f th e

15   in v es t ig at i on .

16                 T h er e 's al so th e m o re - - s o rt of t h e l eg a l

17   po i nt he re , w h ic h i s t he Co l li ns de c is i on i n t h e

18   So u th e rn D i st r ic t o f N ew Yo r k, w h ic h s ay s y o u h av e t o

19   co n si d er t h e f ac t t ha t e v en if t h e U ni t ed S t at e s

20   wa n te d t o g o b ac k a nd te l l G oo gl e t o t u rn t h is ov er ,

21   it ' s n ec es s ar i ly ci rc u ms c ri b ed b y t h e ba s is up o n wh i ch

22   th e y g ot t h e i nf o rm at i on in th e f ir s t pl a ce .       R ig ht ?

23                 S o , i n C ol li n s, th e y wa n te d t o g o b ac k a n d

24   se a rc h - - t he y w a nt ed -- th e d ef e nd a nt wa nt e d t he

25   Un i te d S ta t es to go b a ck an d s ea r ch th e c om p ut e r of
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 163 of 186 PageID# 836
                                                                               1 63

 1   so m eb o dy w h o h ad pr ov i de d p r ev io u s c on s en t.      A n d th e

 2   Di s tr i ct C o ur t t h er e s ai d t h ey c a n' t d o t ha t .        Th ey

 3   ha v e t o -- th e y c an 't ju s t t el l t he in d iv id u al to t u rn

 4   ov e r t he i r co m pu t er .    Th a t w ou ld be mu ch th e s a me w a y.

 5                  I th i nk Go og l e h as ma de it cl e ar i n t h is c a se

 6   th a t t he y r es p on d t o l eg a l p ro ce s s.     T h ey d o n' t

 7   re s po n d to th e U n it ed St a te s s ay i ng , " Gi v e u s

 8   do c um e nt s o r e ls e ."     T he y d o n' t r es p on d t o t he Un it e d

 9   St a te s s ay i ng , " W e' re in v es t ig at i ng so m et hi n g a nd t h us

10   yo u n e ed t o p a rt i ci pa t e a nd he lp us ou t ."          A nd th at ' s

11   ju s t t he r e al i ty of t h e s it u at io n .

12                  W e h a d t o -- we we r e re q ui r ed t o g e t p ro ce s s,

13   an d t h at 's wh a t h ap pe n ed he r e.      A nd th a t' s w hy Go og l e

14   is en g ag ed wi t h t hi s i nv e st i ga ti o n a t a ll .

15                  A n d e ve n w it h r e sp e ct t o t h e st a ge 2 - -

16   ri g ht ? - - s o s ta g e 1 y ou ju s t tu r n o ve r t he

17   co o rd i na te s i n si d e th e r a di u s, a n d i n st a ge 2 t he re ' s

18   an at t em pt to na r ro w d ow n t o g et ad d it i on al lo c at io n

19   in f or m at io n .   So , b as i ca l ly , a t o ta l o f t wo ho u rs o f

20   lo c at i on i n fo r ma t io n w as ga t he re d f o r on l y n in e

21   de v ic e s.    B ut th a t se c on d s t ag e g iv e s yo u 3 0 m i nu te s

22   be f or e a nd 30 mi n ut es af t er .       So th a t' s w ha t d e fe ns e

23   co u ns e l ha s r e fe r re d t o a s t ha t c ul l in g d ow n p r oc es s .

24                  T h at pr o ce ss is se t f or t h i n th e s e ar c h

25   wa r ra n t.    A nd th e re 's so m e d is cu s si o n o f wh a t G oo gl e
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 164 of 186 PageID# 837
                                                                               1 64

 1   tu r ne d o ve r a n d w hy t h ey so u gh t t o t ur n o ve r c e rt ai n

 2   do c um e nt s.     T h e n um be r ed pa g e 2 o f D ef en s e E xh i bi t 1 ,

 3   wh i ch is t h e s ea r ch w a rr a nt in t h is ca s e, p a rt i cu la r ly

 4   at t ac h me nt 2, sa y s Go o gl e w i ll p r ov i de an on y mi z ed

 5   in f or m at io n r e ga r di ng th e a c co un t s t ha t a re as s oc ia t ed

 6   wi t h t he d e vi c e t ha t w as in s id e t he de s cr ib e d

 7   ge o gr a ph ic a l a re a d ur i ng th e t im e f r am e d es c ri b ed

 8   ab o ve .     Th i s a no n ym iz e d i nf o rm at i on wi l l in c lu d e a

 9   nu m er i ca l i de n ti f ie r f or th e a cc o un t , th e t y pe of

10   ac c ou n t, t h e t im e s ta m p, lo c at io n c o or d in at e s, an d t he

11   da t a s ou rc e t h at th is in f or m at io n c a me fr om , i f

12   av a il a bl e.     T h at ' s wh a t w as pr ov i de d i n t hi s c a se .

13                  W e r e ce i ve d l at i tu d e- lo n gi t ud e c oo r di n at es .

14   We re c ei ve d a ti m e st a mp on th em .            W e r ec ei v ed th e

15   so u rc e ; Wi - Fi , G P S, a n d o th e rw is e .      I th i nk it ' s Wi - Fi

16   an d G P S.       A nd so th e s ea r ch wa rr a nt ' s pr e tt y c l ea r

17   ab o ut wh at ' s b ei n g re q ue s te d .

18                  A n d t he bo tt o m l in e a s i t r el at e s t o t he

19   po s se s si on , c u st o dy , a nd co n tr ol ar g um e nt , w he t he r i t

20   be un d er R u le 16 , w hi c h p la i nl y l ay s t ha t o u t, is t h at

21   th e re ' s no ca s e l aw s u pp o rt i ng t h e p re m is e.         A n d th e

22   un d er l yi ng pr e mi s e is ve r y s im pl e .        On ce yo u g e t a

23   se a rc h w ar r an t , a nd o n ce yo u s er v e i t on a Y ah o o! , a

24   Go o gl e , an Ap p le , a n A T& T , i f th e y r es p on d i n

25   ac c or d an ce wi t h t ha t s ea r ch wa rr a nt , t he y a r e p ar t o f
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 165 of 186 PageID# 838
                                                                          1 65

 1   yo u r i nv es t ig a ti o n te a m.

 2                  A n d t o t he e x te n t t ha t t he r e' s a b r oa d s ea r ch

 3   he r e, th er e 's a b ro ad se a rc h a ls o i n t ho s e c as e s as

 4   we l l.   I th in k t o t he ex t en t t ha t t h er e 's a se c on d

 5   st a ge he re , t h at wo ul d b e t h e on l y a rg u me nt th a t wo u ld

 6   re a ll y b e a ny -- wo ul d p r ov i de a n y m ea ni n gf u l

 7   di f fe r en ce or an y d if f er e nc e i n t hi s c a se .     I d on 't

 8   be l ie v e it -- me a ni ng f ul be c au se , a g ai n , it ' s p ro v id ed

 9   fo r i n t he wa r ra n t.      T he r e' s n o - - t he r e' s n o G oo gl e

10   co r re s po nd e nc e w i th t h e U ni t ed S t at e s w it h n o r eg ar d

11   fo r t h at w a rr a nt .    So ev e ry t hi ng is ci r cu ms c ri b ed b y

12   th a t.   A nd I b el i ev e t he re a so ni n g o ut of t h e S ou t he rn

13   Di s tr i ct o f N e w Y or k i n t he Co ll i ns de c is io n i s t o

14   th a t p oi nt , t h at th e d ef e nd a nt h a s t o a ck no w le d ge ,

15   ev e n b as e d on th e ir o w n a rg u me nt , t h at we c a n' t j us t

16   go to Go og l e a nd te ll Go o gl e t o t ur n o v er a n a c co un t

17   wi t ho u t so m e l eg a l pr o ce s s.

18                  I n t h is ca se , i f y o u ar g ue th er e 's a

19   re a so n ab le ex p ec t at io n o f p r iv ac y , t ha t 's a se a rc h

20   wa r ra n t.    A nd so we t h in k i t 's c l ea r t ha t R u le 17 ,

21   Fe d er a l Ru l e o f C ri mi n al Pr o ce du r e 1 7, pr ov i de s t h e

22   ba s is up on wh i ch th e d ef e nd a nt w o ul d g et th e se

23   ma t er i al s f ro m G o og le .

24                  A n d b ot h p ar t ie s o v er t h e c ou rs e o f - - n ow I

25   gu e ss it 's be e n a f ew mo n th s - - r ec e iv e d an em a il fr om
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 166 of 186 PageID# 839
                                                                              1 66

 1   Go o gl e 's o u ts i de co un s el , r e ac hi n g o ut t o b o th si de s

 2   ta l ki n g ab o ut th e a mi c us br i ef .         So we ce rt a in l y ha v e

 3   kn o wn wh o t he so r t of le a d l aw ye r f o r Go o gl e h a s be e n

 4   fo r s o me ti me .       A nd e v en be f or e t ha t t he de f en d an t

 5   kn e w w ho we h a d c or re s po n de d w it h , w ho th e U ni t ed

 6   St a te s h ad co r re s po nd e d w it h i n t er m s o f ex e cu t in g

 7   th i s w ar r an t.    A n d so th a t g oe s b ac k t o t he Ca m er on

 8   de c is i on f r om th e D is t ri c t C ou rt in Ma in e , w hi c h,

 9   ag a in , I t h in k , i s in s ig h tf u l.     T he y k no w w h o t o se r ve

10   th e s u bp oe n a o n.     T he y 'v e g o t it .     A nd th ey ca n g o

11   ab o ut th at pr o ce s s.       A ga i n, it s e em s t ha t t h ey ' ve

12   ac k no w le dg e d t ha t t ha t i s t h e pa t h t o t ak e f or a th i rd

13   pa r ty an d t o r ec e iv e t he s e d oc um e nt s .       A n d s ho u ld

14   Go o gl e s ee k t o q u as h t ha t s u bp oe n a, th a t wo u ld be

15   an a ly z ed u n de r R u le 1 7 , a nd ap pr o pr i at e ly s o .

16                T H E C OU R T:     I f i t i s th e c a se th at th e y

17   de c id e t o i ss u e a s ub p oe n a t o Go o gl e , wh a t h ap p en s

18   ne x t?

19                M R . S IM O N:     J ud g e, I th i nk th a t' s w he r e th i s

20   is , a s t h e Co u rt no te d , a m o re d i ff i cu l t si t ua t io n .

21   It is a hy b ri d , r ig ht ?        S o, th e d ef e nd a nt h a s n ot ed --

22   ha s a r gu ed th a t R ul e 1 6 s ho u ld a p pl y i n r ef e re n ce t o a

23   su p pr e ss io n h e ar i ng i n t e rm s o f s or t o f t hi s

24   th i rd - pa rt y r e qu e st f o r m at e ri al s .

25                T h e o nl y d ec i si o n c it ed fo r t h at i s a
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 167 of 186 PageID# 840
                                                                                1 67

 1   Di s tr i ct C o ur t d e ci si o n t ha t a pp l ie d a 19 70 ' s F ou rt h

 2   Ci r cu i t de c is i on th at ha d n o th in g t o d o w it h R u le 1 6 .

 3   I t hi n k th a t w as ci te d i n t h e Cr a ns o n de c is i on ou t o f

 4   th e F o ur th Ci r cu i t.       I t h as no th i ng to do w i th

 5   Ru l e 1 6.

 6                 A n d w ha t w e k no w f r om t h e S up r em e C ou r t is

 7   th a t w he n w e t al k a bo u t m at e ri al i ty , w e 'r e t al k in g

 8   ab o ut in p r ep a ra t io n f or th e d ef e nd a nt ' s de f en s e, t h e

 9   Su p re m e Co u rt sa y s th a t g oe s t o r eb u tt in g t h e

10   go v er n me nt ' s c as e -i n- c hi e f, an d a rg u ab l y yo u c o ul d s ay

11   we ce r ta in l y c an se e t ha t t h e ge o fe n ce w a rr a nt is h o w

12   we kn o w th i s d ef e nd an t w a s t he t a rg e t o f th e

13   in v es t ig at i on .

14                 S o , t he r e co u ld be an a r gu m en t t ha t t h at 's

15   en o ug h t o b e a p a rt o f t h e g ov er n me n t' s c as e -i n -c hi e f

16   as op p os ed to a c on st i tu t io n al c l ai m , wh i ch we be li e ve

17   th i s i s, t h at do e sn 't re a ll y g o t o t he me ri t s o f th e

18   ev i de n ce a g ai n st th e d ef e nd a nt .

19                 A n d s o i n Ar m st r on g , th a t w as a se l ec t iv e

20   pr o se c ut io n c l ai m , sa i d t he pr os e cu t io n s ho u ld n 't h a ve

21   be e n b ro ug h t.      I t 's u n co n st i tu ti o na l ly - - t h ey

22   pr o ce e de d o n a n u nc on s ti t ut i on al ba s is or t h er e

23   sh o ul d n' t b e a p r os ec u ti o n.      A nd th e S u pr em e C o ur t

24   ma d e c le ar th a t t he re sh o ul d b e a d i ff e re nt st a nd ar d

25   th e re wh e n it co m es t o a cl a im l i ke th at .             T ha t d oe s
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 168 of 186 PageID# 841
                                                                              1 68

 1   no t g o t o t he de f en da n t' s d e fe ns e .       Th e d ef e nd a nt 's

 2   de f en s e is ac t ua l ly r e bu t ti n g ag a in s t t he g o ve r nm e nt 's

 3   ca s e- i n- ch i ef .

 4                 T h is is a li t tl e d i ff er e nt be ca u se th e re 's

 5   ev i de n ce - - t h er e 's e v id e nc e g at h er e d f ro m t he se ar c h

 6   wa r ra n t in th i s c as e.     S o I ' d ac k no w le d ge t h at .

 7                 B u t u lt i ma te l y, th i s ca s e c an pr oc e ed , I

 8   be l ie v e, t o a su p pr es s io n h e ar in g w i th o ut o r de r in g

 9   Go o gl e t o t ur n t h es e d oc u me n ts o v er .     I s ay th a t fo r a

10   fe w r e as on s , b ec a us e t he r e a re u n di s pu t ed f a ct s .

11   Th e re ar e u nd i sp u te d f ac t s a s to th e re b e in g o t he r

12   Go o gl e u se r s w ho s e in f or m at i on w a s c ol l ec te d a s a p a rt

13   of th i s wa r ra n t.     U nd i sp u te d 1 9.    I t 's un di s pu t ed t h at

14   Go o gl e h as ma n y, ma ny , m a ny us er s .         Pr o ba bl y c a n be

15   pa r t o f th e p u bl i c re c or d h o w ma n y u se r s Go o gl e h as or

16   ho w m a ny p e op l e a re s o rt of a pa r t o f G oo gl e 's

17   cu s to m er b a se .

18                 I r re s pe c ti ve of ho w m an y , t he Co ur t 's go in g

19   to ha v e to ac k no w le dg e t h at th er e a r e ov e r c er t ai nl y a

20   mi l li o n, a n d i f w e go to a b il li o n - - I d on ' t k no w t he

21   nu m be r , bu t i t 's ou t t he r e h ow m a ny pe o pl e G oo g le d o es

22   bu s in e ss w i th .

23                 I t 's al s o un d is p ut e d th a t w e' ve go t l o ca ti o n

24   in f or m at io n f o r t he se pe o pl e t ha t e x pa n ds o u ts i de o f

25   th e b o x fo r s t ag e 2 .     Al l r i gh t.     S o w e k no w t h at
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 169 of 186 PageID# 842
                                                                           1 69

 1   th e re ar e n in e p e op le ' s i nf o rm at i on we r e ce i ve d t ha t

 2   wa s o u ts id e t h e b ox f o r s ta g e 2.

 3                T h er e 's be en no ev i de nc e e l ic it e d i n t hi s

 4   ca s e t ha t a ny in f or ma t io n r e ce iv e d i n s te p 1 w a s

 5   ne c es s ar il y f r om so me b od y w h o wa s o u ts i de o f t h e bo x

 6   of th a t st a ge 1 s ea rc h w a rr a nt a t s t ag e 1 .

 7                A n d s o I t hi n k t he re al fa c ts t h at ar e a t

 8   is s ue ar e r ea l ly un di s pu t ed .    We sa y t he r e a re a lo t

 9   of Go o gl e u se r s, th at it ' s v ol un t ar y .      Ev en th e ir

10   wi t ne s s sa i d y es , i t' s v o lu n ta ry .   A nd th e q ue s ti o n,

11   th e v o lu nt a ri n es s q ue s ti o n, to t h e e xt e nt i t 's

12   in f or m ed b y C a rp e nt er , t h e C ar pe n te r d ec i si o n - - an d ,

13   ag a in , t hi s i s n' t t he su p pr e ss io n h e ar in g , a nd we 'r e

14   go i ng to a r gu e t h at i s su e w h en i t c o me s u p, bu t t he

15   Ca r pe n te r d ec i si o n ta l ke d a b ou t t he ub iq u it y o f u si n g

16   ce l lu l ar t e le p ho n es b y p o we r in g t he m o n a nd ma y be t h em

17   hi t ti n g of f o f a ce ll to w er , a nd th a t th i s i nf o rm at i on

18   oc c ur s o ve r , I t h in k, a s ev e n- da y - - b as i ca l ly , t h e

19   ce l l t ow e rs c o ll e ct t h is in f or ma t io n o nc e y o u p ow er

20   th e p h on e o n.    E v er yb o dy ha s t o u se it .

21                I do n 't th in k t h er e 's a n y a rg um e nt in th is

22   ca s e t ha t y ou ne c es sa r il y h a ve t o u s e Go o gl e t o h av e a

23   ce l l p ho ne , c e rt a in ly no t t o t al k o n i t , ce r ta i nl y n ot

24   to te x t on it , c e rt ai n ly no t t o t ra v el .        Th e re ar e

25   ot h er ap pl i ca t io n s to us e t o t ra v el .
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 170 of 186 PageID# 843
                                                                            1 70

 1                A n d s o t o th e e x te n t th a t t he l i ti g at i on

 2   ne e ds to b e p r ol o ng ed fo r p u rp os e s o f t hi s

 3   in f or m at io n , I d o n' t n ec e ss a ri ly se e i t , bu t t h at

 4   ul t im a te ly wo u ld be a n i s su e t ha t G o og l e ad d re s se s i n

 5   re s po n se t o a Ru l e 17 su b po e na r e sp o nd in g t o w h et he r

 6   th i s i nf or m at i on is r e le v an t , wh e th e r it ' s o pp r es si v e,

 7   an d t h e ot h er co n si de r at i on s t ha t g o w it h R u le 17 .

 8   Bu t i t 's m y p o si t io n t ha t t h e Co u rt ca n p ro c ee d t o

 9   ad d re s s th e c o ns t it ut i on a li t y of th i s w ar ra n t o n th e

10   ba s is of c e rt a in un di s pu t ed fa ct s a s s e t fo r th .

11                I do n 't th in k t h is in fo r ma t io n f ro m G o og le is

12   go i ng to g i ve th e C ou r t a ny mo re un d er s ta nd i ng th a n

13   wh a t h as b e en pr o vi de d , t ha t t he r e a re l o ts of us er s .

14                T H E C OU R T:     L et me as k y ou th i s:     T he de fe n se

15   sa i d t ha t t he r e' s a n i ss u e a bo ut it on ly be i ng

16   lo c at i on h i st o ry an d n ot th e o th e r i nf o rm at i on .        So ,

17   re s po n d to th a t.

18                M R . S IM O N:     A ga i n, th e s ea r ch wa rr a nt re qu e st

19   fo r t i me s t am p l o ca ti o n c oo r di na t es an d t he da t a

20   so u rc e f or th o se co or d in a te s , th a t' s w ha t t h is se ar c h

21   wa r ra n t pr o vi d ed .     It ' s n ot cl ea r t o m e a t a ll th at

22   th a t i s so m eh o w a m at e ri a l i ss ue in th is ca s e.         I

23   me a n, ho w w ou l d t ha t b e m at e ri al to -- a n d t he Co ur t

24   wa s a s ki ng ab o ut so rt of ho w y ou ap p ly th at st a nd a rd ,

25   bu t h o w wo u ld th a t be ma t er i al t o t h e a cc ur a cy of t h is
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 171 of 186 PageID# 844
                                                                             1 71

 1   in f or m at io n ?     Be c au se , u l ti m at el y , t ha t 's o n e o f th e

 2   pi e ce s t ha t g o es to s o rt of th e m er i ts of t h e c la im .

 3   Wh a t v al ue wo u ld mo re po i nt s g iv e u s - -

 4                 T H E C OU R T:     T he ex p er t t es t if i ed t h at it

 5   do e sn ' t no r ma l ly ju st sa y l o ca ti o n h is to r y.       And I

 6   do n 't ha ve an y th i ng t o t h e c on tr a ry , r ig h t?

 7                 M R . S IM O N:     J ud g e, no , t ha t - - I m e an , w ha t I

 8   ca n t e ll y o u i s t ha t w ha t w e - - c er t ai n ly w h at he

 9   re s po n de d t o i n t er ms of th i s ge o fe n ce w a rr a nt to g e t

10   th a t, th is is wh a t Go o gl e p r ov id e s, an d t he r e w as

11   so m e, I th i nk , l a ck o f c l ar i ty a b ou t w ha t t h is se ar c h

12   wa r ra n t as k s f or .       Bu t t h is se ar c h w ar r an t s ay s t o

13   pr o vi d e th e t i me st am p l o ca t io n c oo r di n at es an d d at a

14   so u rc e f or ea c h t yp e o f G oo g le a c co u nt .

15                 T h er e i s a no t he r s e ar ch wa r ra nt in th i s ca s e

16   th a t i s fo r h i st o ri ca l G o og l e in f or m at io n .     Th a t' s

17   be e n m ad e p ar t o f t hi s r e co r d in th i s c as e, an d t he r e

18   is -- th er e i s s o me s o rt of we b a ct i vi t y an d s o ur ce s

19   li k e t ha t, bu t t h at i s s o rt of a b ou t t h e br o ad e r

20   co u nt .   It ' s n ot cl ea r t o m e t ha t g e of e nc e w ar r an ts ,

21   at an y p oi n t, pr o vi de mo r e t ha n w ha t w e 'v e b ee n

22   pr o vi d ed h e re .

23                 T H E C OU R T:     B ut he te st i fi e d t he y d o.      I t m ay

24   no t b e c le a r t o y ou , b ut yo u c an ' t t es t if y t o t hi s.

25                 M R . S IM O N:     W el l , Y ou r H on o r, I be l ie v e t he
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 172 of 186 PageID# 845
                                                                                 1 72

 1   re c or d w il l s h ow th at th e w i tn es s , w he n a sk e d w he th e r

 2   th e i n fo rm a ti o n p ro vi d ed in re sp o ns e t o a g e of e nc e

 3   wa r ra n t ha s b e en in a d di t io n t o w ha t w e h av e h e re , h e

 4   sa i d n o.    I t h in k h e d id st a te t h at wi t h re s pe c t to

 5   wa r ra n ts t h at go to o t he r t y pe s, wh e n i t' s a

 6   us e r- s pe c if ic se a rc h w ar r an t , yo u k n ow wh ic h a c co un t

 7   yo u 'r e g oi n g a ft e r, t h en yo u g et th a t a dd it i on a l

 8   in f or m at io n , b ut no t w it h r e sp ec t t o t h e ge o fe n ce

 9   se a rc h w ar r an t .

10                 T H E C OU R T:    O ka y .

11                 M R . S IM O N:    A nd , J u dg e, I d o th i nk th a t it

12   is -- wi th re s pe c t to si g ni f ic an t ly al t er in g t h e

13   qu a nt u m of pr o of , I t h in k t h e Co u rt ha s t ha t c o rr e ct ,

14   th a t t ha t h as to be t h e s ta n da rd .        A nd wi th re s pe c t to

15   ho w y o u ap p ly th a t st a nd a rd , i t i s b ac k wa rd - lo o ki ng in

16   a c as e w he r e w e h av en ' t g on e t o t ri a l ye t , b ut I th i nk

17   it ' s u nd i sp ut e d t ha t e vi d en c e wa s f o un d a t t he s e t hr ee

18   di f fe r en t l oc a ti o ns , t ha t t h er e w as a st a te m en t o f

19   pr o ba b le c a us e , t ha t t he r e w as c e rt a in ly an ad m is si o n

20   po s t- M ir a nd a i n t hi s c as e t o t he cr i me .         An d s o

21   ma t er i al ly al t er i ng t h e q ua n tu m o f e vi d en ce fr o m a

22   Ru l e 1 6 s ta nd p oi n t --

23                 T H E C OU R T:    Y ou ha v e to ag r ee t h at th e w ay

24   yo u g o t th e re is th ro u gh th e g eo f en c e in f or m at i on .

25                 M R . S IM O N:    T ha t 's ri gh t , J ud g e.
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 173 of 186 PageID# 846
                                                                           1 73

 1                 T H E C OU R T:   S o i t' s a l i tt l e b it p r ob l em at i c

 2   to sa y , Li s te n , o nc e w e i de n ti fi e d t he gu y, th e n we

 3   kn e w w hi c h ho u se to s e ar c h, an d t he n w e g ot

 4   ev e ry t hi ng .   T he n t he wa y w e i de n ti f ie d h im wa s

 5   th r ou g h th e g e of e nc e w ar r an t , bu t w e 'r e n ot go i ng to

 6   sa y t h e ge o fe n ce wa rr a nt is ma te r ia l b ec a us e o n ce w e

 7   us e d i t to go to hi s h ou s e, th er e w a s al l t h is ot he r

 8   pr o of .   Th a t s tr i ke s m e a s t oo m u ch ta ut o lo g y f or th e

 9   go v er n me nt in th i s ca s e.

10                 M R . S IM O N:   A nd I u nd er s ta n d t ha t p oi n t,

11   Ju d ge , a nd I t hi n k th a t' s c o rr ec t , t ha t t he fi r st - -

12   we ca n 't d e ny th a t ev e ry t hi n g el s e f lo w ed f r om th e

13   ge o fe n ce w a rr a nt .

14                 M a te r ia l it y g oe s t o , I t hi n k, so me t hi n g m or e

15   th a n j us t s ay i ng so rt of wh a t ha p pe n s, li ke ho w

16   ma t er i al w a s t he ge of e nc e w a rr an t t o t h e ca s e.

17   Ma t er i al it y g o es to w h et h er we 'r e g o in g t o b e l ed ,

18   ba s ed on ar ti c ul a bl e f ac t s, to s o me t hi n g th a t i s go i ng

19   to si g ni fi c an t ly al te r t h e q ua nt u m o f p ro of fo r t hi s

20   Co u rt .

21                 T h er e i s n ot a s in g le r e qu e st m a de by th e

22   de f en d an t i n t hi s c as e t h at is g o in g t o s ig n if i ca nt l y

23   al t er th e q ua n tu m o f p ro o f b ec au s e, ag ai n , w e' v e

24   ag r ee d o n c er t ai n b as i c p oi n ts .   Go o gl e - -

25                 T H E C OU R T:   O ka y .   I th i nk I' v e go t t h at
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 174 of 186 PageID# 847
                                                                                 1 74

 1   ar g um e nt .

 2                    M R . S IM O N:     O ka y .

 3                    T H E C OU R T:     A ll ri g ht .     Is th e re a n y

 4   re s po n se ?

 5                    M S . K OE N IG :    Ve r y b ri ef l y, Ju dg e .     As it

 6   re l at e s to -- be c au se I t hi n k we ' ve go t t wo se p ar at e

 7   pi e ce s .      W e h a ve -- o n e i s t he i n fo r ma t io n w e' r e

 8   re q ue s ti ng fr o m t he g o ve r nm e nt a b ou t h ow th e y m ad e t he

 9   pr o ce s s th e ms e lv e s to go do w n fr o m 1 9 t o 9 t o 3 .                 And

10   th a t d oe sn ' t i nv o lv e t he qu e st io n o f g e tt in g G o og le

11   in v ol v ed .

12                    T H E C OU R T:     S o, yo u 'r e a wa y f ro m t h e

13   mi c ro p ho ne .

14                    M S . K OE N IG :    I' m s o rr y.

15                    T H E C OU R T:     I h e ar d a bo u t e ve r y fo u rt h w or d .

16                    M S . K OE N IG :    So r ry .   I w an t t o s ta r t w it h t he

17   fi r st qu es t io n , w hi ch is th e i nf o rm a ti on th a t w e ha v e

18   so u gh t f ro m t h e g ov er n me n t a bo ut ho w t he i r a ct u al

19   in v es t ig at o rs , D e te ct i ve Hy l to n a nd an yb o dy el s e th a t

20   wa s i n vo lv e d i n t ha t p ro c es s , na r ro w ed d o wn th e s co p e

21   of th e d at a s o ug h t fr o m t he 19 , t o t he 9, t o t h e 3.

22   Th a t d oe sn ' t i nv o lv e t hi s i s su e a bo u t w he th e r G oo gl e

23   wa s o n t he in v es t ig at i ve te a m.             I t h in k i t' s v e ry

24   cl e ar th at De t ec t iv e H yl t on wo ul d b e a pa rt of th e

25   in v es t ig at i ve te a m.
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 175 of 186 PageID# 848
                                                                              1 75

 1                T H E C OU R T:     W hy is n 't i t e n ou g h th a t t he y s ay

 2   th e y d on 't ha v e t o cr e at e i n fo rm a ti o n f or y o u, ju st

 3   wa i t u nt i l he te s ti fi e s?

 4                M S . K OE N IG :    So , w e c ou l d d o i t th a t w ay .

 5   Bu t t h e re a so n w e c it e d t he ca se th a t we ci t ed , w hi c h

 6   is Wi l fo rd fr o m t he D i st r ic t o f M ar y la n d -- an d t hi s

 7   is at le as t t h e q ui ck e st pl a ce I ca n p ut my ha n ds o n

 8   it is in o u r r ep l y br i ef , o n p ag e 9 of th e r ep l y br i ef

 9   re l at e d to th e d i sc ov e ry mo t io n.

10                A n d I t h in k t he me c ha ni c s o f ho w t h is wo ul d

11   wo r k i s we co u ld do d i sc o ve r y fi n di n g o n th e s t an d,

12   bu t w h at D e te c ti v e Hy l to n w o ul d e ss e nt i al ly be

13   te s ti f yi ng to is I pl o tt e d a ll t h es e p o in ts , a n d I h ad

14   th e 1 9 , do w n t o t he 9 , d o wn to t h e 3 , an d h e re ' s th e

15   re a so n s wh y .      We ' re t h en go i ng t o h a ve to b e a b le t o

16   ve r y q ui ck l y - - a nd I do n 't kn ow ph y si ca l ly ho w w e

17   wo u ld do t h is be c au se we wo u ld h a ve to es se n ti a ll y

18   ha v e a cc e ss t o M r . Mc I nv a il l e' s e nt i re m a pp i ng

19   pr o ce s s, w h ic h , y ou k n ow , w e s ho w ed yo u 3 p a th w ay s

20   to d ay , b ut th e re wo ul d b e 1 9 p at h wa y s.      A nd th e r ea s on

21   I t hi n k th a t t he Wi lf o rd co u rt r e qu i re d t he ma t er ia l

22   in f or m at io n r e la t ed t o p r et r ia l m ot i on s m us t b e

23   pr o du c ed b e fo r e t he m o ti o ns he ar i ng is to e n su r e it s

24   ef f ec t iv e u se .

25                I th i nk we w o ul d b e w as t in g a l o t o f t he
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 176 of 186 PageID# 849
                                                                           1 76

 1   Co u rt ' s ti m e i n s om e s en s es be ca u se we wo ul d n e ed t o

 2   ta k e a b re a k, ta k e Mr . M c In v ai ll e b a ck in t h e b ac k,

 3   ha v e h im s h ow us ho w t hi s a l l wo r ks so th at we co ul d

 4   cr o ss - ex am i ne th e d et e ct i ve .    So th a t' s p ro b le m n um b er

 5   on e .

 6                  A n d p ro b le m n um b er tw o, I t hi n k, i s a l l we

 7   ne e d t o do is in t er vi e w D et e ct iv e H y lt o n.      W e' v e as k ed

 8   fo r t h at c o nv e rs a ti on to ha p pe n.      I kn o w Mr . D u ff ey ,

 9   ve r y, ve ry ea r ly on i n t h is ca se , h a d s ug ge s te d t ha t

10   ma y be we co ul d d o t ha t , a nd th en th a t di s cu s si o n fe l l

11   th r ou g h, a n d t he n h er e w e a r e.

12                  B u t I t h in k i t m at t er s, as we ' ve t a lk e d

13   ab o ut , t h at t h e c ru x o f t hi s c as e a t t h is j u nc t ur e i s

14   th e m o ti on to su p pr es s .

15                  I di d w a nt t o , b ef o re m o vi n g on to th e l as t

16   fe w p o in ts , m a ke su re th a t w he n t he ma t er ia l s t ha t

17   we ' re se ek i ng -- on e i te m w h ic h w e h ad i n s m al l p ri n t

18   on ou r p re p ar e d m at er i al s M r . Pr i ce ac ci d en t ly le ft

19   ou t , i n a dd it i on to t h e p ol i ci es an d p r oc ed u re s a nd

20   th e W i -F i p oi n ts an d t ho s e l is ts th a t h e ha d p r ov id e d.

21   We ar e s ee k in g a l so i n fo r ma t io n a bo u t t he p r oc e ss t h at

22   Go o gl e u se d t o c r ea te th i s a no ny m ou s I D t ha t t h ey

23   li s te d a s d ev i ce ID i n c o lu m n A o n t he s t ag e 1 an d 2

24   re t ur n s.

25                  T h e d ev i ce - - a s w e 'v e i nd i ca t ed , I t h in k, in
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 177 of 186 PageID# 850
                                                                          1 77

 1   so m e o f t he b r ie f in g, th e re is s o me co n ce rn th a t we

 2   ha v e t ha t t ha t I D i s n ot ne c es sa r il y j u st s o me t hi n g

 3   th a t w as g e ne r at e d fo r t h e p ur po s es of th is wa r ra nt .

 4   Pe r ha p s it ' s r el a te d t o o r i s a n um b er t h at re s id es on

 5   an in d iv id u al ph o ne .

 6                I f t h at is t h e c as e , th e n t ha t m ea n s t ha t

 7   th a t n um b er i s a Go og l e t ra c ki ng nu m be r , th a t y es , i t

 8   do e sn ' t ha v e L au r a Ko e ni g o r s om e on e e ls e 's na m e

 9   at t ac h ed t o i t , b ut i t i s n o t an o ny m ou s i n t he se ns e

10   th a t i t ca n no t b e r ef o un d .   So t h at ' s a no th e r p oi nt

11   th a t w e wa n te d t o m ak e s u re we 'r e c l ea r o n t ha t 's w h at

12   we ' re re qu e st i ng .

13                I th i nk po in t n u mb e r tw o , a s i t re l at e s to

14   Go o gl e , is th a t t he g o ve r nm e nt , I t h in k , in su m , is

15   av a il i ng t h em s el v es o f t h is pr oc e ss .    An d i f G o og le

16   is n 't ma de to pr o vi de th e i n fo rm a ti o n t ha t w e a re

17   se e ki n g, t h en we ha ve a l im i te d, in e ff e ct iv e w a y to be

18   ab l e t o te s t t he da ta , i t s a cc ur a cy , i ts ra n ge , t he

19   ra d iu s t ha t G o og l e ha s t u rn e d ov e r.     A nd th a t' s w hy

20   we ' re se ek i ng , a s w e' v e d is c us se d , t he ac ce s s p oi nt s ,

21   th e a l go ri t hm , o r w ha t ev e r p ro ce s s G oo g le u s es to d o

22   th a t.

23                I th i nk it i s i m po r ta nt , i m pe r at iv e , f or us

24   to re m em be r t h at un li k e s om e o f t he ot h er a n al o gi es

25   th a t t he g o ve r nm e nt i s d r aw i ng t o o t he r t yp e s o f
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 178 of 186 PageID# 851
                                                                            1 78

 1   su b po e na s o r w ar r an ts th a t a re s e rv e d o n te c hn o lo gy

 2   co m pa n ie s l ik e , f or e x am p le , c al l d e ta il re c or d s,

 3   th o se ar e b us i ne s s re c or d s.   G oo g le ha s s ta t ed in i t s

 4   am i cu s b ri e f t ha t t he da t a t ha t i t p ro v id ed , t h is i s

 5   no t a bu s in es s r e co rd th a t G oo gl e k e ep s .    G o og l e ha s

 6   to , i n st ea d o f s e ar ch i ng on e u se r 's ac c ou nt , s e ar ch

 7   al l 1 . 2 bi l li o n o f it s u s er s i s w ha t t he y p r of f er ed .

 8   Th a t m ak e s th i s a v er y d i ff e re nt ty p e of se a rc h t ha n

 9   th e a n al og i es th a t we ha v e b ee n t al k in g a bo u t.

10                 I n t e rm s o f M r. Si m on 's re p re se n ta t io n t ha t

11   we ag r ee o n s o me th in g s, I t hi nk we ne e d to kn o w t he

12   de t ai l s fo r t h is Co ur t a n d a ny r e vi e wi n g co u rt , s ho u ld

13   th a t b ec o me n e ce s sa ry , t o b e a bl e t o w or k w i th .       Ar e

14   we ta l ki ng ab o ut a mi l li o n u se rs ?      A re we t a lk i ng

15   ab o ut a bi l li o n u se rs ?    T ho s e nu m be r s ma k e a

16   di f fe r en ce .   T he y m ad e a di f fe re n ce to t h e C ou r t in

17   Ca r pe n te r, an d I an ti c ip a te th at an y f u tu re Co u rt , a s

18   we l l a s th i s C ou r t, n e ed to kn ow th a t i nf or m at i on t o

19   be ab l e to ef f ec t iv el y d e ci d e th e i s su es in th i s ca s e.

20                 L a st po i nt , i n t er m s of wh a t M r. M c In v ai ll e

21   ha d t e st if i ed ab o ut , t he lo c at io n h i st o ry v e rs u s th e

22   we b a c ti vi t y a nd th e G oo g le lo ca t io n s e rv ic e s, he h a d

23   in d ic a te d t ha t t h e ca s es th a t he ha s w o rk ed on wh er e

24   th e re wa s a n i nd i vi du a l u se r 's d a ta so ug h t h ad co me

25   wi t h a n in d ic a ti o n of th e s o ur ce of th a t, w h et h er i t
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 179 of 186 PageID# 852
                                                                              1 79

 1   wa s t h e we b a c ti v it y o r t he Go og l e l oc at i on se r vi ce s

 2   or lo c at io n h i st o ry .

 3                 I n t h e g eo fe n ce da t a, w h at I un d er s to o d hi m

 4   to sa y i s t ha t i n t he ge o fe n ce d a ta he h a s s ee n i n

 5   ot h er ca se s , j us t a s i n t hi s c as e , t he r e is no

 6   in d ic a ti on on th e s pr e ad s he e ts t h at Go og l e p ro v id es as

 7   to wh a t th e s o ur c e of th a t d at a i s.        T h at i n fo r ma ti o n

 8   on l y c om es in th e a mi c us br i ef , a nd th a t' s w hy we 'r e

 9   se e ki n g to be ab l e to te s t t ha t t hr o ug h

10   cr o ss - ex am i na t io n , no t s i mp l y fr o m a p ro f fe r f r om

11   Go o gl e .

12                 T h an k y o u, Y o ur Ho n or .

13                 T H E C OU R T:   A ll ri g ht .

14                 A l l r ig h t.   I 'm go i ng t o g e t my th o ug h ts

15   to g et h er f o r a bo u t te n m i nu t es , a nd th en I' m g o in g t o

16   sp e ak to y o u a bo u t my re s po n se t o y o ur a r gu m en t .

17                 A l l r ig h t.   W e' l l t ak e a r e ce s s.

18                 ( R ec e ss ta ke n f r om 3: 30 p. m . un t il 3: 5 0 p. m .)

19                 T H E C OU R T:   A ll ri g ht .   We l l, c l ea r ly , w e

20   ha v e i n f ro nt of us a ca s e o f fi r st im p re ss i on

21   in v ol v in g t ec h no l og y t ha t b o th p a rt i es , t o s om e

22   de g re e , ar e c l ai m in g i gn o ra n ce t o a n d w hi ch af f ec ts

23   wh a t h as b e en re c ei ve d b y t h e go v er n me n t in a m an ne r

24   th a t i mp li c at e s i mp or t an t F o ur th Am e nd m en t a nd fe d er al

25   ru l es is su e s.
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 180 of 186 PageID# 853
                                                                           1 80

 1                S o , h er e , I h av e a co up l e o f c on ce r ns ab ou t

 2   wh a t i s be f or e m e .     S o , o ne is y o ur fi r st s e t o f

 3   br i ef i ng w a s v er y g oo d .     It di d n ot se p ar at e o u t th e

 4   st a nd a rd s o f m at e ri al i ty un d er R u le 16 an d B ra d y.        A nd

 5   it di d n ot se p ar a te o u t h ow th e C ou r t sh o ul d f i nd

 6   wh e th e r or no t t h er e' s a jo i nt i n ve s ti ga t iv e t e am

 7   un d er Ru le 16 , a n d, s e pa r at e ly , w he t he r G oo g le wo u ld

 8   be a m em b er o f t h e pr o se c ut i on t e am un d er B r ad y .

 9                S o w e c a n' t m er g e t ho se st a nd ar d s b ec a us e

10   th e y a re d i ff e re n t.      I f t he y e nd up be i ng t h e s am e,

11   th e n y ou h a ve to te ll me wh y .          A n d I d o t hi n k w e ha v e

12   so m e a bs e nc e o f f ac ts , b u t t he i s su e , of co u rs e ,

13   re a ll y i s h ow th e r ec o rd I h av e n ow af f ec ts , f i rs t,

14   ma t er i al it y , a nd ma te r ia l it y a s i t p er t ai ns in th is

15   ca s e l oo ki n g f or w ar d.

16                S o , y ou al l h av e t o d o s om e t hi n ki n g a bo ut

17   ho w y o u ta k e a s t an da r d t ha t i s b as e d o n ca s es th at

18   ar e o n h a be as us u al ly or ap p ea l, ab o ut h o w i t w ou ld

19   af f ec t i t b ac k wa r d to wh a t h ap pe n s h er e a s t o h ow i t

20   wo u ld af fe c t a d e ci si o n l oo k in g f or w ar d .     I t 's an

21   im p or t an tl y d i ff e re nt pr o ce d ur al po s tu r e.

22                A n d j us t c on c lu d in g t ha t i t w ou l d a ff e ct

23   ma t er i al it y n e ed s t o b e e xp l ic at e d a l i tt le bi t m or e

24   un d er ea ch st a nd a rd .       An d y o u ha v e t o u se t h e l an gu a ge

25   th a t I 'm g o in g t o h av e t o a p pl y, wh i ch is l o ok i ng
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 181 of 186 PageID# 854
                                                                              1 81

 1   fo r wa r d, n o t l oo k in g b ac k wa r d, a n d w he th e r t ha t

 2   ch a ng e s an y th i ng .     If yo u d o n' t t hi n k i t ch a ng e s

 3   an y th i ng , t he n t e ll m e t h at .     An d t e ll me w h y y ou

 4   do n 't th in k i t c h an ge s a n yt h in g.

 5                T h er e 's no te pa s si n g.       D o y ou wa nt to sa y

 6   so m et h in g t o m e?

 7                M S . K OE N IG :     No , Y o ur H o no r .    I wa s j u st

 8   tr y in g t o a nt i ci p at e w he r e t he C o ur t m ay be go i ng ,

 9   th i nk i ng w e w i ll pr ob a bl y w a nt t o g e t a t ra n sc r ip t.

10   An d I ju st si m pl y p as s ed a n ot e t o s ay di d t he y w an t

11   to sp l it t h e c os t o f t he tr a ns cr i pt .          I' m s o rr y t ha t

12   we we r e no t e p as s in g.

13                T H E C OU R T:     A ll ri g ht .    So , I d o w a nt

14   ad d it i on al br i ef i ng .     I w an t i t b as e d on th e t e st im o ny

15   to d ay an d t he ev i de nc e t h at is c u rr e nt l y be f or e t he

16   Co u rt .   So yo u p r ob ab l y w il l n ee d a tr an s cr i pt .          Y ou

17   fi g ur e o ut ho w t o p ay fo r i t .

18                A n d I d o t hi n k t ha t t he r e i s so m e c on t in ue d

19   di s pu t e as to ex a ct ly wh a t s ta nd a rd s a p pl y a nd ho w.

20   An d I wa nt yo u t o t el l m e w h at t o d o a b ou t t ha t b ef o re

21   we ge t i nt o t h e s up pr e ss i on he ar i ng it s el f.

22                S o , w ha t ev er th e g o ve rn m en t m a y or ma y n ot

23   ha v e a ny o b li g at i on t o t u rn ov er , t h e p ro ce s s o f

24   na r ro w in g d ow n , I 'm j u st go i ng t o t e ll yo u t he r e' s

25   so m e p ra c ti ca l s e ns e o f w he t he r o r n ot Mr . C ha t ri e i s
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 182 of 186 PageID# 855
                                                                                1 82

 1   go i ng to b e a b le to c r os s -e x am in e t h at on t h e f ly ,

 2   wh e th e r th a t' s p r ac ti c al , b e ca us e i t 's a lo t o f

 3   in f or m at io n .

 4                    A n d s o I 'm g o in g t o a sk yo u t o t ak e t h at in to

 5   co n si d er at i on .     W e ca n h a ve a tw o -p a rt he ar i ng .         We

 6   ca n d o w ha t ev e r y ou t h in k i s a pp r op r ia t e.

 7                    W e a r e i n a d if f er e nt p r oc e du r al p o st u re

 8   he r e, an d I d o b e li ev e t h at th e p ar t ie s s ho u ld ad dr e ss

 9   so m e o f t he t h in g s th a t t he y d is a gr e ed a b ou t , s om e o f

10   th e t h in g s th e y' v e ag r ee d a b ou t.       C e rt a in ly I n ee d t o

11   kn o w a bo ut wh a t t he m a gi s tr a te i s j u st so t h at ' s o n

12   th e r e co rd an d c l ea r a bo u t w ho t h at is .

13                    I ' m h ap p y to ha v e y ou a l l f il e t ha t b y

14   Fr i da y .      I th i nk th at ' s a s i ng le We s tl a w se a rc h , an d

15   I' m h o pe fu l i t c a n be a j oi n t st i pu l at io n .         It ma y o r

16   ma y n o t ma t te r .       I ju s t w an t t o b e c le ar be c au s e

17   ev e ry b od y k ep t s a yi ng "j u dg e ."

18                    S o I do n 't k n ow ho w q ui c kl y w e c an ge t a

19   tr a ns c ri pt .

20                    ( D is c us s io n w it h t h e co u rt re po r te r .)

21                    T H E C OU R T:   I 'l l t e ll y o u, ba se d o n w h at I

22   ha v e i n f ro nt of me , t hi s w o ul d b e m y p ro po s ed

23   sc h ed u le .      I w ou l d co n ti n ue wi th th e e x pe rt

24   di s cl o su re s .      I t hi nk th a t' s g oi n g t o h el p f le s h ou t

25   th e r e co rd , i n a n y ev e nt .       A nd w e 'r e g oi n g t o h av e a
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 183 of 186 PageID# 856
                                                                              1 83

 1   mo t io n t o s up p re s s on e w a y o r th e o t he r .        I s t h er e a ny

 2   ob j ec t io n t o t ha t ?

 3                M R . S IM O N:     N o o bj e ct io n , J ud g e.

 4                M S . K OE N IG :    No t f r om t h e d ef en s e, Ju d ge .

 5                T H E C OU R T:     A ll ri g ht .    I t hi n k th a t' s g oi n g

 6   to he l p yo u s u bm i t yo u r i nf o rm at i on .

 7                Y o u c an sp ea k w i th th e c ou r t re p or t er as t o

 8   wh e n y ou w i ll be ab le to ge t a t r an s cr ip t , b ut in a n y

 9   ev e nt , y ou ca n b e p la n ni n g y ou r a rg u me nt s w i th re sp e ct

10   to th e l eg a l a sp e ct s i n t he me an t im e .

11                I ' m w il l in g t o w ai t f or co m pl e te b r ie f s bo t h

12   as to ma te r ia l it y a nd as to me mb e r o f t he p r os e cu ti o n

13   te a m o r jo i nt in v es ti g at i on un ti l F e br u ar y 1 8.        T ha t

14   gi v es yo u p le n ty of t i me to ad dr e ss th o se i s su e s.

15   Ob v io u sl y, it me a ns w e w i ll no t h av e t he mo t io n t o

16   su p pr e ss o n t h e 2 0t h a nd th e 2 1s t .

17                A n d I d o w an t y o u t o ad d re s s th e i s su e s th a t

18   ha v e c om e u p t od a y.      J us t g i ve m e t h e i nf or m at i on th at

19   yo u t h in k I n e ed , a nd wh y , a nd a p pl y t h e la w a s I

20   ac t ua l ly h a ve to ap pl y i t a s f ar as th e s ta n da r ds a n d

21   as fa r a s t he fa c ts .

22                O n t h e 1 8t h, I w ou l d li k e y ou t o f i le cr os s

23   mo t io n s as to ma t er ia l it y a n d as to th e j oi n t

24   in v es t ig at i on , i n cl ud i ng th e f ac t s a nd t h e s ta n da rd s

25   th a t h av e t o a pp l y.
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 184 of 186 PageID# 857
                                                                                  1 84

 1                 T h en I w an t r es p on s iv e c ro s s mo t io n s o n th e

 2   25 t h, se ve n d a ys la te r .           An d y ou al l c a n ad d re s s

 3   wh e th e r or no t y o u se e k m or e a rg u me n t, wh et h er yo u

 4   se e k m or e e vi d en t ia ry he a ri n g, w h at e ve r y ou wa n t to

 5   ad d re s s in yo u r f ir st mo t io n .          A n d t he n I w i ll ta k e it

 6   un d er ad vi s em e nt an d s ch e du l e wh a t I t h in k i s

 7   ap p ro p ri at e o n ce I ha v e t he fu ll re c or d o n t he 25 th .

 8                 A l l r ig h t?

 9                 M R . S IM O N:     Y es .     T ha nk yo u , Ju d ge .

10                 M S . K OE N IG :    I u nd e rs ta n d.     T ha n k y ou .

11                 T H E C OU R T:     S o I a m g oi n g t o sa y t h at I th i nk

12   yo u a l l ar e w o rk i ng h a rd at th is .            I t i s a c as e o f

13   fi r st im pr e ss i on , a nd it is co mi n g a t a w ei r d

14   pr o ce d ur al po s tu r e.      I t h in k t ha t w h en we 'r e t a lk in g

15   ab o ut a wa r ra n t t ha t i mp l ic a te s e ve n a m i ll i on fo lk s

16   wh o w e c an pr e su m e at le a st a mi l li o n mi n us tw o o f

17   th e m w er e d ef i ni t el y n ot in v ol ve d i n t he ro b be r y, w e

18   ha v e t o b e re a ll y c ar e fu l a b ou t w ha t w e 'r e d oi n g.

19                 A n d c er t ai nl y i f i t 's a bi l li o n, I th i nk

20   th a t' s s om e th i ng th at we re a ll y h av e t o b e c ar e fu l

21   ab o ut , a nd I w an t t o b e c ar e fu l a bo u t h ow I fi n d my

22   re c or d .   S o t h at ei th e r w ay , I m a y g et i t w r on g , bu t

23   I' m g o in g t o m ak e a s g oo d a re co r d a s I c an , b a se d o n

24   wh a t I h av e , a nd yo u a ll ar e h el p in g m e d o t ha t , bu t I

25   ca n 't do i t j u st ye t.          I t 's a lo t o f i nf o rm a ti o n, a n d
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 185 of 186 PageID# 858
                                                                                 1 85

 1   it ' s n ew t e ch n ol o gy , a nd I r ea ll y n e ed to g e t i t

 2   ri g ht .

 3                   S o , i s t he re an y th i ng e l se ?

 4                   M R . S IM O N:     J ud g e, ar e y ou su f fi ci e nt -- a r e

 5   we su f fi ci e nt l y g oo d o n t he Ru le 17 pi ec e h e re ?               Th e re

 6   ne e d n ot b e a d di t io na l b r ie f in g t he r e, ri gh t ?

 7                   T H E C OU R T:     I t h in k b ot h p a rt i es h e re

 8   ac k no w le dg e d i t w as a n o p ti o n; r i gh t ?

 9                   M R . S IM O N:     C or r ec t , Ju d ge .

10                   T H E C OU R T:     I a m d i si nc l in e d t o gi v e a p ar t y

11   in s tr u ct io n s a bo u t wh a t t o d o.           S om e t h in gs se e m mo r e

12   st r ai g ht fo r wa r d t ha n o th e rs , b ut th a t' s n ot fo r m e t o

13   sa y .      I do n 't th i nk I ca n g i ve a d vi c e.           I d o n' t t hi n k

14   I n ee d f ur t he r b r ie fi n g b ec a us e i t' s c e rt ai n ly an

15   op t io n .     A n d i t' s a n o pt i on I th i nk ev en if Go o gl e i s

16   a m em b er o f t h e p ro se c ut i on te am .            It is a

17   be l ts - an d- s us p en d er s i ss u e.      A ll ri g ht ?     Do e s t ha t

18   an s we r y ou r q u es t io n?

19                   M R . S IM O N:     Y es , J u dg e.

20                   T H E C OU R T:     M s. Ko e ni g, do yo u h av e a n y

21   co m me n ts o r q u es t io ns ?

22                   M S . K OE N IG :    I d o n ot , Y ou r H on o r.       T h an k

23   yo u .

24                   T H E C OU R T:     A ll ri g ht .      Ok a y.   T ha n k y ou a l l

25   fo r y o ur e f fo r ts .         I k no w i t w as a l on g d ay .
Case 3:19-cr-00130-MHL Document 81 Filed 01/30/20 Page 186 of 186 PageID# 859
                                                                          1 86

 1                ( T he pr o ce ed i ng s w e re a d jo u rn ed at 4: 0 0 p. m .)

 2

 3        I , D i an e J . D af fr o n, ce r ti fy th a t t he f o re g oi n g is

 4    a co r re ct tr a ns c ri pt fr o m t he r e co r d of pr o ce e di ng s

 5    i n t h e ab o ve - en t it le d m a tt e r.

 6
                                      /s /
 7                       __ _ __ __ _ __ _ __ _ __ __ _ __ _ __ __   _ __ _ __ __
                         DI A NE J . D A FF R ON , R PR , C CR            D AT E
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
